Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 1 of 93




                  EXHIBIT A
        Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 2 of 93
                                    US007129091B2

                                                                                                    US007129091B2


(ΐ2) United States Patent                                                       (ΐο) Patent No.:     US 7,129,091 Β2
       Ismagilov et al.                                                         (45) Date of Patent:      Oct. 31, 2006

(54)   DEVICE AND METHOD FOR                                                  2003/0061687     Al     4/2003 Hansen et al.
       PRESSURE-DRIVEN PLUG TRANSPORT                                         2003/0230486     Al    12/2003 Chen et al.
       AND REACTION                                                           2004/0188254     Al     9/2004 Spaid

(75)    Inventors: Rustem F. Ismagilov, Chicago, IL
                   (US); Joshua David Tice, Webster, NY
                   (US); Helen Song, Chicago, IL (US)                                    FOREIGN PATENT DOCUMENTS
                                                                             ΕΡ            0 912 238     Β1     10/2001
(73)   Assignee: University of Chicago, Chicago, IL
                 (US)                                                        WO          WO 84/02000             5/1984
                                                                             WO          WO 01/12327     Al      2/2001
(*)    Notice:        Subject to any disclaimer, the term of this            WO          WO 01/64332     Al      9/2001
                      patent is extended or adjusted under 35                WO          WO 02/23163     Al      3/2002
                      U.S.C. 154(b) by 93 days.

(21)   Appl. No.: 10/434,970
                                                                                               OTHER PUBLICATIONS
(22)    Filed:        May 9, 2003
                                                                             Anna, Shelley A. et al., “Formation of Dispersions Using ‘Flow
                                                                             Focusing’ in Microchannels”, Applied Physics Letters, vol. 82, No.
(65)                     Prior Publication Data
                                                                             3, 2003, ρρ 364-366.
       US 2005/0272159 Al                Dec. 8, 2005                        Auroux, Pierre-Alain et al., “Micro Total Analysis Systems. 2.
                                                                             Analytical Standard Operations and Applications”, Analytical
                 Related U.S. Application Data                               Chemistry, vol. 74, No. 12, 2002, ρρ 2637-2652.
                                                                             Bico, Jose et al., “Rise of Liquids and Bubbles in Angular Capillary
(60)    Provisional application No. 60/379,927, filed on May                 Tubes”, Journal ofColloid and Interface Science, vol. 247, 2002, ρρ
        9, 2002, provisional application No. 60/394,544, filed               162-166.
        on Jul. 8, 2002.                                                     Bico, Jose et al., “Self-Propelling Slugs”, JFluid Mech., vol. 467,
                                                                             2002, ρρ 101-127.
(51)    Int. Cl.
        G01N 33/00                (2006.01)                                                             (Continued)
(52)    U.S. Cl................................... 436/34; 436/55; 436/164
                                                                             Primary Examiner—Yelena G. Gakh
(58)    Field of Classification Search .................. 436/34,
                                                                             (74) Attorney, Agent, or Firm—Brinks Hofer Gilson &
                                                 436/55, 164                 Lione
        See application file for complete search history.
(56)                     References Cited                                    (57)                      ABSTRACT

                   U.S. PATENT DOCUMENTS
     5,185,099     A * 2/1993 Delpuech et al........ ...... 516/102
                                                                             The present invention provides microfabricated substrates
     5,872,010     A    2/1999 Karger et al.
                                                                             and methods of conducting reactions within these substrates.
     6,409,832     Β1   6/2002 Weigl et al.                                  The reactions occur in plugs transported in the flow of a
     6,630,006     Β1  10/2003 Santarsiero et al.
                                                                             carrier-fluid.
     6,797,056     Β1   9/2004 David
     6,872,250     Β1   3/2005 David et al.                                               32 Claims, 36 Drawing Sheets
 2002/0058332      Al* 5/2002 Quake et al............. ... 435/288.3                (33 of 36 Drawing Sheet(s) Filed in Color)




                                                   d—0                                  df
                                                   t=0
        Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 3 of 93


                                                         US 7,129,091 Β2
                                                                  Page 2


                  OTHER PUBLICATIONS                                   Tokeshi, Manabu et al., “Continuous-Flow Chemical Processing on
                                                                       a Microchip by Combining Microunit Operations and a Multiphase
Burns, Mark et al., “An Integrated Nanoliter DNA Analysis              Flow Network”, Analytical Chemistry, vol. 74, No. 7, 2002, ρρ
Device”, Science, vol. 282, 1998, ρρ 484-487.                          1565-1571.
Burns, J.R. et al., “The Intensification of Rapid Reactions in
Multiphase Systems Using Slug Flow in Capillaries”, Lab on a           Umbanhowar, Ρ.Β. et al., “Monodisperse Emulsion Generation Via
Chip, vol. 1, 2001 ρρ 10-15.                                           Drop Break Off in a Coflowing Stream”, Langmuir, vol. 16, 2000,
Chan, Emory Μ. et al., “Size-Controlled Growth of CdSe                 ρρ 347-351.
Nanocrystals in Microfluidic Reactors”, Nano Letters, vol. 3, No. 2,   Wang, Hongzhi et al., “Preparation of Titania Particles Utilizing the
2003, ρρ 199-201.                                                      Insoluble Phase Interface in a MicroChannel Reactor”, Chemical
Cho, Sung Kwon et al., “Splitting a Liquid Droplet for Electrowet­     Communications, 2002, ρρ 1462-1463.
ting-Based Microfluidics”, Proceedings of 2001 ASME Interna-
                                                                       Zhao, Bin et al., “Control and Applications of Immiscible Liquids
tional Mechanical Engineering Congress and Exposition, 2001, ρρ
                                                                       in Microchannels”, J. Am. Chem. Soc., vol. 124, 2002, ρρ 5284-
1-7.
                                                                       5285.
Duffy, David C. et al., “Rapid Prototyping of Microfluidic Systems
in Poly(dimethylsiloxane)”, Analytical Chemistry, vol. 70, 1998, ρρ    Bringer, et al., “Microfluidic Systems for Chemical Kinetics That
4974-4984.                                                             Rely on Chaotic Mixing in Droplets”, Phil. Trans. R. Soc. Lond., ρρ.
Edel, Joshua Β. et al., “Microfluidic Routes to the Controlled         1-18, 2004.
Production of Nanoparticles”, Chemical Communications, 2002 ρρ         Gerdts, et al., “A Synthetic Reaction Network: Chemical Amplifi­
1136-1137.                                                             cation Using Nonequilibrium Autocatalytic Reactions Coupled in
Eggers, Jens et al., “Coalescence of Liquid Drops”, J. Fluid Mech.,    Time”, J. Am. Chem. Soc., vol. 126, ρρ. 6327-6331, 2004.
vol. 401, 1999, ρρ 293-310.                                            Ismagilov, “Integrated Microfluidic Systems”, Angew. Chem. Int.
Fowler, Jesse et al., “Enhancement of Mixing By Droplet-Based          Ed., vol. 42, ρρ. 4130-4132, 2003.
Microfluidics”,     2002 Lnstitute of Electrical Engineers             Shestopalov, et al., “Multi-Step Synthesis of Nanoparticles Per­
1 ^International Conference on Micro Electro Mechanical Sys­
                                                                       formed on Millisecond Time Scale in a Microfluidic Droplet-Based
tems, 2002, ρρ 97-100.                                                 System”, The Royal Society of Chemistry, vol. 4, ρρ. 316-321, 2004.
Handique Κ. et al., “On-Chip Thermopneumatic Pressure for Dis­
                                                                       Song, et al., “A Microfluidic System for Controlling Reaction
crete Drop Pumping”, Analytical Chemistry, vol. 73, 2001, ρρ
                                                                       Networks in Time”, Angew. Chem. Int. Ed., vol. 42, No. 7, ρρ.
1831-1838.
                                                                       768-772, 2003.
Hansen, Carl L. et al., “A Robust and Scalable Microfluidic Meter­
ing Method That Allows Protein Crystal Growth by Free Interface        Song, et al., “Experimental Test of Scaling of Mixing by Chaotic
Diflusion”, PNAS, vol. 99, No. 26, 2002, ρρ 16531-16536.               Advection in Droplets Moving Through Microfluidic Channels”,
Harries, Ν. et al., “A Numerical Model for Segmented Flow in a         Applied Physics Letters, vol. 83, No. 22, ρρ. 4664-4666, 2003.
Microreactor”, International Journal of Heat and Mass Transfer,        Song, et al., “Millisecond Kinetics on a Microfluidic Chip Using
vol. 46, 2003, ρρ 3313-3322.                                           Nanoliters of Reagents”, J. Am. Chem. Soc., vol. 125, ρρ. 14613-
Hosokawa, Kazuo et al., “Handling of Picoliter Liquid Samples in       14619, 2003.
a Poly(dimethylsiloxane)-Based Microfluidic Device”, Analytical        Takayama et al., “Patterning Cells and Their Environments Using
Chemistry, vol. 71, No. 20, 1999 ρρ 4781-4785.                         Multiple Laminar Fluid Flows in Capillary Networks”, Proc. Natl.
Knight, James Β., “Hydrodynamic Focusing on a Silicon Chip:            Acad. Sci. USA, vol. 96, ρρ. 5545-5548, 1999.
Mixing Nanoliters in Miroseconds”, Physical Review Letters, vol.
                                                                       Tice, “Effects of Viscosity on Droplet Formation and Mixing in
80, No. 17, 1998, ρρ 3863-3866.
                                                                       Microfluidic Channels”, Analytica Chimica Acta, vol. 507, ρρ.
Liu, Robin Η. et al., “Passive Mixing in a Three-Dimensional
                                                                       73-77, 2004.
Serpentine MicroChannel”, Journal ofMicroelectromechanical Sys­
tems, vol. 9, No. 2, 2000, ρρ 190-197.                                 Tice et al., “Formation of Droplets and Mixing in Multiphase
McDonald, J. Cooper et al., “Fabrication of Micro fluidic Systems in   Microfluidics at Low Values of the Reynolds and the Capillary
Poly(dimethylsiloxane)”, Electrophoresis, vol. 21, 2000, ρρ 27-40.     Numbers”, Langmuir, vol. 19, ρρ. 9127-9133, 2003.
Nisisako, Takasi et al., “Droplet Formation in a MicroChannel          Thorsen, et al., “Microfluidic Large-Scale Integration”, Science,
Network”, Lab on a Chip, vol. 2, 2002, ρρ 24-26.                       vol. 298, ρρ. 580-584, 2002.
Pabit, Suzette A. et al., “Laminar-Flow Fluid Mixer for Fast           Zheng et al., “A Droplet-Based, Composite PDMS/Glass Capillary
Fluorescence Kinetics Studies”, Biophysical Journal, vol. 83, 2002,    Microfluidic System for Evaluating Protein Crystallization Condi­
ρρ 2872-2878.                                                          tions by Microbatch and Vapor-Diffusion Methods with On-Chip
Peng, Shuangjiu et al., “Controlled Production of Emulsions Using      X-Ray Diffraction”, Angew. Chem., ρρ. 1-4, 2004.
a Crossflow Membrane”, Particle & Particle Systems Character­          Zheng et al., “Screening of Protein Crystallization Conditions on a
ization, vol. 15, 1998, ρρ 21-25.                                      Microfluidic Chip Using Nanoliter-Size Droplets”, Journal of the
Reyes, Darwin R. et al., “Micro Total Analysis Systems, 1. Intro­      American Chemical Society, vol. 125, No. 37 ρρ. 11170-11171,
duction, Theory and Technology”, Analytic Chemistry, vol. 74, No.      2003.
12, 2002, ρρ 2623-2636.
                                                                       Nisisako, Takasi et al., “Formation of Droplets Using Branch
Song, Helen et al., “A Micro fluidic System for Controlling Reaction
                                                                       Channels in a Microfluidic Circuit”, SICE, Aug. 5-7, 2002, ρρ.
Networks in Time”, Angew. Chem. Int. Ed., vol. 42, No. 7, 2003, ρρ
                                                                       1262-1264.
768-772.
Stroock, Abraham D. et al., “Chaotic Mixer for Microchannels”,         Seong, Gi Hun et al., “Efficient Mixing and Reactions Within
Science, vol. 295, 2002, ρρ 647-651.                                   Microfluidic Channels Using Microbead-Supported Catalysts”,
Sugiura, Shinji et al., “Effect of Channel Structure on MicroChannel   JACS Communications, Published on the Web Oct. 17, 2002, ρρ.
Emulsification”, Langmuir, vol. 18, 2002, ρρ 5708-5712.                13360-13361.
Taniguchi, Tomohiro et al., “Chemical Reactions in Microdroplets       Seong, Gi Hun et al., “Fabrication of Microchambers Defined by
by Electrostatic Manipulation of Droplets in Liquid Media”, Lab on     Photopolymerized Hydrogels and Weirs Within Microfluidic Sys­
a Chip, vol. 2, 2002, ρρ 19-23.                                        tems: Application to DNA Hybridization”, Analytical Chemistry,
Thorsen, Todd et al., “Dynamic Pattern Formation in a Vesicle-         vol. 74, No. 14, Jul. 15, 2002, ρρ. 3372-3377.
Generating Microfluidic Device”, Physical Review Letters, vol. 86,
No. 18, 2001, ρρ 4163-4166.                                            * cited by examiner
   Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 4 of 93


U.S. Patent       Oct. 3ΐ, 2006     Sheet 1 of 36      US 7,129,091 Β2




                                  FIG. 1C-3
   Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 5 of 93


U.S. Patent               Oct. 3ΐ, 2006       Sheet 2 of 36                       US 7,129,091 Β2


                                 5¾



                      d=0                                     di
                      t=0
                                          FIG. 2Μ




                                                                   ΜΜ-,,,ηη,ττ·τ· -bff


                                                              di


                                          FIG. 2^-2



                               203/
               202    -


              207 ■




                                          FIG. 2Β-1




                                          FIG. 2Β-2
   Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 6 of 93


U.S. Patent       Oct. 3ΐ, 2006   Sheet 3 of 36        US 7,129,091 Β2




    301                  303



    300

                                          ™ w flw “ ™ ™ w m




                           FIG. 3Α
   Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 7 of 93


U.S. Patent       Oct. 3ΐ, 2006   Sheet 4 of 36        US 7,129,091 Β2
   Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 8 of 93


U.S. Patent       Oct. 3ΐ, 2006    Sheet 5 of 36       US 7,129,091 Β2




           504
          503



           500 ^ 51-

                                  FIG. 5




                                  FIG. 6
   Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 9 of 93


U.S. Patent       Oct. 3ΐ, 2006      Sheet 6 of 36     US 7,129,091 Β2



                                                            50 m




                                                     ■fc-   V




                                  FIG. 7Β




                                  FIG. 7C
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 10 of 93


U.S. Patent       Oct. 31, 2006      Sheet 7 of 36      US 7,129,091 Β2




                   d/jj-m--------►                    t/ms —
                 FIG. 7D(i}                          FIG. 70(η)




                                     FIG. 7Ε
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 11 of 93


U.S. Patent       Oct. 31, 2006   Sheet 8 of 36         US 7,129,091 Β2




              FIG. 8Α                         FIG, SB
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 12 of 93


U.S. Patent       Oct. 3ΐ, 2006   Sheet 9 of 36         US 7,129,091 Β2




          fig,   9Α                           FIG. 9Β
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 13 of 93


U.S. Patent       Oct. 3ΐ, 2006      Sheet 10 of 36   US 7,129,091 Β2




                                  FIG. 11
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 14 of 93


U.S. Patent            Oct. 3ΐ, 2006   Sheet 11 of 36   US 7,129,091 Β2




         Absorbance




                      270 320 370 420 470 520 570
                              Wavelength / nm
                                       FIG, IS
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 15 of 93


U.S. Patent       Oct. 3ΐ, 2006   Sheet 12 of 36      US 7,129,091 Β2
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 16 of 93


U.S. Patent       Oct. 31, 2006      Sheet 13 of 36   US 7,129,091 Β2




                                  FIG. 16
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 17 of 93


U.S. Patent       Oct. 31,2006                Sheet 14 of 36                      US    7,129,091 Β2




                                                                             FIG. 18Β
                                 ^ r H/PFD


                                                                 PFD
                 0H/PFD




                                                                 /Η0
                                              m




                                                                             FIG. 18Α
                                       0

                                                      0



                                                                       2'n
                          2^∩
               ^ ^


                                  0




                                                          hC .
                FoC
                 3




                                             2 } r\




                                ο
                                  οο
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 18 of 93


U.S. Patent       Oct. 3ΐ, 2006         Sheet 15 of 36   US 7,129,091 Β2




                                  205
                              FIG. 19




          FIS. 20Α
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 19 of 93


U.S. Patent                   Oct. 3ΐ, 2006      Sheet 16 of 36      US 7,129,091 Β2




              Reaction Rate
                                  Reaction 2




                                                        Reaction 1


                                          (H+)Criticai        (H+)



                                              FIG. 21




                                              FIG. 22Λ
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 20 of 93


U.S. Patent       Oct. 31,2006       Sheet 17 of 36   US   7,129,091 Β2




                           +        hi ' -2226

                        tn = 12(n-1H)!U

                                 FIG, 22C




                                 FIG. 22D
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 21 of 93


U.S. Patent       Oct. 3ΐ, 2006      Sheet 18 of 36         US 7,129,091 Β2




                         Size of Channel      Ρ    U   Length
                        (Height χ Width)   [atm] [m/s] [ m]        Time
                        15 mx 50 m         0.003 0.001 10000
                         2 mχ5 m           0.4     0.08   200
                         2 mx1 m           0.45    0.4     10   i 25 s
                                                                I--------------



                         2 mx3 m           2.0     0.13   400   [Mods
                                                                i = 3.0 ms
                                                                ^Observe
                        15 mx5Q m          0.003 0.001 10000



                                     FIG. 23
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 22 of 93


U.S. Patent       Oct. 3ΐ, 2006      Sheet 19 of 36     US 7,129,091 Β2




                                  FIG. 24Β




                       0                                    0

       f3c.                                                     ℓθ
                 2'n                                  2'n


                                  FIG. 24C
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 23 of 93


U.S. Patent       Oct. 3ΐ, 2006      Sheet 20 of 36   US 7,129,091 Β2




                                  FIG. 25Α




                                  FIG. 25C
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 24 of 93


U.S. Patent       Oct. 3ΐ, 2006       Sheet 21 of 36   US 7,129,091 Β2




                                                       100 m




                                  FIG. 26Α
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 25 of 93


U.S. Patent       Oct. 3ΐ, 2006   Sheet 22 of 36      US 7,129,091 Β2




                            FIG. 27Μ
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 26 of 93


U.S. Patent             Oct. 3ΐ, 2006         Sheet 23 of 36           US 7,129,091 Β2


   Relative Intensity




                                                           —    0.20
                                                                0.30
                                                                0.40
                                                                0.80
                                                                0.73
                                                                        “1-------- r

                           0.8          0.6        0.4         0.2      0.0
                        Relative Position Across the Channel
                                        FIB. 2TC-1
   Relative Intensity




                                        FIG. 27C-2
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 27 of 93


U.S. Patent       Oct. 3ΐ, 2006       Sheet 24 of 36   US 7,129,091 Β2




                                  FIG. 28




                                  FIG. 30
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 28 of 93


U.S. Patent                                       Oct. 3ΐ, 2006                Sheet 25 of 36                    US 7,129,091 Β2




                                                      -* Plug, WF 0.20
                                                      ·β·Period, WF 0.20
                                         JL
                                  rv>
                                                      ■m Plug, WF 0.52
            Relative Size


                                                      -e Period, WF 0.52
                                  Oo
                                       nr
                                              Η




                                                          i   i |          i   i       i    i | i     i i   i    I i
                                                                  50                            100             150
                                                          Flow Velocity (mm s'^j
                                                                  FIG. 29λ



                                                                    Water Plug
                                   "
                            C\3
                                  I'




                                                              •»    Period
    azis ameiay

                                   "
                                   1
                            OQ
                                  i1
                                   '"'
                            ^
                        O
                                  |,i
                                  JL




                                                      I       ■        I           ΐ        I     ΐ    I"

                                                     0.2           0.4                     0.6        0.8        1.0
                                         O




                                                              Water Fraction
                                                              FIG. 29Β
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 29 of 93


U.S. Patent       Oct. 3ΐ, 2006       Sheet 26 of 36   US 7,129,091 Β2




                                  FfG. 31C
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 30 of 93


U.S. Patent         Oct. 3ΐ, 2006       Sheet 27 of 36   US 7,129,091 Β2




              322
              321
            324




                                    FIG. 32
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 31 of 93


U.S. Patent       Oct. 3ΐ, 2006    Sheet 28 of 36     US 7,129,091 Β2


       334 335




                              FIG. 33Β



       338 339




       344 345

                              FIG. 33D
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 32 of 93


U.S. Patent       Oct. 31,2006   sheet 29 of 36       US 7,129,091 Β2




          TO. 34Α                                     FIG. 34C
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 33 of 93


U.S. Patent       Oct. 3ΐ, 2006   Sheet 30 of 36      US 7,129,091 Β2
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 34 of 93


U.S. Patent       Oct. 3ΐ, 2006     Sheet 31 of 36    US 7,129,091 Β2




                                  FIG. 38
   Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 35 of 93


U.S. Patent                 Oct. 3ΐ, 2006      Sheet 32 of 36   US 7,129,091 Β2




                                                39




            7.0   ■" /4s,
                  4 6,3 Af
            6.0   # 5.3 Μ
                  - 5,0
                  ■ 3.3
                  γ 25
                  # 16
  ■fcfcu.
            40    ± 0.3
   O              ■ 0.4
  ts 3.Q <**
  α.
            20

            to
            0.0


                                              JMe fmsj

                                            FIG. 40
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 36 of 93


U.S. Patent         Oct. 3ΐ, 2006       Sheet 33 of 36   US 7,129,091 Β2




                                    m. m
     Product ( Μ)




                                    FIB. 408
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 37 of 93


U.S. Patent       Oct. 31, 2006    Sheet 34 of 36     US 7,129,091 Β2




                             FIG. 42
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 38 of 93


U.S. Patent       Oct. 31, 2006      Sheet 35 of 36              US 7,129,091 Β2




                                  FIG, 43




                 FIG. 44C                             FIG. 44D
  Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 39 of 93


U.S. Patent       Oct. 31, 2006   Sheet 36 of 36              US 7,129,091 Β2




                                                   FIG. 45D
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 40 of 93


                                                     US 7,129,091 Β2
                               1                                                                       2
          DEVICE AND METHOD FOR                                            Taylor dispersion broadens and dilutes sample plugs.
      PRESSURE-DRIVEN PLUG TRANSPORT                                    Some of the sample is frequently left behind the plug as a
               AND REACTION                                             tail. Overlap of these tails usually leads to cross-contami­
                                                                        nation of samples in different plugs. Thus, samples are often
   This application claims priority to U.S. Provisional Appli­     5    introduced into the channels individually, separated by
cation No. 60/379,927 filed on May 9, 2002 and U.S.                     buffer washes. On the other hand, interleaving samples with
Provisional Application No. 60/394,544 filed on Jul. 8,                 long buffer plugs, or washing the system with buffer
2002, the entirety of which are incorporated herein by                  between samples, reduces the throughput of the system.
reference.                                                                 In EOF, flow transport is essentially linear, that is, if two
                                                                   10   reactants are introduced into a plug and transported by EOF,
                      BACKGROUND                                        their residence time (and reaction time) can be calculated
                                                                        simply by dividing the distance traveled in the channel by
                                                                        the velocity. This linear transport allows precise control of
   Nonlinear dynamics, in conjunction with microfluidics,               residence times through a proper adjustment of the channel
play a central role in the design of the devices and the           15   lengths and flow rates. In contrast, dispersion in pressure-
methods according to the invention. Microfluidics deals with            driven flow typically creates a broad range of residence
the transport of fluids through networks of channels, typi­             times for a plug traveling in such flows, and this diminishes
cally having micrometer dimensions. Microfluidic systems                time control.
(sometimes called labs-on-a-chip) find applications in                     The issue of time control is important. Many chemical and
microscale chemical and biological analysis (micro-total-          20   biochemical processes occur on particular time scales, and
analysis systems). The main advantages of microfluidic                  measurement of reaction times can be indicative of concen­
systems are high speed and low consumption of reagents.                 trations of reagents or their reactivity. Stopped-flow type
They are thus very promising for medical diagnostics and                instruments are typically used to perform these measure­
high-throughput screening. Highly parallel arrays of microf­            ments. These instruments rely on turbulent flow to mix the
luidic systems are used for the synthesis of macroscopic           25   reagents and transport them with minimal dispersion. Tur­
quantities of chemical and biological compounds, e.g., the              bulent flow normally occurs in tubes with large diameter and
destruction of chemical warfare agents and pharmaceuticals              at high flow rates. Thus stopped-flow instruments tend to use
synthesis. Their advantage is improved control over mass                large volumes of reagents (on the order of ml/s). A microf­
and heat transport.                                                     luidic analog of stopped-flow, which consumes smaller
   Microfluidic systems generally require means of pumping         30   volumes of reagents (typically pL/min), could be useful as
fluids through the channels. In the two most common                     a scientific instrument, e.g, as a diagnostic instrument. So
methods, the fluids are either driven by pressure or driven by          far, microfluidic devices have not be able to compete with
electroosmotic flow (EOF). Flows driven by EOF are attrac­              stopped-flow type instruments because EOF is usually very
tive because they can be easily controlled even in compli­              slow (although with less dispersion) while pressure-driven
cated networks. EOF-driven flows have flat, plug-like veloc­       35   flows suffer from dispersion.
ity profile, that is, the velocity of the fluid is the same near           In addition, mixing in microfluidic systems is often slow
the walls and in the middle of the channel. Thus, if small              regardless of the method used to drive the fluid because flow
volumes of multiple analytes are injected sequentially into a           is laminar in these systems (as opposed to turbulent in laiger
channel, these plugs are transported as non-overlapping                 systems). Mixing in laminar flows relies on diffusion and is
plugs (low dispersion), in which case the dispersion comes         40   especially slow for larger molecules such as DNA and
mostly from the diffusion between plugs. A main disadvan­               proteins.
tage of EOF is that it is generated by the motion of the                   In addition, particulates present handling difficulty in
double layer at the charged surfaces of the channel walls.              microfluidic systems. While suspensions of cells in aqueous
EOF can therefore be highly sensitive to surface contami­               buffers can be relatively easy to handle because cells are
nation by charged impurities. This may not be an issue when        45   isodense with these buffers, particulates that are not isodense
using channels with negative surface charges in DNA analy­              with the fluid tend to settle at the bottom of the channel, thus
sis and manipulation because DNA is uniformly negatively                eventually blocking the channel. Therefore, samples for
charged and does not adsorb to the walls. However, this can             analysis often require filtration to remove particulates.
be a serious limitation in applications that involve proteins
that are often charged and tend to adsorb on charged               50       SUMMARY ACCORDING TO THE INVENTION
surfaces. In addition, high voltages are often undesirable, or
sources of high voltages such as portable analyzers may not                In accordance with the invention, a method of conducting
be available.                                                           a reaction within a substrate is provided that comprises
   Flows driven by pressure are typically significantly less            introducing a carrier-fluid into a first channel of the sub­
sensitive to surface chemistry than EOF. The main disad­           55   strate; introducing at least two different plug-fluids into the
vantage of pressure-driven flows is that they normally have             first channel; and applying pressure to the first channel to
a parabolic flow profile instead of the flat profile of EOF.            induce a fluid flow in the substrate to form substantially
Solutes in the middle of the channel move much faster                   identical plugs comprising a mixture of plug-fluids. The
(about twice the average velocity of the flow) than solutes             plug-fluids are immiscible with the carrier-fluid. During
near the walls of the channels. A parabolic velocity profile       60   plug formation, the cross-section of the plug is substantially
normally leads to high dispersion in pressure-driven flows;             similar to the cross-section of the first channel, so that the
a plug of solute injected into a channel is immediately                 plug is substantially in contact with all walls of the first
distorted and stretched along the channel. This distortion is           channel. After plug formation, the cross-section of the plug
somewhat reduced by solute transport via diffusion from the             may be smaller than the cross-section of the channel. A thin
middle of the channel towards the walls and back. But the          65   layer of carrier-fluid typically exists between the wall of the
distortion is made worse by diffusion along the channel (the            channel and the plug, although in some cases this layer
overall dispersion is known as Taylor dispersion).                      disappears. In general, each plug is substantially similar in
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 41 of 93


                                                     US 7,129,091 Β2
                               3                                                                      4
size when initially formed in the channel. In addition, the             a photograph (right side, top portion) illustrating rapid
capillary number of the plug in the channel is low, typically           mixing inside plugs moving through winding channels. FIG.
less than 1, preferably ≤ about 0.2, more preferably ≤ about            2Β(2) shows a photograph (right side, lower portion) show­
0.1.
                                                                        ing that winding channels do not accelerate mixing in a
   When plugs are formed from more than one plug-fluid,            5    laminar flow in the absence of PFD.
the fluids are rapidly mixed. Mixing inside plugs is further               FIG. 3 shows photographs (right side) and schematic
enhanced when the channels are not straight (i.e., when                 diagrams (left side) that depict a stream of plugs from an
chaotic flows are generated). Aperiodic channel designs are             aqueous plug-fluid and an oil (carrier-fluid) in curved chan­
preferred to induce rapid mixing within plugs. In other                 nels at flow rates of 0.5 pL/min (FIG. 3(a)) and 1.0 pL/min
cases, mixing can be slowed down or controlled such as by          10   (FIG. 3(b)).
using winding channels, varying the fluid viscosities, vary­               FIG. 4 shows a photograph (lower portion) and a sche­
ing the plug-fluid composition, and twirling, which can also            matic diagram (upper portion) that illustrate plug formation
be controlled.                                                          through the injection of oil and multiple plug-fluids.
   The device of the present invention can be used to merge
                                                                           FIG. 5 is a schematic diagram that illustrates a two-step
one or more plug fluids. The plug-fluids are introduced            15
                                                                        reaction in which plugs are formed through the injection of
either through a single inlet or from multiple inlets. When
                                                                        oil and multiple plug-fluids using a combination of different
the plug-fluids are introduced through a single inlet, they are
                                                                        geometries for controlling reactions and mixing.
preferably mixed just upstream of the inlet, so that substan­
tial mixing does not occur prior to introduction into the first            FIG. 6 is a schematic representation of part of a microf­
channel. When plugs fluids are introduced through multiple         20
                                                                        luidic network that uses multiple inlets and that allows for
inlets, one or more physical properties (such as the viscosity,         both splitting and merging of plugs. This schematic diagram
plug dimensions, surface tension at the interface between the           shows two reactions that are conducted simultaneously. A
plug fluids and the carrier-fluid, or the surface tension at the        third reaction (between the first two reaction mixtures) is
interface between the plug fluids and the walls of the                  conducted using precise time delay.
channel) of the plug-fluids are adjusted so that plugs com­        25      FIG. l(a)-(b) show microphotographs (10 ps is exposure)
posed of different plug-fluids merge into a series of plugs             illustrating rapid mixing inside plugs (a) and negligible
prior to the outlet (that is, a series of plugs are formed which        mixing in a laminar flow (b) moving through winding
are composed of a mixture of plug-fluids). Alternatively, the           channels at the same total flow velocity. FIG. 7(c) shows a
plug-fluids can be introduced into separate channels to form            false-color microphotograph (2 s exposure, individual plugs
plugs composed of single plug-fluids. These channels are           30   are invisible) showing time-averaged fluorescence arising
then meiged into a single merged channel. The continuous                from rapid mixing inside plugs of solutions of Fluo-4 and
fluid flow within the substrate forms merged plugs in the               CaCl2. FIG. 1(d) shows a plot of the relative normalized
single meiged channel.                                                  intensity (I) of fluorescence obtained from images such as
   The device of the present invention can be used to split             shown in (c) as a function of distance (FIG. 1(ά)(ΐ)) traveled
plugs into two or more channels.                                   35   by the plugs and of time required to travel that distance (FIG.
   Using the above devices and techniques, a variety of                 1(ά)(ϋ)) at a given flow rate. FIG. 7(e) shows a false-color
reactions can be conducted, including polymerizations, crys­            microphotograph (2 s exposure) of the weak fluorescence
tallizations (including small molecule and proteins), nano­             arising from negligible mixing in a laminar flow of the
particle synthesis, formation of unstable intermediates,                solutions used in (c).
enzyme-catalyzed reactions and assays, protein—protein             40      FIG. 8 shows photographs (FIGS. 8(b) and 8(d)) and
binding, etc. More than one reaction can be conducted,                  schematics (FIGS. 8(a) and 8(c)) that illustrate fast mixing
either simultaneously or sequentially.                                  at flow rates of about 0.5 pL/min (FIGS. 8(a) and 8(b)) and
   Further, the present invention also provides a device                about 1.0 pL/min (FIGS. 8(c) and 8(d)) using 90°-step
comprising one or more substrates in accordance with the                channels.
present invention.                                                 45      FIG. 9 shows schematics (FIGS. 9(a) and 9(c) and pho­
   The devices and methods according to the invention                   tographs (FIGS. 9(d) and 9(d)) illustrates fast mixing at flow
include various non-limiting embodiments or modifications               rates of about 1.0 pL/min (FIGS. 9(a) and 9(b)) and about
several of which are discussed in details below.                        0.5 pL/min (FIGS. 9(c) and 9(d)) using 135°-step channels.
                                                                           FIG. 10α) is a schematic diagram depicting three-dimen­
       BRIEF DESCRIPTION OF THE DRAWINGS                           50   sional confocal visualization of chaotic flows in plugs. FIG.
               AND PHOTOGRAPHS                                          10b) is a plot showing a sequence preferably used for
                                                                        visualization of a three-dimensional flow.
   The patent or application file contains at least one drawing
                                                                           FIG. 11 shows a schematic diagram of a channel geometry
executed in color. Copies of this patent or patent application
                                                                        designed to implement and visualize the baker’s transfor­
publication with color drawing(s) will be provided by the          55
                                                                        mation of plugs flowing through microfluidic channels.
OfiSce upon request and payment of the necessary fee.
   FIG. 1Α is a schematic diagram of a basic channel design                FIG. 12 shows photographs depicting the merging of
that may be used to induce rapid mixing in plugs. FIG.                  plugs FIG. 12 (a) and splitting of plugs (FIG. 12 (b) that flow
1Β(1)-(4) are schematic diagrams depicting a series of                  in separate channels or channel branches that are perpen­
periodic variations of the basic channel design. FIG. 1C(1)        60
                                                                        dicular.
-(4) are schematic diagrams depicting a series of aperiodic                FIG. 13 shows UV-VIS spectra of CdS nanoparticles
combinations resulting from a sequence of alternating ele­              formed by rapid mixing in plugs (spectrum with a sharp
ments taken from a basic design element shown in FIG. 1Α                absorption peak) and by conventional mixing of solutions.
and an element from the periodic variation series shown in                 FIG. 14 shows schematic diagrams FIGS. 14(α)(ΐ) and
FIGS. 1Β(1)-(4).                                                   65   14(b)(i) and photographs FIGS. 14(α)(ϋ), 14(α)(ϋ/), 14(b)
   FIG. 2Α is a schematic diagram contrasting laminar flow              (ii) and 14(b)(iii), that illustrate the synthesis of CdS nano­
transport and plug transport in a channel. FIG. 2Β(1) shows             particles in PDMS microfluidic channels in single-phase
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 42 of 93


                                                       US 7,129,091 Β2
                                5                                                                        6
aqueous laminar flow (FIG. 14(α)) and in aqueous plugs that                  FIG. 28 is a schematic illustration of a plug showing the
are surrounded by water-immiscible perfluorodecaline (FIG.                notation used to identify different regions of the plugs
14(Α))·                                                                   relative to the direction of motion.
   FIG. 15 shows schematic representations of the synthesis                  FIG. 29α)-Α) are plots of the periods and the lengths of
of CdS nanoparticles inside plugs.                                   5    plugs as a function of total flow velocity (FIG. 29α)) and
   FIG. 16 is a schematic illustration of a micro fluidic device          water fraction (FIG. 29Α)).
according to the invention that illustrates the trapping of                  FIG. 30 shows photographs illustrating weak dependence
plugs.                                                                    of periods, length of plugs, and flow patterns inside plugs on
   FIG. 17 is a schematic of a microfluidic method for                    total flow velocity.
forming plugs with variable compositions for protein crys­           10      FIG. 31 are plots showing the distribution of periods and
tallization.                                                              lengths of plugs where the water fractions were 0.20, 0.40,
   FIGS. 18 (a) and (A) is a schematic illustration of a                  and 0.73, respectively.
method for controlling heterogeneous nucleation by varying                   FIG. 32 shows photographs (middle and right side) that
the surface chemistry at the interface of an aqueous plug-                show that plug traps are not required for crystal formation in
fluid and a carrier-fluid.                                           15   a microfluidic network, as well as a diagram of the microf­
   FIG. 19 is a schematic diagram that illustrates a method               luidic network (left side).
of separating nucleation and growth using a microfluidic                     FIGS. 33a-d (left side) are top views of microfluidic
network according to the present invention.                               networks (left side) and photographs (right side) that com­
   FIGS. 20 (a) and (A) show schematic diagrams that                      prise channels having either uniform or nonuniform dimen­
illustrate two methods that provide a precise and reproduc­          20   sion. FIG. 33α shows that merging of the plugs occurs
ible degree of control over mixing and that can be used to                infrequently in the T-shaped channel shown in the photo­
determine the effect of mixing on protein crystallization.                graphs. FIG. 33Α illustrates plug merging occurring between
   FIG. 21 is a reaction diagram illustrating an unstable point           plugs arriving at different times at the Y-shaped junction
in the chlorite-thiosulfate reaction.                                     (magnified view shown). FIG. 33c depicts in-phase merging,
   FIGS. 22A-D are schematic diagrams that show various              25   i.e., plug merging upon simultaneous arrival of at least two
examples of geometries of microfluidic channels according                 plugs at a junction, of plugs of different sizes generated
to the invention for obtaining kinetic information from                   using different oil/water ratios at the two pairs of inlets. FIG.
single optical images.                                                    33d illustrates defects (i.e., plugs that fail to undergo merg­
   FIG. 23 shows a schematic of a microfluidic network (left              ing when they would normally merge under typical or ideal
side) and a table of parameters for a network having channel         30   conditions) produced by fluctuations in the relative velocity
heights of 15 and 2 pm.                                                   of the two incoming streams of plugs.
   FIG. 24 shows a reaction scheme that depicts examples of                  FIGS. 34a-c show a schematic diagram (a, left side) and
fluorinated surfactants that form monolayers that are: (a)                photographs (b, c) each of which depicts a channel network
resistant to protein adsorption; (b) positively charged; and              viewed from the top. FIG. 34a is a schematic diagram of the
(c) negatively charged. FIG. 24Α shows a chemical structure          35   channel network used in the experiment. FIG. 34Α is a
of neutral surfactants charged by interactions with water by              photograph showing the splitting of plugs into plugs of
protonation of an amine or a guanidinium group. FIG. 24c                  approximately one-half the size of the initial plugs. FIG. 34c
shows a chemical structure of neutral surfactants charged by              is a photograph showing the asymmetric splitting of plugs
interactions with water deprotonation of a carboxylic acid                which occurred when P1<P2.
group.                                                               40      FIG. 35 shows a schematic diagram (a, left side) and
   FIG. 25 are schematic diagrams of microfluidic network                 photographs (b, c) that depicts the splitting of plugs using
(left side of a), b), and c)) that can be used for controlling the        microfluidic networks without constrictions near the junc­
concentrations of aqueous solutions inside the plugs, as well             tion.
as photographs (right side of a), b), and c)) showing the                    FIG. 36 shows a photograph (right side) of lysozyme
formation of plugs with different concentrations of the              45   crystals grown in water plugs in the wells of the micro fluidic
aqueous streams.                                                          channel, as well as a diagram (left side) of the microfluidic
   FIG. 26 are schematic diagrams of microfluidic network                 network used in the crystallization.
(left side of a) and b)) and photographs (right side of a) and               FIG. 37 is a schematic diagram that depicts a micro fluidic
b)) of the plug-forming region of the network in which the                device according to the invention that can be used to amplify
aqueous streams were dyed with red and green food dyes to            50   a small chemical signal using an autocatalytic (and possibly
show their flow patterns.                                                 unstable) reaction mixture.
   FIG. 27 are photographs and plots showing the effects of                  FIG. 38 is a schematic diagram that illustrates a method
initial conditions on mixing by recirculating flow inside                 for a multi-stage chemical amplification which can be used
plugs moving through straight microchannels. FIG. 27α1) is                to detect as few as a single molecule.
a schematic diagram showing that recirculating flow (shown           55      FIG. 39 shows a diagram (left side) of the microfluidic
by black arrows) efiSciently mixed solutions of reagents that             network and a photograph (right side) of water plugs
were initially localized in the front and back halves of the              attached to the PDMS wall.
plug. FIG. 21α2) is a schematic diagram showing that                         FIG. 40Α is a schematic representation (left side) of a
recirculating flow (shown by black arrows) did not efiS-                  microfluidic network used to measure kinetics data for the
ciently mix solutions of reagents that were initially localized      60   reaction of RNase A using a fluorogenic substrate (on-chip
in the left and right halves of the plugs. FIG. 21b) shows a              enzyme kinetics), and FIGS. 40 and 40Β are plots that shows
schematic diagram showing the inlet portions (left side) and              the kinetic data for the reaction between RNase A and a
photographs of images showing measurements of various                     fluorogenic substrate.
periods and lengths of plugs. FIG. 27cl) shows a graph of                    FIG. 41 shows a photograph (middle and right side) of the
the relative optical intensity of Fe(SCN)x(3_x:i+ complexes in       65   water droplet region of the microfluidic network (Τ stands
plugs of varying lengths. FIG. 27c2) is the same as FIG. 7cl)             for time), as well as a diagram of the microfluidic network
except that each plug traverses a distance of 1.3 mm.                     (left side).
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 43 of 93


                                                     US 7,129,091 Β2
                               7                                                                       8
   FIG. 42 shows a schematic diagram (left side) of a                   technology such as soft lithography. As used herein, the term
microfluidic network and a photograph (right side) of the ink           “devices” includes those that are called, known, or classified
plug region of the microfluidic network in which the gra­               as microfabricated devices. A device according to the inven­
dients were formed by varying the flow rates.                           tion may have dimensions between about 0.3 cm to about 15
   FIG. 43 shows a schematic diagram (left side) of a              5    (for 6 inch wafer) cm per side and between about 1
microfluidic network and a photograph (right side) of                   micrometer to about 1 cm thick, but the dimensions of the
lysozyme crystals formed in the micro fluidic network using             device may also lie outside these ranges.
gradients.                                                                 The term “discrimination region” refers to a part of or a
   FIG. 44 are schematic illustrations showing how an initial           location in a substrate or channel wherein the flow of a fluid
gradient may be created by injecting a discrete aqueous            10   can change direction to enter at least one other channel such
sample of a reagent Β into a flowing stream of water.                   as a branch channel.
   FIG. 45a) shows a schematic of the microfluidic network                 The term “downstream” refers to a position relative to an
used to demonstrate that on-chip dilutions can be accom­                initial position which is reached after the fluid flows past the
plished by varying the flow rates of the reagents.                      initial point. In a circulating flow device, downstream refers
   The blue rectangle outlines the field of view for images        15   to a position farther along the flow path of the fluid before
shown in FIG. 45c)-d). FIG. 456) shows a graph quantifying              it crosses the initial point again. “Upstream” refers to a point
this dilution method by measuring fluorescence of a solution            in the flow path of a fluid that the fluid reaches or passes
of fluorescein diluted in plugs in the microchannel.                    before it reaches or passes a given initial point in a substrate
                                                                        or device.
     DETAILED DESCRIPTION ACCORDING TO                             20      The term “flow” means any movement of a solid or a fluid
               THE INVENTION                                            such as a liquid. For example, the movement of plug-fluid,
                                                                        carrier-fluid, or a plug in a substrate, or component of a
   The term “analysis” generally refers to a process or step            substrate according to the invention, or in a substrate or
involving physical, chemical, biochemical, or biological                component of a substrate involving a method according to
analysis that includes characterization, testing, measure­         25   the invention, e.g., through channels of a microfluidic sub­
ment, optimization, separation, synthesis, addition, filtra­            strate according to the invention, comprises a flow. The
tion, dissolution, or mixing.                                           application of any force may be used to provide a flow,
   The term “analysis unit” refers to a part of or a location           including without limitation: pressure, capillary action, elec­
in a substrate or channel wherein a chemical undergoes one              tro-osmosis, electrophoresis, dielectrophoresis, optical
or more types of analyses.                                         30   tweezers, and combinations thereof, without regard for any
   The term “carrier-fluid” refers to a fluid that is immiscible        particular theory or mechanism of action.
with a plug-fluid. The carrier-fluid may comprise a sub­                   The term “immiscible” refers to the resistance to mixing
stance having both polar and non-polar groups or moieties.              of at least two phases or fluids under a given condition or set
   The term “channel” refers to a conduit that is typically             of conditions (e.g., temperature and/or pressure) such that
enclosed, although it may be at least partially open, and that     35   the at least two phases or fluids persist or remain at least
allows the passage through it of one or more types of                   partially separated even after the phases have undergone
substances or mixtures, which may be homogeneous or                     some type of mechanical or physical agitation. Phases or
heterogeneous, including compounds, solvents, solutions,                fluids that are immiscible are typically physically and/or
emulsions, or dispersions, any one of which may be in the               chemically discernible, or they may be separated at least to
solid, liquid, or gaseous phase. A channel can assume any          40   a certain extent.
form or shape such as tubular or cylindrical, a uniform or                 The term “inlet port” refers to an area of a substrate that
variable (e.g., tapered) diameter along its length, and one or          receives plug-fluids. The inlet port may contain an inlet
more cross-sectional shapes along its length such as rectan­            channel, a well or reservoir, an opening, and other features
gular, circular, or triangular. A channel is typically made of          that facilitate the entry of chemicals into the substrate. A
a suitable material such as a polymer, metal, glass, compos­       45   substrate may contain more than one inlet port if desired.
ite, or other relatively inert materials. As used herein, the           The inlet port can be in fluid communication with a channel
term “channel” includes microchannels that are of dimen­                or separated from the channel by a valve.
sions suitable for use in devices. A network of channels                   The term “nanoparticles” refers to atomic, molecular or
refers to a multiplicity of channels that are typically con­            macromolecular particles typically in the length scale of
nected or in communication with each other. A channel may          50   approximately 1-100 nanometer range. Typically, the novel
be connected to at least one other channel through another              and differentiating properties and functions of nanoparticles
type of conduit such as a valve.                                        are observed or developed at a critical length scale of matter
   The term “chemical” refers to a substance, compound,                 typically under 100 nm. Nanoparticles may be used in
mixture, solution, emulsion, dispersion, molecule, ion,                 constructing nanoscale structures and they may be integrated
dimer, macromolecule such as a polymer or protein, bio­            55   into larger material components, systems and architectures.
molecule, precipitate, crystal, chemical moiety or group,               In some particular cases, the critical length scale for novel
particle, nanoparticle, reagent, reaction product, solvent, or          properties and phenomena involving nanoparticles may be
fluid any one of which may exist in the solid, liquid, or               under 1 nm (e.g., manipulation of atoms at approximately
gaseous state, and which is typically the subject of an                 0.1 nm) or it may be larger than 100 nm (e.g., nanoparticle
analysis.                                                          60   reinforced polymers have the unique feature at approxi­
   The term “detection region” refers to a part of or a                 mately 200-300 nm as a function of the local bridges or
location in a substrate or channel wherein a chemical is                bonds between the nanoparticles and the polymer).
identified, measured, or sorted based on a predetermined                   The term “nucleation composition” refers to a substance
property or characteristic.                                             or mixture that includes one or more nuclei capable of
   The term “device” refers to a device fabricated or manu­        65   growing into a crystal under conditions suitable for crystal
factured using techniques such as wet or dry etching and/or             formation. A nucleation composition may, for example, be
conventional lithographic techniques or a micromachining                induced to undergo crystallization by evaporation, changes
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 44 of 93


                                                     US 7,129,091 Β2
                               9                                                                      10
in reagent concentration, adding a substance such as a                  different plug-fluids are used in the present invention. When
precipitant, seeding with a solid material, mechanical agi­             both plug-fluids contain reagents, the fluids are typically
tation, or scratching of a surface in contact with the nucle-           miscible, but can also be partially immiscible, so long as the
ation composition.                                                      reagents within each plug-fluid can react to form at least one
   The term “outlet port” refers to an area of a substrate that    5    product or intermediate.
collects or dispenses the plug-fluid, carrier-fluid, plugs or              The term “polymer” means any substance or compound
reaction product. A substrate may contain more than one                 that is composed of two or more building blocks (‘mers’)
outlet port if desired.                                                 that are repetitively linked to each other. For example, a
   The term “particles” means any discrete form or unit of              “dimer” is a compound in which two building blocks have
matter. The term “particle” or “particles” includes atoms,         10   been joined together. Polymers include both condensation
molecules, ions, dimers, polymers, or biomolecules.                     and addition polymers. Typical examples of condensation
   The term “particulate” refers to a cluster or agglomeration          polymers include polyamide, polyester, protein, wool, silk,
of particles such as atoms, molecules, ions, dimers, poly­              polyurethane, cellulose, and polysiloxane. Examples of
mers, or biomolecules. Particulates may comprise solid                  addition polymers are polyethylene, polyisobutylene, poly­
matter or be substantially solid, but they may also be porous      15   acrylonitrile, poly(vinyl chloride), and polystyrene. Other
or partially hollow. They may contain a liquid or gas. In               examples include polymers having enhanced electrical or
addition, particulates may be homogeneous or heteroge­                  optical properties (e.g., a nonlinear optical property) such as
neous, that is, they may comprise one or more substances or             electroconductive or photorefractive polymers. Polymers
materials.                                                              include both linear and branched polymers.
   “Plugs” in accordance with the present invention are            20      The term “protein” generally refers to a set of amino acids
formed in a substrate when a stream of at least one plug-fluid          linked together usually in a specific sequence. A protein can
is introduced into the flow of a carrier-fluid in which it is           be either naturally-occurring or man-made. As used herein,
substantially immiscible. The flow of the fluids in the device          the term “protein” includes amino acid sequences that have
is induced by a driving force or stimulus that arises, directly         been modified to contain moieties or groups such as sugars,
or indirectly, from the presence or application of, for            25   polymers, metalloorganic groups, fluorescent or light-emit­
example, pressure, radiation, heat, vibration, sound waves,             ting groups, moieties or groups that enhance or participate in
an electric field, or a magnetic field. Plugs in accordance             a process such as intramolecular or intermolecular electron
with the present invention may vary in size but when                    transfer, moieties or groups that facilitate or induce a protein
formed, their cross-section should be substantially similar to          into assuming a particular conformation or series of confor­
the cross-section of the channels in which they are formed.        30   mations, moieties or groups that hinder or inhibit a protein
When plugs merge or get trapped inside plug traps, the                  from assuming a particular conformation or series of con­
cross-section of the plugs may change. For example, when                formations, moieties or groups that induce, enhance, or
a plug enters a wider channel, its cross-section typically              inhibit protein folding, or other moieties or groups that are
increases.                                                              incorporated into the amino acid sequence and that are
   Further, plugs in accordance with the present invention         35   intended to modify the sequence’s chemical, biochemical, or
may vary in shape, and for example may be spherical or                  biological properties. As used herein, a protein includes, but
non-spherical. The shape of the plug may be independent of              is not limited to, enzymes, structural elements, antibodies,
the shape of the channel (e.g., a plug may be a deformed                hormones, electron carriers, and other macromolecules that
sphere traveling in a rectangular channel). The plugs may be            are involved in processes such as cellular processes or
in the form of plugs comprising an aqueous plug-fluid              40   activities. Proteins typically have up to four structural levels
containing one or more reagents and/or one or more prod­                that include primary, secondary, tertiary, and quaternary
ucts formed from a reaction of the reagents, wherein the                structures.
aqueous plug-fluid is surrounded by a non-polar or hydro-                  The term “reaction” refers to a physical, chemical, bio­
phobic fluid such as an oil. The plugs may also be in the form          chemical, or biological transformation that involves at least
of plugs comprising mainly a non-polar or hydrophobic fluid        45   one chemical, e.g., reactant, reagent, phase, carrier-fluid, or
which is surrounded by an aqueous fluid. The plugs may be               plug-fluid and that generally involves (in the case of chemi­
encased by one or more layers of molecules that comprise                cal, biochemical, and biological transformations) the break­
both hydrophobic and hydrophilic groups or moieties. The                ing or formation of one or more bonds such as covalent,
term “plugs” also includes plugs comprising one or more                 noncovalent, van der Waals, hydrogen, or ionic bonds. The
smaller plugs, that is, plugs-within-plugs. The relative           50   term includes typical chemical reactions such as synthesis
amounts of reagents and reaction products contained in the              reactions, neutralization reactions, decomposition reactions,
plugs at any given time depend on factors such as the extent            displacement reactions, reduction-oxidation reactions, pre­
of a reaction occurring within the plugs. Preferably, plugs             cipitation, crystallization, combustion reactions, and poly­
contain a mixture of at least two plug fluids.                          merization reactions, as well as covalent and noncovalent
   The term “plug-forming region” refers to a junction             55   binding, phase change, color change, phase formation, crys­
between an inlet port and the first channel of a substrate              tallization, dissolution, light emission, changes of light
according to the invention. Preferably, the fluid introduced            absorption or emissive properties, temperature change or
into the inlet port is “incompatible” (i.e., immiscible) with           heat absorption or emission, conformational change, and
the fluid in the first channel so that plugs of the fluid formed        folding or unfolding of a macromolecule such as a protein.
in the plug-forming region are entrained into the stream of        60      The term “reagent” refers to a component of a plug-fluid
fluid from the first channel.                                           that undergoes or participates (e.g, by influencing the rate of
   The term “plug-fluid” refers to a fluid wherein or using             a reaction or position of equilibrium) in at least one type of
which a reaction or precipitation can occur. Typically, the             reaction with one or more components of other plug-fluids
plug-fluid contains a solvent and a reagent although in some            or a reagent-containing carrier-fluid in the substrate to
embodiments at least one plug-fluid may not contain a              65   produce one or more reaction products or intermediates
reagent. The reagent may be soluble or insoluble in the                 which may undergo a further reaction or series of reactions.
solvent. The plug-fluid may contain a surfactant. At least two          A reagent contained in a plug-fluid may undergo a reaction
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 45 of 93


                                                     US 7,129,091 Β2
                              11                                                                     12
in which a stimulus such as radiation, heat, temperature or             various devices and methods according to the invention
pressure change, ultrasonic wave, or a catalyst induces a               preferably rely on chaotic advection to accelerate the mixing
reaction to give rise to a transformation of the reagent to             process. An advantage provided by chaotic advection is that
another reagent, intermediate, or product. A reagent may                it is expected to operate efiSciently in both small and large
also undergo a reaction such as a phase change (e.g.,              5    channels.
precipitation) upon interaction with one or more components                Third, achieving control over the chemistry of internal
of other plug-fluids or a reagent-containing carrier-fluid.             surfaces of devices can be very important at small scales.
   The term “substrate” refers to a layer or piece of material          Thus, being able to control surface chemistry in small
from which devices or chips are prepared or manufactured.               devices for example is highly desirable. In accordance with
As used herein, the term “substrate” includes any substrate        10   the devices and methods according to the invention, the
fabricated using any traditional or known microfabrication              surface chemistry to which solutions are exposed is prefer­
techniques. The term “substrate” also refers either to an               ably controlled through a careful selection of surfactants that
entire device or chip or to a portion, area, or section of a            are preferably designed to assemble at the interface between
device or chip which may or may not be removable or                     the plugs and the immiscible fluid that surrounds them.
detachable from the main body of the device or chip. The           15      Devices and methods of the invention are also provided
substrate may be prepared from one or more materials such               for use in traditional areas of microfluidics where, for
as glass, silicon, silicone elastomer, and polymers including,          example, miniaturization and speed are important. Thus, the
but not limited to, polypropylene or polyethylene.                      devices and methods according to the invention may be used
   The discussion below provides a detailed description of              to develop various tools such as those for high-throughput
various devices and methods according to the invention for         20   chemical or biophysical measurements, chemical synthesis,
forming plugs, generating gradients in a series of plugs,               particle formation, and protein crystallization. They may
varying the concentration of reagents inside plugs, rapid               also be used in high-throughput screening, combinatorial
mixing in plugs, and scaling of mixing times. In particular,            synthesis, analysis, and diagnostics, either as a self-con­
a detailed description of methods for merging, splitting                tained platform, or in combination with existing technolo­
and/or sorting plugs using channels, which form the bases          25   gies particularly those that rely on the use of immiscible
for various applications ranging from the manufacture and               fluid flows.
analysis of various products to applications in electronics,               Importantly, the devices of the invention can be adapted
medicine, diagnostics, and pharmaceuticals, to name a few,              to work with automation and robotic technology. They may
is discussed. Methods of detection and measurement of,                  be used, for example, as a basis for ultra-high throughput
among others, plugs and processes occurring within plugs           30   automated systems for structural and functional character­
are also described.                                                     ization of biological molecules. Thus, the various devices
   Among the various applications involving the devices and             and methods according to the invention provide rapid,
methods according to the invention are particle separation/             economical, and accessible means of synthesis, analysis, and
sorting, synthesis, investigation of nonlinear and stochastic           measurements in the fields of biology, chemistry, biophys­
systems, nonlinear amplification using unstable autocata-          35   ics, bioengineering, and medicine (e.g., for diagnostics).
lytic mixtures, use of stochastic chemical systems for chemi­              The devices and methods of the invention have numerous
cal amplification, kinetic measurements, time control of                other possible applications. For example, chaotic mixing at
processes, increasing the dynamic range of kinetic measure­             low values of Reynolds number can be exploited as an
ments, ultrafast measurements, crystallization of proteins,             important tool for controlling unstable chemical reactions.
and dynamic control of surface chemistry.                          40   In addition, the systems and devices of the invention may be
   In addition, the devices and methods according to the                used for controlling and/or monitoring reactions that gener­
invention offer a wide-range of other applications. For                 ate highly unstable (or explosive) intermediates. They can
example, the devices and methods according to the inven­                also be valuable for controlling or monitoring reactions or
tion provide for effective, rapid, and precise manipulation             processes involving autocatalytic reactions. For example,
and monitoring of solutions or reactions over a range of time      45   pure hydrogen peroxide (T1202) is an inexpensive and highly
scales (e.g., from tens of microseconds, to hours or weeks in           effective oxidant, but its autocatalytic decomposition often
case of, for example, crystallization) and over a range of              leads to explosions upon storage and handling. In the
solution volumes (e.g., from femtoliters to hundreds of                 microfluidic systems of the invention, F1202 is preferably
nanoliters).                                                            generated in-situ, stabilized by the chaotic flow, and used to
   In one aspect of the invention, the various devices and         50   destroy chemical and biological warfare agents. Because the
methods according to the invention are used to overcome                 unstable mixtures in these systems are localized inside plugs
one or more of the following problems involving microflu­               formed in accordance with the invention, occasional auto­
idics. First, the substantial dispersion of solutes in microf­          catalytic decomposition in one or more plugs is kept local­
luidic channels increases reagent consumption and makes                 ized within those plugs thereby preventing a catastrophic
experiments or measurements over long time scales (e.g.,           55   reaction involving the whole system. In addition, large
minutes to hours) difiScult to perform. Various devices and             arrays of micro fluidic reactors may be operated in parallel to
methods according to the invention are intended to over­                provide substantial throughput.
come this problem by localizing reagents inside plugs that                 It is also possible to couple multiple autocatalytic reac­
are encapsulated by an immiscible carrier-fluid.                        tions in a single network using the devices and methods
   Second, slow mixing of solutions renders experiments,           60   according to the invention. For example, a sample plug
tests, or reactions involving very short time scales (e.g., tens        could be split into many smaller plugs and forwarded to
of milliseconds and below) either difiScult or impossible to            individual amplification cascades. Because the contents of
perform with existing technologies. In addition, turbulence-            the cascades’ outflows exhibit patterns that correspond to the
based mixing techniques prohibitively increase sample con­              patterns of analytes present in these systems, these patterns
sumption. In accordance with the present invention, this           65   could be analyzed using artificial neural network (ANN)
problem is preferably addressed by conducting the mixing                (Jackson, R. Β. a. Τ. Neural Computing: An Introduction,
process inside plugs. Rather than relying on turbulence, the            Hilger, Ν.Υ., 1991; Zometzer et al., An Introduction to
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 46 of 93


                                                     US 7,129,091 Β2
                              13                                                                      14
Neural and Electronic Networks, Academic Press, San                     membrane proteins. In addition to being a simple and
Diego, Calif., 1990.) algorithms. For example, patterns that            economical method of setting up thousands of crystallization
arise in blood or saliva analysis may correspond to certain             trials in a matter of minutes, a system according to the
normal or abnormal (e.g., disease, fatigue, infection, poi­             invention will enable unique time control of processes such
soning) conditions involving, for example, human and ani­          5    as the mixing and nucleation steps leading to crystallization.
mals.                                                                   A system according to the present invention may also be
   Moreover, it may be possible to create intelligent microf­           used to control protein crystallization by controlling not only
luidic systems in accordance with the invention, where the              short time-scale events such as nucleation but also long
nonlinear chemical reactions perform not only detection, but            time-scale events such as crystal growth.
also analysis using ANN algorithms. For example, after             10      Further, the devices and methods of the present invention
amplification, the channels of the present invention typically          may be used in high-throughput, kinetic, and biophysical
will contain sufficient amounts of material to operate hydro-           measurements spanning the 10-5-107 second time regime.
gel-based valves (Liu et ah, “Fabrication and characteriza­             Preferably, the various devices and methods according to the
tion of hydrogel-based microvalves,” J. Microelectromech.               present invention require only between about a few nanoli­
Syst. 2002, vol. 11, ρρ. 45-53; Yu et al., “Responsive             15   ters to about a few microliters of each solution. Applications
biomimetic hydrogel valve for microfluidics,” Appl. Phys.               of such devices and methods include studies of enzyme
Lett. 2001, vol. 78, ρρ. 2589-2591; Beebe et al, “Functional            kinetics and RNA folding, and nanoparticle characterization
hydrogel structures for autonomous flow control inside                  and synthesis, which are discussed in detail below.
microfluidic channels,” Nature, 2000, vol. 404, 588.). These
valves can be used to control flows inside the system as a         20
                                                                        Channels and Devices
function of the sample plug composition. Feedforward and                   In one aspect of the invention, a device is provided that
even feedback (e.g., by using the hydrogel valves to control            includes one or more substrates comprising a first channel
the flow of the input streams) networks may thus be created             comprising an inlet separated from an outlet; optionally, one
and used for analysis. Such nonlinear networks may be used              or more secondary channels (or branch channels) in fluid
not only to recognize patterns pre-programmed by the               25
                                                                        communication with the first channel, at least one carrier-
connectivity of the channels (Fljelmfelt et al., “Pattern-              fluid reservoir in fluid communication with the first channel,
Recognition in Coupled Chemical Kinetic Systems,” Sci­                  at least two plug-fluid reservoirs in fluid communication
ence, 1993, 260, 335-337.) but also to learn patterns by                with the first channel, and a means for applying continuous
reconfiguring themselves (Jackson, R. Β. a. Τ. Neural Com­              pressure to a fluid within the substrate.
puting: An Introduction, Hilger, Ν.Υ., 1991; Zornetzeret al.,      30      A device according to the invention preferably comprises
An Introduction to Neural and Electronic Networks, Aca­                 at least one substrate.
demic Press, San Diego, Calif., 1990.). Such intelligent                   A substrate may include one or more expansions or areas
microfluidic devices could have unprecedented capabilities              along a channel wherein plugs can be trapped. The sub­
for fully autonomous detection, analysis, and signal pro­               strates of the present invention may comprise an array of
cessing, perhaps surpassing those of biological and current        35   connected channels.
man-made systems.                                                          The device may have one or more outlet ports or inlet
   The devices and methods of the invention are also useful             ports. Each of the outlet and inlet ports may also commu­
in genomics and proteomics, which are used to identify                  nicate with a well or reservoir. The inlet and outlet ports may
thousands of new biomolecules that need to be character­                be in fluid communication with the channels or reservoirs
ized, or are available only in minute quantities. In particular,   40   that they are connecting or may contain one or more valves.
the success of genomics and proteomics has increased the                Fluid can be introduced into the channels via the inlet by any
demand for efficient, high-throughput mechanisms for pro­               means. Typically, a syringe pump is used, wherein the flow
tein crystallization. X-ray structure determination remains             rate of the fluid into the inlet can be controlled.
the predominant method of structural characterization of                   A plug-forming region generally comprises a junction
proteins. Flowever, despite significant efforts to understand      45   between a plug-fluid inlet and a channel containing the
the process of crystallization, macromolecular crystalliza­             carrier-fluid such that plugs form which are substantially
tion largely remains an empirical field, with no general                similar in size to each other and which have cross-sections
theory to guide a rational approach. As a result, empirical             which are substantially similar in size to the cross-section of
screening has remained the most widely used method for                  the channel in the plug-forming region. In one embodiment,
crystallizing proteins.                                            50   the substrate may contain a plurality of plug-forming
   The following areas also provide applications of the                 regions.
devices and methods according to the invention. For                        The different plug-forming regions may each be con­
example, a number of problems still beset high-throughput               nected to the same or different channels of the substrate.
kinetics and protein crystallization. When it comes to deter­           Preferably, the sample inlet intersects a first channel such
mining protein structure and quantitatively ascertaining pro­      55   that the pressurized plug fluid is introduced into the first
tein interactions, there are at least two technological chal­           channel at an angle to a stream of carrier-fluid passing
lenges: (1) most robotic technology still only automate                 through the first channel. For example, in preferred embodi­
existing methods and are often too expensive for a small                ments, the sample inlet and first channel intercept at a
research laboratory; and (2) there remains the need for                 T-shaped junction; i.e., such that the sample inlet is perpen­
conceptually new methods that provide greater degree of            60   dicular (i.e. at an angle of 90°) to the first channel. Flowever,
control over the crystallization process. In addition, setting          the sample inlet may intercept the first channel at any angle.
up and monitoring crystallization trials typically involve                 A first channel may in turn communicate with two or more
handling of sub-microliter volumes of fluids over periods               branch channels at another junction or “branch point”,
ranging from seconds to days.                                           forming, for example, a T-shape or a Y-shape. Other shapes
   Thus, various devices and methods according to the              65   and channel geometries may be used as desired. In exem­
present invention are designed to provide novel and efficient           plary embodiments the angle between intersecting channels
means for high-throughput crystallization of soluble and                is in the range of from about 60° to about 120°. Particular
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 47 of 93


                                                     US 7,129,091 Β2
                              15                                                                     16
exemplary angles are 45°, 60°, 90°, and 120°. Precise                   Fabrication of Channels, Substrates, and Devices
boundaries for the discrimination region are not required,                 The substrates and devices according to the invention are
but are preferred.                                                      fabricated, for example by etching a silicon substrate, chip,
   The first and branch channels of the present invention can,          or device using conventional photolithography techniques or
each independently, be straight or have one or more bends.         5    micromachining technology, including soft lithography. The
                                                                        fabrication of microfluidic devices using polydimethylsilox-
The angle of a bend, relative to the substrate, can be greater
                                                                        ane has been previously described. These and other fabri­
than about 10°, preferably greater than about 135°, 180°,
                                                                        cation methods may be used to provide inexpensive minia­
270°, or 360°.
                                                                        turized devices, and in the case of soft lithography, can
   In one embodiment of the invention, a substrate com­            10   provide robust devices having beneficial properties such as
prises at least one inlet port in communication with a first            improved flexibility, stability, and mechanical strength. Pref­
channel at or near a plug-forming region, a detection region            erably, when optical detection is employed, the invention
within or coincident with all or a portion of the first channel         also provides minimal light scatter from, for example, plugs,
or plug-forming region, and a detector associated with the              carrier-fluid, and substrate material. Devices according to
detection region. In certain embodiments the device may            15   the invention are relatively inexpensive and easy to set up.
have two or more plug-forming regions. For example,                        Machining methods (e.g., micromachining methods) that
embodiments are provided in which the analysis unit has a               may be used to fabricate channels, substrates, and devices
first inlet port in communication with the first channel at a           according to the invention are well known in the art and
first plug-forming region, a second inlet port in communi­              include film deposition processes, such as spin coating and
cation with the first channel at a second plug-forming region      20   chemical vapor deposition, laser fabrication or photolitho­
(preferably downstream from the first plug-forming region),             graphic techniques, or etching methods, which maybe per­
and so forth.                                                           formed either by wet chemical or plasma processes.
                                                                           Channels may be molded onto optically transparent sili­
   In another embodiment, a substrate according to the                  cone rubber or polydimethylsiloxane (PDMS), preferably
invention may comprise a first channel through which a             25   PDMS. This can be done, for example, by casting the
pressurized stream or flow of a carrier-fluid is passed, and            channels from a mold by etching the negative image of these
two or more inlet channels which intersect the first channel            channels into the same type of crystalline silicon wafer used
at plug-forming regions and through which a pressurized                 in semiconductor fabrication. The same or similar tech­
stream or flow of plug fluids pass. Preferably, these inlet             niques for patterning semiconductor features can be used to
channels are parallel to each other and each intercept the first   30   form the pattern of the channels. In one method of channel
channel at a right angle. In specific embodiments wherein               fabrication, an uncured PDMS is poured onto the molds
the plugs introduced through the different plug forming                 placed in the bottom of, for example, a Petri dish. To
regions are mixed, the inlet channels are preferably close              accelerate curing, the molds are preferably baked. After
together along the first channel. For example, the first                curing the PDMS, it is removed from on top of the mold and
channel may have a diameter of 60 pm that tapers to 30 pm          35   trimmed. Floles may be cut into the PDMS using, for
at or near the plug-forming regions. The inlet channels then            example, a tool such as a cork borer or a syringe needle.
also preferably have a diameter of about 30 pm and, in                  Before use, the PDMS channels may be placed in a hot bath
embodiments where plug mixing is preferred, are separated               of F1C1 if it is desired to render the surface hydrophilic. The
by a distance along the first channel approximately equal to            PDMS channels can then be placed onto a microscope cover
the diameter of the inlet channel (i.e., about 30 pm).             40   slip (or any other suitable flat surface), which can be used to
   In an embodiment according to the invention, the sub­                form the base/floor or top of the channels.
strate also has a detection region along a channel. There may              A substrate according to the invention is preferably fab­
be a plurality of detection regions and detectors, working              ricated from materials such as glass, polymers, silicon
independently or together, e.g, to analyze one or more                  microchip, or silicone elastomers. The dimensions of the
properties of a chemical such as a reagent.                        45   substrate may range, for example, between about 0.3 cm to
                                                                        about 7 cm per side and about 1 micron to about 1 cm in
   A detection region is within, communicating, or coinci­              thickness, but other dimensions may be used.
dent with a portion of a first channel at or downstream of the             A substrate can be fabricated with a fluid reservoir or well
plug-forming region and, in sorting embodiments, at or                  at the inlet port, which is typically in fluid communication
upstream of the discrimination region or branch point.             50   with an inlet channel. A reservoir preferably facilitates
Precise boundaries for the detection region are not required,           introduction of fluids into the substrate and into the first
but are preferred.                                                      channel. An inlet port may have an opening such as in the
   A typical substrate according to the invention comprises             floor of the substrate to permit entry of the sample into the
a carrier-fluid inlet that is part of and feeds or communicates         device. The inlet port may also contain a connector adapted
directly with a first channel, along with one or more plug         55   to receive a suitable piece of tubing, such as Teflon® tubing,
fluid inlets in communication with the first channel at a               liquid chromatography or F1PLC tubing, through which a
plug-forming region situated downstream from the main                   fluid may be supplied. Such an arrangement facilitates
inlet (each different plug-fluid inlet preferably communi­              introducing the fluid under positive pressure in order to
cates with the first channel at a different plug-forming                achieve a desired pressure at the plug-forming region.
region).                                                           60      A substrate containing the fabricated flow channels and
   Plugs formed from different plug-fluids or solutions may             other components is preferably covered and sealed, prefer­
be released in any order. For example, an aqueous solution              ably with a transparent cover, e.g., thin glass or quartz,
containing a first plug-fluid may be released through a first           although other clear or opaque cover materials may be used.
inlet at a first plug-forming region. Subsequently, plugs of an         Silicon is a preferred substrate material due to well-devel­
aqueous second plug-fluid may be released through a second         65   oped technology permitting its precise and efficient fabrica­
inlet at a second plug-forming region downstream of the first           tion, but other materials may be used, including polymers
inlet.                                                                  such as polytetrafluoroethylenes. Analytical devices having
      Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 48 of 93


                                                    US 7,129,091 Β2
                             17                                                                     18
channels, valves, and other elements can be designed and               by inlet ports 204, 205, 206 in the case of laminar streams).
fabricated from various substrate materials. When external             A preferred scheme is one in which the aqueous plug-fluids
radiation sources or detectors are employed, the detection             initially coflow preferably along a short or minimal distance
region is preferably covered with a clear cover material to            before coming in contact with the carrier-fluid. In a preferred
allow optical access to the fluid flow. For example, anodic       5    embodiment, the distance traversed by the coflowing plug-
bonding of a silicon substrate to a PYREX® cover slip can              fluids is approximately or substantially equal to the width of
be accomplished by washing both components in an aqueous               the channel.
F12S04/F[202 bath, rinsing in water, and then, for example,               The middle or second aqueous plug-fluid in the top figure
heating to about 350° C. while applying a voltage of 450 V.            may be plain water, buffer, solvent, or a different plug-fluid.
   A variety of channels for sample flow and mixing can be        10   The middle aqueous plug-fluid would preferably initially
fabricated on the substrate and can be positioned at any               separate the two other aqueous plug-fluids before the aque­
location on the substrate, chip, or device as the detection and        ous fluids come into contact with the carrier-fluid. Thus, the
discrimination or sorting points. Channels can also be                 intervening aqueous plug-fluid would prevent, delay, or
designed into the substrate that place the fluid flow at               minimize the reaction or mixing of the two outer aqueous
different times/distances into a field of view of a detector.     15   plug-fluids before they come in contact with the carrier-
Channels can also be designed to merge or split fluid flows            fluid. The plugs that form in the plug-forming region can
at precise times/distances.                                            continue along an unbranched channel, can split and enter a
   A group of manifolds (a region consisting of several                channel, can meige with plugs from another channel, or can
channels that lead to or from a common channel) can be                 exit the substrate through an exit port. It can be seen in FIG.
included to facilitate the movement of plugs from different       20   2 that, in the absence of an oil, the aqueous plug-fluids flow
analysis units, through the plurality of branch channels and           in laminar streams without significant mixing or with only
to the appropriate solution outlet. Manifolds are preferably           partial mixing. In contrast, plug-fluids mix substantially or
fabricated into the substrate at different depth levels. Thus,         completely in the plugs.
devices according to the invention may have a plurality of                FIG. 3 shows photographs and schematic diagrams that
analysis units that can collect the solution from associated      25   depict a stream of plugs from an aqueous plug-fluid and an
branch channels of each unit into a manifold, which routes             oil (carrier-fluid) in curved channels at flow rates of 0.5
the flow of solution to an outlet. The outlet can be adapted           pL/min (top schematic diagram and photograph) and 1.0
for receiving, for example, a segment of tubing or a sample            pL/min (bottom schematic diagram and photograph). This
tube, such as a standard 1.5 ml centrifuge tube. Collection            scheme allows enhanced mixing of reagents in the elongated
can also be done using micropipettes.                             30   plugs flowing along a curved channel with smooth corners
                                                                       or curves. The carrier-fluid is introduced into an inlet port
Methods of Forming Plugs                                               300, 307 of a substrate while the three aqueous plug-fluids
   The various channels, substrates, and devices according to          are introduced in separate inlet ports 301-306. As in FIG. 2,
the invention are primarily used to form and manipulate                a preferred scheme would be one in which the plug-fluids
plugs.                                                            35   initially coflow preferably along a short or minimal distance
   In a preferred embodiment, plug-fluids do not signifi­              before coming in contact with the carrier-fluid. In a preferred
cantly mix at or before they are introduced into the first             embodiment, the distance traversed by the coflowing plug-
channel. The plug-fluids may form distinct laminar streams             fluids (e.g., aqueous plug-fluids) is approximately or sub­
at or before the inlet. They may be separated by an additional         stantially equal to the width of the channel. The middle or
fluid. Alternatively, they may be introduced into the carrier-    40   second aqueous plug-fluid may comprise plain water, buffer,
fluid via inlets of differing size. The concentration of plug-         solvent, or a plug-fluid, and the middle aqueous plug-fluid
fluids in the plugs may be adjusted by adjusting volumetric            preferably initially separates the two other aqueous plug-
flow rates of the plug-fluids. Further, the diameters of the           fluids before the aqueous plug-fluids come into contact with
first channel and the branch channel(s) may differ.                    the carrier-fluid which, in this case, is an oil. Thus, the
   FIG. 2Α is a schematic diagram contrasting laminar flow        45   intervening aqueous plug-fluid would prevent, delay, or
transport and plug transport in a channel. In the lower figure         minimize the reaction or mixing of the two outer aqueous
which depicts the transport of plugs, two aqueous reagents             plug-fluids before they come in contact with the oil (or
(marked in red and blue) form laminar streams that are                 carrier-fluid).
separated by a “divider” aqueous stream. The three streams                FIG. 4 shows a photograph and schematic diagram that
enter a channel with flowing oil, at which point plugs form       50   illustrate plug formation through the injection of oil and
and plug fluids mix. During plug transport, rapid mixing of            multiple plug-fluids. Although FIG. 4 shows five separate
the plug-fluids typically occurs within the plugs. In contrast,        plug-fluids, one may also separately introduce less than or
in laminar flow transport, fluid mixing occurs slowly, and             more than five plug-fluids into the substrate. The reagents or
with high dispersion, as shown in the upper figure. In the             solvents comprising the plug-fluids may be different or some
upper figure, the time t at a given point dj can be estimated     55   of them may be identical or similar. As in FIG. 2, the oil is
from t^dj/U, where dl is the distance from d=0 and U is the            introduced into an inlet port 400 of a substrate while the
flow velocity. In the lower figure, the time ® is given by             aqueous plug-fluid is introduced in separate inlet ports
t^d/U.                                                                 401-405. The water plugs then flow through exit 406. A
   FIG. 2Β shows a photograph and a schematic diagram that             preferred scheme is one in which the aqueous plug-fluids
depict mixing in water/oil plugs (upper schematic and             60   would initially coflow preferably along a short or minimal
photograph) and in laminar streams (lower schematic and                distance before coming in contact with the oil. In a preferred
photograph) comprising only aqueous plug-fluids. The oil               embodiment, the distance traversed by the coflowing plug-
(carrier-fluid in this case) is introduced into channel 200 of         fluids is approximately or substantially equal to the width of
a substrate. Instead of oil, water is introduced into the              the channel. One or more of the aqueous plug-fluids may
corresponding channel 207 in the case of mixing using             65   comprise plain water, buffer, solvent, or a plug-fluid, and at
laminar streams. The three aqueous plug-fluids are intro­              least one aqueous plug-fluid would preferably initially sepa­
duced by inlet ports 201, 202, 203 into the carrier-fluid (and         rate at least two other aqueous streams before the aqueous
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 49 of 93


                                                     US 7,129,091 Β2
                              19                                                                     20
plug-fluid comes into contact with the oil. Thus, the at least          volume of about 1 femtoliter). Larger plugs are particularly
one intervening aqueous plug-fluid would prevent, delay, or             useful for certain applications such as protein crystalliza­
minimize the reaction or mixing of the two outer aqueous                tions, while the smaller plugs are particularly useful in
streams before the aqueous streams come in contact with the             applications such as ultrafast kinetic measurements.
oil. FIG. 5 shows a micro fluidic network, which is similar to     5       In one preferred embodiment, plugs conform to the size
that shown in FIG. 4, in which several reagents can be                  and shape of the channels while maintaining their respective
introduced into the multiple inlets. In addition, FIG. 5 shows          volumes. Thus, as plugs move from a wider channel to a
a channel having a winding portion through which the plugs              narrower channel they preferably become longer and thin­
undergo mixing of the four reagents A, Β, C, and D. As                  ner, and vice versa.
shown in FIG. 5, the reagents A, Β, C, and D are introduced        10      Plug-fluids may comprise a solvent and optionally, a
into inlet ports 501, 503, 505, and 507, while aqueous                  reactant. Suitable solvents for use in the invention, such as
streams are introduced into inlet ports 502, 504, 506. FIG. 5           those used in plug-fluids, include organic solvents, aqueous
shows plugs through the various stages of mixing, wherein               solvents, oils, or mixtures of the same or different types of
mixture 50 corresponds to the initial Α+Β mixture, mixture              solvents, e.g. methanol and ethanol, or methanol and water.
51 corresponds to the initial C+D mixture, mixture 52              15   The solvents according to the invention include polar and
corresponds to the mixed Α+Β mixture, mixture 53 corre­                 non-polar solvents, including those of intermediate polarity
sponds to the mixed C+D mixture, and mixture 54 corre­                  relative to polar and non-polar solvents. In a preferred
sponds to the A+B+C+D mixture.                                          embodiment, the solvent may be an aqueous buffer solution,
   The formation of the plugs preferentially occurs at low              such as ultrapure water (e.g., 18 ΜΩ resistivity, obtained, for
values of the capillary number C.n., which is given by the         20   example, by column chromatography), 10 mM Tris HC1, and
equation                                                                1 mM EDTA (ΤΕ) buffer, phosphate buffer saline or acetate
                                                                        buffer. Other solvents that are compatible with the reagents
      €.η. = ℓ1μ/γ                                      Eqn. (1)
                                                                        may also be used.
                                                                           Suitable reactants for use in the invention include syn­
where U is the flow velocity, μ is the viscosity of the plug
                                                                   25   thetic small molecules, biological molecules (i.e., proteins,
fluid or carrier-fluid, and γ is the surface tension at the
                                                                        DNA, RNA, carbohydrates, sugars, etc.), metals and metal
water/surfactant interface.
                                                                        ions, and the like.
   The plugs may be formed using solvents of differing or                  The concentration of reagents in a plug can be varied. In
substantially identical viscosities. Preferably, the conditions         one embodiment according to the invention, the reagent
and parameters used in an experiment or reaction are such          30   concentration may be adjusted to be dilute enough that most
that the resulting capillary number lies in the range of about          of the plugs contain no more than a single molecule or
0.001 =C.n. = about 10. Preferably, the values of parameters            particle, with only a small statistical chance that a plug will
such as viscosities and velocities are such that plugs can be           contain two or more molecules or particles. In other embodi­
formed reliably. Without wishing to be bound by theory, it              ments, the reagent concentration in the plug-fluid is adjusted
is believed that as long as flow is not stopped, the C.n. is       35   to concentrate enough that the amount of reaction product
 ≤ about 0.2, and as long as the surface tension of the                 can be maximized.
plug-fluid/carrier-fluid interface is lower than the surface               Suitable carrier-fluids include oils, preferably fluorinated
tension of the solution/wall interface, plug formation will             oils. Examples include viscous fluids, such as perfluoro­
persist. The C.n. number is zero when flow is stopped.                  decaline or perfluoroperhydrophenanthrene; nonviscous flu­
   In one embodiment, in which perfluorodecaline was used          40   ids such as perfluorohexane; and mixtures thereof (which are
as the carrier-fluid and the plug-fluid was aqueous, it was             particularly useful for matching viscosities of the carrier-
found that this system can be operated at values of C.n. up             fluids and plug-fluids). Commercially available fluorinated
to -0.1 (at 300 mm s-1). In this system, as the value of the            compounds such as Fluorinert™ liquids (3Μ, St. Paul,
C.n. increased above -0.2, the formation of plugs became                Minn.) can also be used.
irregular. The viscosity of perfluorodecaline is 5.10x10“ 3 kg     45      The carrier-fluid or plug-fluid, or both may contain addi­
m“3 s“\ the surface tension at the interface between the                tives, such as agents that reduce surface tensions (e.g.,
plugs and the carrier-fluid was 13χ10-3 Ν m_1.                          surfactants). Other agents that are soluble in a carrier-fluid
   The length of the plugs can be controlled such that their            relative to a plug-fluid can also be used when the presence
sizes can range from, for example, about 1 to 4 times a                 of a surfactant in the plug fluid is not desirable. Surfactants
cross-sectional dimension (d, where d is a channel cross-          50   may be used to facilitate the control and optimization of plug
sectional dimension) of a channel using techniques such as              size, flow and uniformity. For example, surfactants can be
varying the ratio of the plug-fluids and carrier-fluids or              used to reduce the shear force needed to extrude or inject
varying the relative volumetric flow rates of the plug-fluid            plugs into an intersecting channel. Surfactants may affect
and carrier-fluid streams. Short plugs tend to form when the            plug volume or periodicity, or the rate or frequency at which
flow rate of the aqueous stream is lower than that of a            55   plugs break off into an intersecting channel. In addition,
carrier-fluid stream. Long plugs tend to form when the flow             surfactants can be used to control the wetting of the channel
rate of the plug-fluid stream is higher than that of the carrier        walls by fluids. In one embodiment according to the inven­
stream.                                                                 tion, at least one of the plug-fluids comprises at least one
   In one approximation, the volume of a plug is taken equal            surfactant.
to about 2xd3, where d is a cross-sectional dimension of a         60      Preferred surfactants that may be used include, but are not
channel. Thus, the plugs can be formed in channels having               limited to, surfactants such as those that are compatible with
cross-sectional areas of, for example, from 20x20 to 200χ               the carrier and plug-fluids. Exemplary surfactants include
200 pm2, which correspond to plug volumes of between                    Tween™, Span™, and fluorinated surfactants (such as
about 16 picoliters (pL) to 16 nanoliters (nL). The size of             Zonyl™ (Dupont, Wilmington Del.)). For example, fluori­
channels may be increased to about 500 pm (corresponding           65   nated surfactants, such as those with a hydrophilic head
to a volume of about 250 nL) or more. The channel size can              group, are preferred when the carrier-fluid is a fluorinated
be reduced to, for example, about 1 pm (corresponding to a              fluid and the plug-fluid is an aqueous solution.
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 50 of 93


                                                       US 7,129,091 Β2
                               21                                                                      22
   However, some surfactants may be less preferable in                    first channel to purge the substrate (e.g., of “dead” air) and
certain applications. For instance, in those cases where                  prepare it for use. If desired, the pressure can be adjusted or
aqueous plugs are used as microreactors for chemical reac­                equalized, for example, by adding buffer or oil to an outlet
tions (including biochemical reactions) or are used to ana­               port.
lyze and/or sort biomaterials, a water soluble surfactant such       5       The pressure at the plug-forming region can also be
as SDS may denature or inactivate the contents of the plug.               regulated by adjusting the pressure on the main and sample
   The carrier-fluid preferably wets the walls of the channels            inlets, for example with pressurized syringes feeding into
preferentially over the plugs. If this condition is satisfied, the        those inlets. By controlling the difference between the oil
plug typically does not come in contact with the walls of the             and water flow rates at the plug-forming region, the size and
channels, and instead remains separated from the walls by a          10   periodicity of the plugs generated may be regulated. Alter­
thin layer of the carrier-fluid. Under this condition, the plugs          natively, a valve may be placed at or coincident to either the
remain stable and do not leave behind any residue as they are             plug-forming region or the sample inlet connected thereto to
transported through the channels. The carrier-fluid’s prefer­             control the flow of solution into the plug-forming region,
ential wetting of the channel walls over the plug-fluid is                thereby controlling the size and periodicity of the plugs.
achieved preferably by setting the surface tension by, for           15   Periodicity and plug volume may also depend on channel
example, a suitable choice of surfactant. Preferably, the                 diameter and/or the viscosity of the fluids.
surface tension at a plug fluid/channel wall interface (e.g.,
about 38 mN/m surface tension for a water/PDMS interface)                 Mixing in Plugs
is set higher than the surface tension at a plug fluid/carrier-              FIG. 7 (a)-{b) show microphotographs (10 ps exposure)
fluid interface (e.g., about 13 mN/m for a water/carrier-fluid       20   illustrating rapid mixing inside plugs (a) and negligible
interface with a surfactant such as 10% 1Η,1Η,2Η,2Η-                      mixing in a laminar flow (b) moving through winding
perfluorooctanol in perfluorodecaline as the carrier-fluid). If           channels at the same total flow velocity. Aqueous streams
this condition is not satisfied, plugs tend to adhere to the              were introduced into inlets 700-705 in FIGS. 1(α)-(Η). In
channel walls and do not undergo smooth transport (e.g., in               FIGS. 7(c) and 7(e), Fluo-4 was introduced into inlets 706,
the absence of lH,lH,2H,2H-perfluorooctanol the surface              25   709, buffer was introduced into inlets 707, 710, and CaCl2
tension at the water/perfluorodecaline interface is about 55              was introduced into inlets 708, 711. FIG. 7(c) shows a
mN/m, which is higher than the surface tension of the                     false-color microphotograph (2 s exposure, individual plugs
water/PDMS interface (e.g, about 38 mN/m)), and plugs                     are invisible) showing time-averaged fluorescence arising
adhere to the walls of the PDMS channels. Because the walls               from rapid mixing inside plugs of solutions of Fluo-4 (54
of the channels (PDMS, not fluorinated) and the carrier-fluid        30   μΜ) and CaCl2 (70 μΜ) in aqueous sodium morpholine
(fluorinated oil) are substantially different chemically, when            propanesulfonate buffer (20 μΜ, pH 7.2); this buffer was
a fluorinated surfactant is introduced, the surfactant reduces            also used as the middle aqueous stream. FIG. 1(d) shows a
the surface tension at the oil-water interface preferentially             plot of the relative normalized intensity (I) of fluorescence
over the wall-water interface. This allows the formation of               obtained from images such as shown in (c) as a function of
plugs that do not stick to the channel walls.                        35   distance (left) traveled by the plugs and of time required to
   The surface tension at an interface may be measured using              travel that distance (right) at a given flow rate. The total
what is known as a hanging drop method, although one may                  intensity across the width of the channel was measured.
also use other methods. Preferably, the surface tension is                Total PFD/water volumetric flow rates (in tpL min-1) were
sufficiently high to avoid destruction of the plugs by shear.             0.6:0.3, 1.0:0.6, 12.3:3.7, 10:6, and 20:6. FIG. 7(e) shows a
   The plug-fluids and carrier-fluids may be introduced              40   false-color microphotograph (2 s exposure) of the weak
through one or more inlets. Specifically, fluids may be                   fluorescence arising from negligible mixing in a laminar
introduced into the substrate through pneumatically driven                flow of the solutions used in (c). All channels were 45 pm
syringe reservoirs that contain either the plug-fluid or car­             deep; inlet channels were 50 pm and winding channels 28
rier-fluid. Plugs may be produced in the carrier-fluid stream             pm wide; Re-5.3 (water), -2.0 (PFD).
by modifying the relative pressures such that the plug-fluids        45      FIG. 8 shows photographs and schematics that illustrate
contact the carrier-fluid in the plug-forming regions then                fast mixing at flow rates of about 0.5 pL/min (top schematic
shear off into discrete plugs.                                            diagram and photograph) and about 1.0 pL/min (lower
   In the invention, plugs are formed by introducing the                  schematic diagram and photograph) using 90'-step channels
plug-fluid, at the plug-forming region, into the flow of                  while FIG. 9 illustrates fast mixing at flow rates of about 1.0
carrier-fluid passing through the first channel. The force and       50   pL/min (top schematic diagram and photograph) and about
direction of flow can be controlled by any desired method                 0.5 pL/min (lower schematic diagram and photograph) using
for controlling flow, for example, by a pressure differential,            135°-step channels. Aqueous streams are introduced into
or by valve action. This permits the movement of the plugs                inlets 800-805 in FIG. 8 (inlets 900-905 in FIG. 9), while
into one or more desired branch channels or outlet ports.                 a carrier fluid is introduced into channels 806, 807 (channels
   In preferred embodiments according to the invention, one          55   906, 907 in FIG. 9). The plugs that form then flow through
or more plugs are detected, analyzed, characterized, or                   exits 808, 809 (FIG. 8) and exits 908, 909 (FIG. 9). As can
sorted dynamically in a flow stream of microscopic dimen­                 be seen in FIG. 8 and FIG. 9, the plugs are transported along
sions based on the detection or measurement of a physical or              multi-step channels, instead of channels with smooth curves
chemical characteristic, marker, property, or tag.                        (as opposed to channels with sharp corners). An advantage
   The flow stream in the first channel is typically, but not        60   of these multi-step configurations of channels is that they
necessarily continuous and may be stopped and started,                    may provide further enhanced mixing of the substances
reversed or changed in speed. Prior to sorting, a non-plug-               within the plugs.
fluid can be introduced into a sample inlet port (such as an                 Several approaches may be used to accelerate or improve
inlet well or channel) and directed through the plug-forming              mixing. These approaches may then be used to design
region, e.g, by capillary action, to hydrate and prepare the         65   channel geometries that allow control of mixing. Flow can
device for use. Likewise, buffer or oil can also be introduced            be controlled by perturbing the flow inside a moving plug so
into a main inlet port that communicates directly with the                that it differs from the symmetric flow inside a plug that
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 51 of 93


                                                         US 7,129,091 Β2
                                23                                                                        24
moves through a straight channel. For example, flow per­                    the ideal case, in a sequence of η stretch-fold-reorient
turbation can be accomplished by varying the geometry of a                  operations, the striation thickness undergoes an exponential
channel (e.g., by using winding channels), varying the                      decrease given by
composition of the plug fluid (erg., varying the viscosities),                    ST(t„)=ST(t0)x2~"                                  Eqn. (2)
varying the composition of the carrier-fluid (e.g., using              5
several laminar streams of carrier-fluids that are different in             where ST(t„) represents the striation thickness at time t„,
viscosity or surface tension to form plugs; in this case,                   ST(t0) represents the initial striation thickness at time t0, and
mixing is typically affected, and in some cases enhanced),                  η is the number of stretch-fold-reorient operations.
and varying the patterns on the channel walls (e.g., hydro­                    In accordance with the invention, the baker’s transforma­
philic and hydrophobic, or differentially charged, patches             10
                                                                            tion is preferably implemented by creating channels com­
would interact with moving plugs and induce time-periodic                   posed of a sequence of straight regions and sharp turns. FIG.
flow inside them, which should enhance mixing).                             11 shows a schematic diagram of a channel geometry
   Various channel designs can be implemented to enhance                    designed to implement and visualize the baker’s transfor­
mixing in plugs. FIG. 1Α shows a schematic of a basic                       mation of plugs flowing through micro fluidic channels.
                                                                       15
channel design, while FIG. IB shows a series of periodic                    Other designs could also be used. The angles at the channel
variations of the basic channel design. FIG. 1C shows a                     bends and the lengths of the straight portions are chosen so
series of aperiodic combinations resulting from a sequence                  as to obtain optimal mixing corresponding to the flow
of alternating elements taken from a basic design element                   patterns shown. Different lengths of straight paths and
shown in FIG. 1A and an element from the periodic variation                 different turns may be used depending on the particular
                                                                       20
series shown in FIGS. 1Β(1)-(4). When the effects of these                  application or reaction involved.
periodic variations are visualized, aperiodic combinations of                  A plug traveling through every pair of straight part 112
these periodic variations are preferably used to break the                  and sharp-turn part 111 of the channel, which is equivalent
symmetries arising from periodic flows (see FIG. 1C). Flere,                to one period of a baker’s transformation, will experience a
the relevant parameters are channel width, period, radius of                series of reorientation, stretching and folding. In a straight
                                                                       25
curvature, and sequence of turns based on the direction of                  part of the channel, a plug will experience the usual recir­
the turns. The parameters of the basic design are defined                   culating flow. At a sharp turn, a plug normally rolls and
such that c is the channel width, 1 is the period, and r is the             reorients due to the much higher pressure gradient across the
radius of curvature. For the basic design, the sequence can                 sharp internal comer and also due to laiger travel path along
be defined as (left, right, left, right), where left and right is           the outside wall. This method of mixing based on the baker’s
                                                                       30
relative to a centerline along the path taken by a plug in the              transformation is very eflScient and is thus one of the
channel.                                                                    preferred types of mixing. In particular, this type of mixing
   FIGS. 1Β(1)-4) show schematic diagrams of a series of                    leads to a rapid reduction of the time required for reagent
periodic variations of the basic design. At least one variable              mixing via diffusion.
parameter is preferably defined based on the parameters                        It is believed that plug formation can be maintained at
                                                                       35
defined in FIG. la). In FIG. 1Β(1), the channel width is c/2;               about the same flow rate in channels of different sizes
in FIG. 1Β(2), the period is 2 1; and in FIG. 1Β(3), and the                because the limit of a flow rate is typically set by the
radius of curvature is 2 r. In FIG. 1Β(4), the radius of                    capillary number, C.n., which is independent of the channel
curvature is r/2 and the sequence is (left, left, right, right).            size. At a fixed flow rate, the mixing time tmix may decrease
   FIGS. lC(l)-(4) show a schematic diagram of a series of                  as the size of the channel (d) is reduced. First, it is assumed
                                                                       40
aperiodic combinations formed by combining the basic                        that it takes the same number η of stretch-fold-reorient
design element shown in FIG. 1A with an element from the                    cycles to mix reagents in both large and small channels. This
series of periodic variations in FIG. 1Β(1)-(4). In FIG.                    assumption (e.g., for η-5) is in approximate agreement with
1C(1), the alternating pattern of a period of the basic design              previously measured mixing in d=55 and d=20 micrometer
shown in FIG. 1Α (here denoted as “a”) and a period of the                  (pm) channels. Each cycle requires a plug to travel over a
                                                                       45
channel in FIG. 1Β(1) (here denoted as “bl”) is given by                    distance of approximately 2 lengths of the plug (approxi­
a+bl+a+ . . . . In FIG. 1C(2), the aperiodic combination is                 mately 3 d). Therefore, mixing time is expected to be
given by a+b2+a. In the channel shown in FIG. 1C(3) (here                   approximately equal to the time it takes to travel 15 d, and
denoted as “c3”), the aperiodic combination is given by                     will decrease linearly with the size of the channel, tmlx~d. A
a+c3+a. In the channel shown in FIG. 1C(4) (here denoted                    method that provides mixing in about 1 ms in 25-pm
                                                                       50
as “c4”), a (right, left) sequence is introduced with a kink in             channels preferably provides mixing in about 40 ps in 1 -pm
the pattern. A repeating (left, right) sequence would nor­                  channels. Achieving microsecond mixing times generally
mally be observed. By adding this kink, the sequence                        requires the use of small channels. Fligh pressures are
becomes (left, right, left, right)+(right, left)+(left, right, left,        normally required to drive a flow through small channels.
right).                                                                55
                                                                               Without wishing to be bound by theory, theoretical mod­
   Another approach for accelerating mixing relies on ratio­                eling indicates that the number of cycles it takes for mixing
nally-designed chaotic flows on a microfluidic chip using                   to occur in a channel with diameter d is given approximately
what is known as the baker’s transformation. Reorientation                  by
of the fluid is critical for achieving rapid mixing using the                     nxl2n~dU/D                                         Eqn. (3)
baker’s transformation. The baker’s transformation leads to            60
an exponential decrease of the striation thickness (the dis­                where η is the number of cycles, U is the flow velocity, D is
tance over which mixing would have to occur by diffusion)                   the diffusion constant, one cycle is assumed to be equal to
of the two components via a sequence of stretching and                      6 d, and mixing occurs when convection and diffusion time
folding operations. Typically, every stretch-fold pair reduces              scales are matched. The mixing time is primarily determined
the striation thickness by a factor of 2, although this factor         65   by the number of cycles. This result indicates that mixing
may have a different value. The striation thickness (ST) can                will be accelerated more than just in direct proportion to the
be represented, in an ideal case, by Eqn. (2) below. Thus, in               channel diameter. For example, when d decreases by a factor
      Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 52 of 93


                                                    US 7,129,091 Β2
                             25                                                                     26
of 10, mixing time decreases by a factor of dxLog(d)=10x               become short and rounded under the force of surface ten­
Log(10). With properly designed channels, mixing times in              sion; this preserves the distribution of the marker inside the
1-μηΐ channels can be limited to about 20 ps. Even at low              plugs. This approach affords a relatively straightforward
flow rates or long channels (such as those involving protein           way of visualizing the mixing inside plugs of various sizes.
crystallization), however, significant mixing can still occur.    5    Video microscopy may be used to observe the distribution of
In addition, without being bound by theory, it is expected             colored markers inside the drops. A confocal microscope
that increasing the flow rate U by a factor of 10 will decrease        may also be used to visualize the average three-dimensional
the mixing time by a factor of Log(U)/U=(Log (10))/10.                 distribution of a fluorescent marker. Visualization can be
    To visualize mixing in a channel according to the inven­           complemented or confirmed using a Ca2+/Fluo-4-4 reaction.
tion, a colored marker can be used in a single plug-fluid. The    10
                                                                       At millimolar concentrations, this reaction is expected to
initial distribution of the marker in the plug has been                occur with a half-life of about 1 ps. Thus, it can be used to
observed to depend strongly on the details of plug formation.          measure mixing that occurs on time scales of about 10 ps
As the stationary aqueous plug was extruded into the flow­             and longer.
ing carrier-fluid, shearing interactions between the flow of
the carrier-fluid and the plug-fluid induced an eddy that         15
                                                                          The following discussion describes at least one method
redistributed the solution of the marker to different regions          for three-dimensional visualization of flows in plugs. Visu­
of the plug. The formation of this eddy is referred to here as         alization of chaotic transport in three-dimensions is a chal­
“twirling” (see FIG. 21b)). Twirling is not a high Reynolds            lenging task especially on a small scale. Predictions based
number (Re) phenomenon (see FIG. 30) since it was                      on two-dimensional systems may be used to gain insight
observed at substantially all values of Re and at substantially   20
                                                                       about plugs moving through a three-dimensional microflu­
all velocities. However, the flow pattern of this eddy appears         idic channel. Experiments and simulations involving a two-
to be slightly affected by the velocity.                               dimensional system can aid in the design of channels that
   Various characteristics and behavior of twirling were               ensure chaotic flow in two-dimensional liquid plugs. Con-
observed. Twirling redistributed the marker by transferring            focal microscopy has been used to quantify steady, continu­
it from one side of the plug to the other, e.g., from the right   25
                                                                       ous three-dimensional flows in channels. However, due to
to the left side of the plug. The most efficient mixing was            instrumental limitations of an optical apparatus such as a
observed when there was minimal fluctuations in intensity,             confocal microscope, it is possible that the flow cannot be
i.e., when the marker was evenly distributed across the plug.          visualized with sufficiently high-resolution to observe, for
While twirling was present during the formation of plugs of            example, self-similar fractal structures characteristic of cha­
all lengths that were investigated, its significance to the       30
                                                                       otic flow. Nonetheless, the overall dynamics of the flow may
mixing process appears to depend on the length of the plug.            still be captured and the absence of non-chaotic islands
For example, the extent of twirling was observed to be                 confirmed. Preferably, the channels (periodic or aperiodic)
significantly greater for short plugs than for long plugs.             used in the visualization process are fabricated using soft
Twirling was also observed to affect only a small fraction of          lithography in PDMS. A PDMS replica is preferably sealed
the long plugs and had a small effect on the distribution of      35
                                                                       using a thin glass cover slip to observe the flow using
the marker in the plugs. Moreover, twirling occurred only at           confocal microscopy.
the tip of the forming plug before the tip made contact with              In one experiment according to the invention, a series of
the right wall of the microchannel. Also, the amount of                line scans are used to obtain images of a three-dimensional
twirling in a plug was observed to be related to the amount            distribution of fluorescent markers within the plugs. FIG.
of the carrier-fluid that flowed past the tip. The results of     40   10α) is a schematic diagram depicting a three-dimensional
experiments involving twirling and its effect on mixing                confocal visualization of chaotic flows in plugs. Plugs are
show that twirling is one of the most important factors, if not        preferably formed from three laminar streams. The middle
the most important factor, in determining the ideal condi­             stream 11 preferably contains fluorescent markers. Prefer­
tions for mixing occurring within plugs moving through                 ably, the middle stream 11 is injected into the channel
straight channels. By inducing twirling, one may stimulate        45   system at a low volumetric flow rate. The volumetric flow
mixing; by preventing twirling, one may suppress complete              rates of the two side streams 10, 12 are preferably adjusted
mixing. Suppressing mixing may be important in some of                 to position the marker stream in a desired section of the
the reaction schemes, for example those shown in FIG. 5 and            channel. Preferably, a confocal microscope such as a Carl
FIG. 6. In these reaction schemes, selective mixing of                 Zeiss LSM 510 is used. The LSM 510 is capable of line
reagents A with reagent Β, and also reagent C with reagent        50   scans at about 0.38 ms/512 pixel line or approximately 0.2
D, can occur without mixing of all four reagents. Mixing of            ms/100 pixel line. Fluorescent microspheres, preferably
all four reagents occurs later as plugs move through, for              about 0.2 pm, and fluorescently labeled high-molecular
example, the winding part of the channel. This approach                weight polymers are preferably used to visualize the flow
allows several reactions to occur separated in time. In                with minimal interference from diffusion. A channel such as
addition, suppressing mixing may be important when inter­         55   one with 100 pm wide and 100 pm deep channel may be
faces between plug fluids have to be created, for example              used. The line scan technique may be applied to various
interfaces required for some methods of protein crystalliza­           sequences such as one that has about 200-pm long plugs
tion (FIG. 20).                                                        separated by about 800-em long oil stream.
    The eddy at the tip of a developing plug may complicate               A beam is preferably fixed in the χ and z-directions and
visualization and analysis of mixing. This eddy is normally       60   scanned repeatedly back and forth along the y-direction. The
significant in short plugs, but only has a minor effect on long        movement of the plug in the x-direction preferably provides
plugs. For applications involving visualization of mixing,             resolution along the x-direction. Line scan with 100 pixels
the substrate is designed to include a narrow channel in the           across a 100 pm-wide channel will provide a resolution of
plug-forming region is designed such that narrow, elongated            about 1 pm/pixel in the y-direction. Approximately 200 line
plugs form. Immediately downstream from the plug-forming          65   scans per plug are preferably used to give a resolution of
region, the channel dimension is preferably expanded. In the           about 1 pm/pixel in the x-direction. For a 200 pm plug
expanded region of the channel(s), plugs will expand and               moving at about 2000 pm/s, about 200 line scans are
      Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 53 of 93


                                                     US 7,129,091 Β2
                             27                                                                      28
preferably obtained over a period of about (200 μηΐ)/(2000             small plug do not converge at the same point at the same
pm/s)=0.1 s, or about 0.5 ms per line.                                 time, they eventually form a merged plug as the larger plug,
   The sequence shown in FIG. 10b) is preferably used for              which moves faster than the smaller plug, catches up with
visualization of a three dimensional chaotic flow. Each line           the small plug and merges with it. In the case where the
scan preferably takes about 0.2 ms with about 0.3 ms lag          5    larger and smaller plugs meet head on at the same point or
between the scans to allow the plug to move by about 500               region, they immediately combine to form a merged plug.
pm. Some optical distortions may result during the approxi­            The merged plugs may undergo splitting, described below,
mately 0.2 ms scan as the plug is translated along the                 or further merging in other channels or channel regions, or
x-direction by about 0.2 pm. Fiowever, these distortions are           they may be directed to other channels, channel branches,
believed to be comparable to the resolution of the method.        10   area, or region of the substrate where they may undergo one
For a given position along the x-direction, a series of line           or more types of characterizations, measurements, detection,
scans are preferably obtained for about 10 seconds for each            sorting, or analysis.
point along the z-direction to obtain an x-y cross-sections of            In another embodiment, plugs can be merged by control­
ten plugs. Scans along the z-direction are preferably taken in         ling the arrival time of the plugs flowing in opposite direc­
1 pm increments to obtain a full three-dimensional image of       15   tions towards a common point, area, or region of the channel
the distribution of the fluorescent marker in the plug. This           so that each pair of plugs arrive at the common point, area,
procedure is preferably repeated at different positions along          or region of the channel at around the same time to form a
the x-direction to provide information such as changes in the          single plug.
three-dimensional distribution of the fluorescent marker                  In another embodiment, an arched, semi-circular, or cir­
inside the plug as the plug moves along the channels.             20   cular channel provides a means for increasing the efiSciency
   In case of periodic perturbations, the fluorescent cross-           of plug merging. Thus, for example, a greater frequency of
sections of the plug in the y-z plane recovered from the               merging would occur within a more compact area or region
above procedure represent Poincare sections corresponding              of the substrate. Using this scheme, plugs flowing along
to the evolution of the initial thin sheet of dye. The twirling        separate channels towards a common channel may merge
of the aqueous phase upon formation of the small plugs            25   within a shorter distance or a shorter period of time because
could distribute the dye excessively throughout the plug and           the arched, semi-circular, or circular channel or channel
could make visualization less conclusive. This twirling is             branch converts or assists in converting initially out-of-
prevented preferably by designing a small neck in the                  phase plug pairs to in-phase plug pairs. Specifically, the
plug-forming region, and then beginning the first turn in a            arched, semi-circular, or circular channel or channel branch
downward direction. This approach has been successfully           30   would allow a lagging plug to catch up and merge with a
applied to flow visualization, and may be useful for con­              plug ahead of it, thereby increasing the number of merged
ducting reactions.                                                     plugs in a given period or a given area or region of a
                                                                       substrate.
Merging Plugs
   The invention also provides a method of merging of plugs       35   Splitting and/or Sorting Plugs
within a substrate (see upper portion of FIG. 12). Plugs are              The present invention also provides a method for splitting
formed as described above. Plugs containing different                  of plugs within a substrate. Plugs can be split by passing a
reagents can be formed by separately introducing different             first portion of a plug into a second channel through an
plug-fluids into a channel. The plugs containing different             opening, wherein the second channel is downstream of
reagents may be substantially similar in viscosity or may         40   where the plug is formed. Alternatively, plugs may be split
differ. The plugs containing different reagents may be sub­            at a “Y” intersection in a channel. In both embodiment, the
stantially similar in size or they may differ in size. Provided        initial plug splits into a first portion and a second portion and
that the relative velocities of the plugs containing different         thereafter each portion passes into separate channel (or
reagents differ, the plugs will merge in the channels. The             outlet). Either initially formed plugs can be split or, alter­
location of merging can be controlled in a variety of ways,       45   natively, merged plugs can be split. FIG. 6 shows a sche­
for example by varying the location of plug-fluid inlet ports,         matic diagram illustrating part of a micro fluidic network that
by varying the location of channel junctions (if one of the            uses multiple inlets (inlets 601, 603, 605, 607 for reagents A,
plug forming fluids is introduced into a secondary channel),           Β, C, and D; inlets 602, 604, 606 for aqueous streams) and
varying the size of the plugs, adjusting the speed at which            that allows for both splitting and merging of plugs. This
different sets of plugs are transported varying the viscosity     50   schematic diagram shows two reactions that are conducted
or surface tension of plugs having substantially the same              simultaneously. A third reaction (between the first two
size, etc.                                                             reaction mixtures) is conducted using precise time delay.
   As shown in FIG. 12 (top photograph), plugs may be                  Plugs can be split before or after a reaction has occurred. In
merged by directing or allowing the plugs 120, 121 to pass             addition, FIG. 6 shows plugs at various stages of mixing
through a T-shaped channel or a T-shaped region of a              55   from the initial mixture 60 (Α+Β) and initial mixture 61
channel. The resulting merged plugs 122 flow in separate               (C+D) through the mixed solutions 62 (Α+Β), 63 (C+D), and
channels or channel branches which may be perpendicular,               the 4-component mixture 64 (A+B+C+D).
as shown in FIG. 12, or nonperpendicular (FIG. 33). The                   As shown in FIG. 12 (lower photograph), plugs may be
merged plugs 122 may undergo further merging or undergo                split by directing or allowing the plugs 123, 124 to pass
splitting, or they may be directed to other channels, channel     60   through a T-shaped channel or a T-shaped region of a
branches, area, or region of the substrate where they may              channel. In a preferred embodiment, the area or junction at
undergo one or more reactions or “treatments” such as one              which the plugs undergo splitting may be narrower or
or more types of characterizations, measurements, detection,           somewhat constricted relative to the diameter of the plugs a
sorting, or analysis.                                                  certain distance away from the junction. The resulting split
   In one embodiment, large and small plugs flow along            65   plugs 125 flow in separate channels or channel branches
separate channels or channel branches towards a common                 which may be perpendicular, as shown in FIG. 12, or
channel where they merge. In a case where a laige and a                nonperpendicular (FIG. 33). The split 125 plugs may
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 54 of 93


                                                      US 7,129,091 Β2
                              29                                                                   30
undergo merging or further splitting, or they may be directed      Detection and Measurement
to other channels, channel branches, area, or region of the           The systems of the present invention are well suited for
substrate where they may undergo one or more reactions or          performing optical measurements using an apparatus such as
“treatments” such as one or more types of characterizations,       a standard microscope. For example, PDMS is transparent in
measurements, detection, sorting, or analysis.                   5
                                                                   the visible region. When it is used to construct a substrate,
   In another embodiment, aqueous plugs can be split or
                                                                   a glass or quartz cover slip can be used to cover or seal a
sorted from an oil carrier fluid by using divergent hydro­
                                                                   PDMS network, thereby constructing a set of channels that
philic and hydrophobic channels. The channels are rendered
                                                                   can be characterized using visible, UV, or infrared light.
hydrophilic or hydrophobic by pretreating a channel or
region of a channel such that a channel or channel surface 10 Preferably, fluorescent measurements are performed, instead
becomes predominantly hydrophilic or hydrophobic. As               of absorption measurements, since the former has a higher
discussed in more detail below, substrates with hydrophilic        sensitivity than the latter. When the plugs are being moni­
channel surfaces may be fabricated using methods such as           tored by optical measurements, the refractive index of the
rapid prototyping in polydimethylsiloxane. The channel             carrier-fluid and the plug-fluids are preferably substantially
surface can be rendered hydrophobic either by silanization 15 similar, but they can be different in certain cases.
or heat treatment. For example, (tridecafluoro-l,l,2,2-tet-           In a plug-based system according to the invention, the
rahydrooctyl)-l-trichlorosilane (United Chemical Technolo­         relative concentrations (or changes in concentrations) can be
gies, Inc.) vapor may be applied to the inlets of the substrate    typically measured in a straightforward fashion. In some
with dry nitrogen as a carrier gas to silanize the channel         instances, the use of plugs to perform quantitative optical
surface.                                                        20
                                                                   measurements of, for example, absolute concentrations is
   Once plugs have been split into separate channels, further      complicated by the presence of non-horizontal oil/water
reactions can be performed by merging the split plugs with         interfaces surrounding the plugs. These curved interfaces act
other plugs containing further reactants.
                                                                   as lenses, and may lead to losses of emitted light or optical
   Manipulation of plugs and reagents/products contained
                                                                   distortions. Such distortions may adversely affect or prevent
therein can also be accomplished in a fluid flow using 25
                                                                   visual observation of growing protein crystals, for example.
methods or techniques such as dielectrophoresis. Dielectro­
phoresis is believed to produce movement of dielectric             Exact modeling of these losses is usually difficult because of
objects, which have no net charge, but have regions that are       the  complicated shape that this interface may adopt at the
positively or negatively charged in relation to each other.        front and back of a plug moving in a non-trivial pressure
Alternating, nonhomogeneous electric fields in the presence 30 gradient.
of plugs and/or particles, cause the plugs and/or particles to        This problem can be overcome or minimized in accor­
become electrically polarized and thus to experience dielec-       dance with the invention by using a technique such as
trophoretic forces. Depending on the dielectric polarizability     refractive index matching. The losses and distortions depend
of the particles and the suspending medium, dielectric             on the difference between the refractive index (AD) of the
particles will move either toward the regions of high field 35 aqueous phase and the refractive index of the immiscible
strength or low field strength. Using conventional semicon­        carrier-fluid. Preferably, the carrier-fluid used in an analysis
ductor technologies, electrodes can be fabricated onto a           have refractive indices that are substantially similar to those
substrate to control the force fields in a micro fabricated        of water and aqueous buffers (TABLE 1), e.g., fluorinated
device. Dielectrophoresis is particularly suitable for moving      oils having refractive indices near that of water close to the
objects that are electrical conductors. The use of AC current 40 sodium D line at 589 nm.
is preferred, to prevent permanent alignment of ions. Mega­
                                                                      Preferably, for applications involving detection or mea­
hertz frequencies are suitable to provide a net alignment,
                                                                   surement, the carrier-fluids used are those having refractive
attractive force, and motion over relatively long distances.
                                                                   indices that match those of commonly used aqueous solu­
   Radiation pressure can also be used in the invention to
                                                                   tions at the wavelengths used for observation. To calibrate a
deflect and move plugs and reagents/products contained 45
                                                                   system for quantitative fluorescence measurements, the
therein with focused beams of light such as lasers. Flow can
                                                                   plugs preferably contain known concentrations of fluores­
also be obtained and controlled by providing a thermal or
                                                                   cein. Preferably, the fluorescence originating from the plugs
pressure differential or gradient between one or more chan­
                                                                   are measured and then compared with the fluorescence
nels of a substrate or in a method according to the invention.
                                                                   arising from the same solution of fluorescein in the channel
   Preferably, both the fluid comprising the plugs and the 50
                                                                   in the absence of oil. It is believed that when the refractive
carrier fluid have a relatively low Reynolds Number, for
                                                                   indexes are matched, the intensity (I) of fluorescence arising
example 10-2. The Reynolds Number represents an inverse
                                                                   from the plugs will be substantially similar or equal to the
relationship between the density and velocity of a fluid and
                                                                   intensity of the fluorescence from the aqueous solutions after
its viscosity in a channel of given cross-sectional dimension.
                                                                   making adjustments for the fraction of the aqueous stream:
More viscous, less dense, slower moving fluids will have a 55
lower Reynolds Number, and are easier to divert, stop, start,            Iplug=holudon*VwateAVWater+Voil)                   I'CIIL (3)

or reverse without turbulence. Because of the small sizes and
slow velocities, fabricated fluid systems are often in a low       where V is the volumetric flow rate of the fluid streams. It
Reynolds number regime (Re«l). In this regime, inertial            is expected that smaller plugs with a higher proportion of
effects, which cause turbulence and secondary flows, are 60 curved interfaces will show larger deviations from ideal plug
negligible and viscous effects dominate the dynamics. These        behavior, i.e., those smaller plugs will tend to cause greater
conditions are advantageous for analysis, and are provided         optical distortion. If necessary, measurements are performed
by devices according to the invention. Accordingly the             partly to determine the errors associated with refractive
devices according to the invention are preferably operated at      index mismatch. Information from these measurements is
a Reynolds number of less than 100, typically less than 50, 65 useful when unknown fluids are analyzed, or when a com­
preferably less than 10, more preferably less than 5, most         promise between matching the refractive index and match­
preferably less than 1.                                            ing the viscosities of the two fluids is required.
        Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 55 of 93


                                                             US 7,129,091 Β2
                                  31                                                                        32
                                                                              marker, e.g., for the purpose of evaluation and without
                                TABLE 1                                       necessarily proceeding to, for example, sort the plugs.
    Physical properties of some fluids used in certain embodiments of
                                                                                 In one embodiment according to the invention, a detector
    __________________the microfluidic devices.__________________             such as a photodiode is larger in diameter than the width of
                                                                         5
                                                                              the channel, forming a detection region that is longer (along
                                   Refractive
                                                                              the length of channel) than it is wide. The volume of such a
Fluid                              index, T]D     Viscosity, μ [mPa-s]
                                                                              detection region is approximately equal to the cross sec­
water                              1.3330                 1.00                tional area of the channel above the diode multiplied by the
aqueous PBS buffer, 1%             1.3343                 1.02
aqueous PBS buffer, 10%            1.3460                 1.25           10
                                                                              diameter of the diode.
perfluorohexane                    1.251                  0.66                   To detect a chemical or tag, or to determine whether a
perfluoro(methylcyclohexane)       1.30                   1.56
                                                                              chemical or tag has a desired characteristic, the detection
perfluoro(l,3-                     1.2895                 1.92
dimethyl cyclohexane)                                                         region may include an apparatus (e.g., a light source such as
perfluorodecaline                  1.314                  5.10                a laser, laser diode, high intensity lamp such as mercury
perfluoroperhydrofluorene          1.3289                 9.58           15   lamp) for stimulating a chemical or tag for that characteristic
perfluoroperhydrophenanthrene      1.3348                28.4
perfluorotoluene                   1.3680                 Ν/Α                 to, for example, emit measurable light eneigy. In embodi­
hexafluorobenzene                  1.3770                 Ν/Α                 ments where a lamp is used, the channels are preferably
                                                                              shielded from light in all regions except the detection region.
                                                                              In embodiments where a laser is used, the laser can be set to
    The detector can be any device or method for evaluating              20
a physical characteristic of a fluid as it passes through the                 scan across a set of detection regions. In addition, laser
detection region. Examples of suitable detectors include                      diodes may be fabricated into the same substrate that con­
CCD detectors. A preferred detector is an optical detector,                   tains the analysis units. Alternatively, laser diodes may be
such as a microscope, which may be coupled with a com­                        incorporated into a second substrate (i.e., a laser diode chip)
puter and/or other image processing or enhancement devices                    that is placed adjacent to the analysis or sorter substrate such
                                                                         25
to process images or information produced by the micro­                       that the laser light from the diodes shines on the detection
scope using known techniques. For example, molecules can                      region(s).
be analyzed and/or sorted by size or molecular weight.                           In preferred embodiments, an integrated semiconductor
Reactions can be monitored by measuring the concentration                     laser and/or an integrated photodiode detector are included
of a product produced or the concentration of a reactant                 30
                                                                              on the silicon wafer in the device according to the invention.
remaining at a given time. Enzymes can be analyzed and/or                     This design provides the advantages of compactness and a
sorted by the extent to which they catalyze a chemical                        shorter optical path for exciting and/or emitted radiation,
reaction of an enzyme’s substrate (conversely, an enzyme’s                    thus minimizing, for example, optical distortion.
substrate can be analyzed (e.g., sorted) based on the level of                   As each plug passes into the detection region, it may be
chemical reactivity catalyzed by an enzyme). Biological                  35   examined for a characteristic or property, e.g., a correspond­
particles or molecules such as cells and virions can be sorted                ing signal produced by the plug, or the chemicals contained
according to whether they contain or produce a particular                     in the plugs, may be detected and measured to determine
protein, by using an optical detector to examine each cell or                 whether or not a given characteristic or property is present.
virion for an optical indication of the presence or amount of                 The signal may correspond to a characteristic qualitatively
that protein. A chemical itself may be detectable, for                   40   or quantitatively. Typically, the amount of signal corre­
example by a characteristic fluorescence, or it may be                        sponds to the degree to which a characteristic is present. For
labeled or associated with a tag that produces a detectable                   example, the strength of the signal may indicate the size of
signal when, for example, a desired protein is present, or is                 a molecule, the amount of products(s) formed in a reaction,
present in at least a threshold amount.                                       the amount of reactant(s) remaining, the potency or amount
    Practically any characteristic of a chemical can be iden­            45   of an enzyme expressed by a cell, a positive or negative
tified or measured using the techniques according to the                      reaction such as binding or hybridization of one molecule to
invention, provided that the characteristic or characteristics                another, or a chemical reaction of a substrate catalyzed by an
of interest for analysis can be sufficiently identified and                   enzyme. In response to the signal, data can be collected
detected or measured to distinguish chemicals having the                      and/or a flow control can be activated, for example, to direct
desired characteristic(s) from those which do not. For                   50   a plug from one channel to another. Thus, for example,
example, particulate size, hydrophobicity of the reagent                      chemicals present in a plug at a detection region may be
versus carrier-fluids, etc. can be used as a basis for analyzing              sorted into an appropriate branch channel according to a
(e.g. by sorting) plug-fluids, reaction products or plugs.                    signal produced by the corresponding examination at a
    In a preferred embodiment, the plugs are analyzed based                   detection region. Optical detection of molecular character­
on the intensity of a signal from an optically detectable                55   istics or the tag associated with a characteristic or property
group, moiety, or compound (referred to here as “tag”)                        that is chosen for sorting, for example, may be used.
associated with them as they pass through a detection                         Flowever, other detection techniques, for instance electro­
window or detection region in the device. Plugs having an                     chemistry, or nuclear magnetic resonance, may also be
amount or level of the tag at a selected threshold or within                  employed.
a selected range can be directed into a predetermined outlet             60      In one embodiment according to the invention, a portion
or branch channel of the substrate. The tag signal may be                     of a channel corresponds to an analysis unit or detection
collected by a microscope and measured by a detector such                     region and includes a detector such as a photodiode prefer­
as a photomultiplier tube (ΡΜΤ). A computer is preferably                     ably located in the floor or base of the channel. The detection
used to digitize the ΡΜΤ signal and to control the flow                       region preferably encompasses a receive field of the photo­
through methods such as those based on valve action.                     65   diode in the channel, which receive field has a circular
Alternatively, the signal can be recorded or quantified as a                  shape. The volume of the detection region is preferably the
measure of the tag and/or its corresponding characteristic or                 same as, or substantially similar, to the volume of a cylinder
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 56 of 93


                                                      US 7,129,091 Β2
                              33                                                                       34
with a diameter equal to the receive field of the photodiode             when the flow rate and the distance traversed by the plugs
and a height equal to the depth of the channel above the                 are known. This embodiment is preferable when one wants
photodiode.                                                              to avoid using a label.
   The signals from the photodiodes may be transmitted to a              Varying the Concentration of Reagents Inside Plugs
                                                                    5
processor via one or more lines representing any form of                    The various devices and methods according to the inven­
electrical communication (including e.g. wires, conductive               tion allow the control and manipulation of plug composition
lines etched in the substrate, etc.). The processor preferably           and properties. For example, they allow the variation of
acts on the signals, for example by processing them into                 reagent concentration inside plugs. In one aspect according
values for comparison with a predetermined set of values for        10
                                                                         to the invention, the concentrations of the reagents in the
analyzing the chemicals. In one embodiment, a value cor­                 plugs are varied by changing the relative flow rates of the
responds to an amount (e.g., intensity) of optically detect­             plug-fluids. This is possible in conventional systems, but is
able signal emitted from a chemical which is indicative of a             complicated by problems of slow mixing and dispersion.
particular type or characteristic of a chemical giving rise to           Methods according to the invention are convenient for
the signal. The processor preferably uses this information          15
                                                                         simultaneously testing a large number of experimental con­
(i.e., the values) to control active elements in a discrimina­           ditions (“screening”) because the concentrations can be
tion region, for example to determine how to sort the                    changed within a single setup. Thus, for example, syringes
chemicals (e.g., valve action).                                          do not have to be disconnected or reconnected, and the inlets
   When more than one detection region is used, detectors                of a system according to the invention do not have to be
such as photodiodes in a laser diode substrate are preferably       20
                                                                         refilled when using the above technique for varying the
spaced apart relative to the spacing of the detection regions            reagent concentrations in plugs.
in the analysis unit. That is, for more accurate detection, the             The concentration of aqueous solutions inside plugs can
detectors are placed apart at the same spacing as the spacing            be varied by changing the flow rates of the plug-fluid
of the detection region.                                                 streams (see FIG. 25, discussed in detail in Example 11). In
                                                                    25   FIG. 25, water is introduced into inlets 251-258 at various
   A processor can be integrated into the same substrate that
                                                                         flow rates while perfluorodecaline flows through channels
contains at least one analysis unit, or it can be separate, e.g.,
                                                                         259-261. In aqueous laminar flows, the ratio of flow rates of
an independent microchip connected to the analysis unit
                                                                         laminar streams in a microfluidic channel may be varied
containing substrate via electronic leads that connect to the
                                                                         from about 1000:1 and 1:1000, preferably 100:1 to 1:100,
detection region(s) and/or to the discrimination region(s),
                                                                    30   more preferably 1:20 to 20:1.
such as by a photodiode. The processor can be a computer
or microprocessor, and is typically connected to a data                     The actual relative concentrations may be quantified using
storage unit, such as computer memory, hard disk, or the                 a solution of known concentration of fluorescein. In this
like, and/or a data output unit, such as a display monitor,              example, the intensity of a fluorescein stream can be used as
printer and/or plotter.                                                  a reference point to check for fluctuations of the intensity of
                                                                    35   the excitation lamp.
   The types and numbers of chemicals based on the detec­
                                                                            To illustrate an advantage offered by the invention over
tion of, for example, a tag associated with or bound to the
                                                                         other techniques, consider the following example. The meth­
chemical passing through the detection region, can be cal­
                                                                         od^) described in this example may be modified or incor­
culated or determined, and the data obtained can be stored
                                                                         porated for use in various types of applications, measure­
in the data storage unit. This information can then be further
                                                                    40   ments, or experiments. Two or more reagents, such as
processed or routed to a data outlet unit for presentation, e.g.
                                                                         reagents A, Β, C, are to be screened for the effects of
histograms representing, for example, levels of a protein,
                                                                         different concentrations of reagents on some process, and the
saccharide, or some other characteristic of a cell surface in
                                                                         conditions under which an inhibitor can terminate the reac­
the sample. The data can also be presented in real time as the
                                                                         tion of the enzyme with a substrate at various enzyme and
sample flows through a channel.
                                                                    45   substrate concentrations is of interest. If A is an enzyme, Β
   If desired, a substrate may contain a plurality of analysis           a substrate, and C an inhibitor, a substrate with 5 inlets such
units, i.e., more than one detection region, and a plurality of          as A/water/B/water/C inlets can be used, and the flow rates
branch channels that are in fluid communication with and                 at which A, Β and C are pumped into the substrate can be
that branch out from the discrimination regions. It will be              varied. Preferably, the size of the plug is kept constant by
appreciated that the position and fate of the reagents in the       50   keeping the total flow rate of all plug-fluids constant.
discrimination region can be monitored by additional detec­              Because different amounts of A, Β, C are introduced, the
tion regions installed, for example, immediately upstream of             concentrations of A, Β, C in the plugs will vary. The
the discrimination region and/or within the branch channels              concentrations of the starting solutions need not be changed
immediately downstream of the branch point. The informa­                 and one can rapidly screen all combinations of concentra­
tion obtained by the additional detection regions can be used       55   tions, as long as an enzymatic reaction or other reactions
by a processor to continuously revise estimates of the                   being screened can be detected or monitored. Because the
velocity of the reagents in the channels and to confirm that             solutions are flowing and the transport is linear, one can
molecules, particles, and substances having a selected char­             determine not only the presence or absence of an interaction
acteristic enter the desired branch channel.                             or reaction, but also measure the rate at which a reaction
   In one embodiment, plugs are detected by running a               60   occurs. Thus, both qualitative and quantitative data can be
continuous flow through a channel, taking a spatially                    obtained. In accordance with the invention, the substrate
resolved image with a CCD camera, and converting the                     typically need not be cleaned between runs since most, if not
relevant distance traversed by the plugs into time.                      all, reagents are contained inside the plugs and leave little or
   In another embodiment, plugs are detected following their             no residue.
exit through a channel point leading to a mass spectrometer         65      To extend the range over which concentrations can be
(MS), e.g., an electrospray MS. In this embodiment, time-                varied, one may use a combination of, say, reagents A, Β, C,
resolved information (e.g., mass spectrum) can be obtained               D, Ε and prepare a micromolar solution of A, a mM solution
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 57 of 93


                                                     US 7,129,091 Β2
                              35                                                                      36
of Β, and a Μ solution of C, and so on. This technique may              mediate, are used. As the unstable intermediates form along
be easier than controlling the flow rate over a factor of, say,         the flow path of the substrate, information regarding, for
more than 106. Using other known methods is likely to be                example, the reaction kinetics can be obtained. Such
more difficult in this particular example because changing              unstable intermediates can be further reacted with another
the ratio of reagents inside the plug requires changing the        5    reagent by merging plugs containing the unstable interme­
size of the plugs, which makes merging complicated.                     diate with another plug-fluid. Examples of unstable inter­
   In another example, one may monitor RNA folding in a                 mediates include, but are not limited to, free radicals,
solution in the presence of different concentrations of Mg2+            organic ions, living ionic polymer chains, living organome-
and Η+. Previously, this was done using a stopped-flow                  tallic polymer chains, living free radical polymer chains,
technique, which is time consuming and requires a relatively       10   partially folded proteins or other macromolecules, strained
large amount of RNA. Using a method according to the                    molecules, crystallization nuclei, seeds for composite nano­
invention, an entire phase space can be covered in a rela­              particles, etc.
tively short period of time (e.g., approximately 15 minutes)               One application of devices according to the invention that
using only pL/minute runs instead of the usual ml/shot runs.            involves the formation of unstable intermediates is high-
   These particular examples highlight the usefulness              15   throughput, biomolecular structural characterization. It can
according to the invention in, for example, the study of                be used in both a time-resolved mode and a non-time
protein/protein interaction mediation by small molecules,               resolved mode. Unstable (and/or reactive) intermediates (for
protein/RNA/DNA interaction mediation by small mol­                     example hydroxyl radicals (OF!)) can be generated in one
ecules, or binding events involving a protein and several               microfluidic stream (for example using a known reaction of
small molecules. Other interactions involving several com­         20   metal ions with peroxides). These reactive species can be
ponents at different concentrations may also be studied using           injected into another stream containing biomolecules, to
the method according to the invention.                                  induce reaction with the biomolecules. The sites on the
Generating Gradients in a Series of Plugs                               biomolecule where the reaction takes place correlate with
   In one aspect according to the invention, dispersion in a            how accessible the sites are. This can be used to identify the
pressure-driven flow is used to generate a gradient in a
                                                                   25   sites exposed to the solvent or buried in the interior of the
continuous stream of plug-fluid. By forming plugs, the                  biomolecule, or identify sites protected by another biomol­
gradient is “fixed”, i.e., the plugs stop the dispersion respon­        ecule bound to the first one. This method could be applied
sible for the formation of the gradient. Although the stream            to understanding structure in a range of biological problems.
does not have to be aqueous, an aqueous stream is used as               Examples include but are not limited to protein folding,
a non-limiting example below.
                                                                   30   protein—protein interaction (protein footprinting), protein-
   FIG. 44 illustrates how an initial gradient may be created           RNA interaction, protein-DNA interactions, and formation
by injecting a discrete aqueous sample of a reagent Β into a            of protein—protein complexes in the presence of a ligand or
flowing stream of water. In FIG. 44α), the water+B mixture              ligands (such as a small molecule or another biomolecule).
flowed through channel 441. Channels 443 and 445 contain                Interfacing such a system to a mass-spectrometer may
substantially non-flowing water+B mixture. Water streams
                                                                   35   provide a powerful method of analysis.
were introduced into inlets 440, 442, 444, 446-448 while oil               Experiments involving complex chemical systems can
streams flowed through channels 449-452. FIG. 44d) shows                also be performed in accordance with the invention. For
a multiple-inlet system through which reagents A, Β, and C              example, several unstable intermediates can be prepared in
are introduced through inlets 453, 454, and 455. A pressure-            separate plugs, such as partially folded forms of proteins or
                                                                   40   RNA. The reactivity of the unstable intermediates can then
driven flow is allowed to disperse the reagent along the
channel, thus creating a gradient of Β along the channel. The           be investigated when, for example, the plugs merge.
gradient can be controlled by suitable adjustments or control           Dynamic Control of Surface Chemistry
of the channel dimensions, flow rates, injection volume, or                Control of surface chemistry is particularly important in
frequency of sample or reagent addition in the case of                  microfluidic devices because the surface-to-volume ratio
                                                                   45
multiple injections. This gradient is then “fixed” by the               increases as the dimensions of the systems are reduced. In
formation of plugs. Several of these channels are preferably            particular, surfaces that are generally inert to the adsorption
combined into a single plug-forming region or section. In               of proteins and cells are invaluable in microfluidics. Poly­
addition, complex gradients with several components may                 ethylene glycols (PEG) and oligoethylene glycols (OEG) are
be created by controlling the streams. This technique may be            known to reduce non-specific adsorption of proteins on
                                                                   50
used for various types of analysis and synthesis. For                   surfaces. Self-assembled monolayers of OEG-terminated
example, this technique can be used to generate plugs for               alkane thiols on gold have been used as model substrates to
protein or lysozome crystallization. FIG. 42 shows an                   demonstrate and carefully characterize resistance to protein
experiment involving the formation of gradients by varying              adsorption. Surface chemistry to which the solutions are
the flow rates (the experimental details are described in               exposed can be controlled by creating self-assembled mono-
                                                                   55
Example 17). FIG. 43 illustrates the use of gradients to form           layers on surfaces of silicone or grafting PEG-containing
lysozyme crystals (the experimental details are described in            polymers on PDMS and other materials used for fabrication
Example 18).                                                            of microfluidic devices. However, such surfaces may be
Formation and Isolation of Unstable Intermediates                       difficult to mass-produce, and they may become unstable
   The devices and methods according to the present inven­         60   after fabrication, e.g., during storage or use.
tion may also be used for synthesizing and isolating unstable              In one aspect according to the invention, the reagents
intermediates. The unstable intermediates that are formed               inside aqueous plugs are exposed to the carrier-fluid/plug-
using a device according to the invention are preferably                fluid interface, rather than to the device/plug-fluid interface.
made to undergo further reaction and/or analysis or directed            Using perfluorocarbons as carrier-fluids in surface studies
to other parts of the device where they may undergo further        65   are attractive because they are in some cases more biocom­
reaction and/or analysis. In one aspect, at least two different         patible than hydrocarbons or silicones. This is exemplified
plug-fluids, which together react to form an unstable inter­            by the use of emulsified perfluorocarbons as blood substi­
      Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 58 of 93


                                                    US 7,129,091 Β2
                             37                                                                     38
tutes in humans during surgeries. Controlling and modifying           volumes. Commercially available instruments for perform­
surface chemistry to which the reagents are exposed can be            ing rapid kinetics studies can access times on the order of 1
achieved simply by introducing appropriate surfactants into           ms. The improved on-chip version of a capillary glass-ball
the fluorinated PFD phase.                                            mixer gives a dead time of about 45 ps with a flow rate of
   In addition, the use of surfactants can be advantageous in    5    more than about 0.35 mL/sec. The miniaturization of these
problems involving unwanted adsorption of substances or               existing methods is generally limited by the requirement of
particles, for example, on the channel walls. Under certain           high flow rate to generate turbulence. Miniaturization
circumstances or conditions, a reaction may occur in one or           afforded by devices and methods according to the invention
more channels or regions of the substrate that give rise to           is advantageous because it allows, for example, quantitative
particulates that then adhere to the walls of the channels.      10   characterization, from genetic manipulation and tissue iso­
When they collect in sufficient number, the adhering par­             lation, of a much wider range of biomolecules including
ticulates may thus lead or contribute to channel clogging or          those available only in minute quantities, e.g., microgram
constriction. Using methods according to the invention, such          quantities. In addition, these new techniques and instruments
as using one or more suitable surfactants, would prevent or           afford a wide range of accessible time scales for measure­
minimize adhesion or adsorption of unwanted substances or        15   ments.
particles to the channel walls thereby eliminating or mini­              Time control is important in many chemical and bio­
mizing, for example, channel clogging or constriction.                chemical processes. Typically, stopped-flow type instru­
   Encapsulated particulates may be more effectively pre­             ments are used to measure reaction kinetics. These types of
vented from interfering with desired reactions in one or              instruments typically rely on turbulent flow to mix the
more channels of the substrate since the particulates would      20   reagents and transport them while minimizing dispersion.
be prevented from directly coming into contact with                   Because turbulent flow occurs in tubes with relatively large
reagents outside the plugs containing the particulates.               diameters and at high flow rates, stopped-flow instruments
   Fluorosurfactants terminated with OEG-groups have been             tend to use laige volumes of reagents (e.g., on the order of
shown to demonstrate biocompatibility in blood substitutes            ml/s). A micro fluidic analog of a stopped-flow instrument
and other biomedical applications. Preferably, oil-soluble       25   that consumes small volumes of reagents, e.g., on the order
fluorosurfactants terminated with oligoethylene groups are            of pL/min, would be useful in various applications such as
used to create interfaces in the microfluidic devices in              diagnostics. Thus far, microfluidic devices have not been
certain applications. Surfactants with well-defined compo­            able to compete with stopped-flow instruments because EOF
sition may be synthesized. This is preferably followed by the         is usually too slow (although it has less dispersion), and
characterization of the formation of aqueous plugs in the        30   pressure-driven flows tend to suffer from dispersion. In
presence of those surfactants. Their inertness towards non­           addition, mixing is usually very slow in both systems.
specific protein adsorption will also be characterized. FIG.             Stopped-flow instruments typically have sub-millisecond
24 shows examples of fluorinated surfactants that form                mixing, and could be useful for experiments where such fast
monolayers that are: resistant to protein adsorption; posi­           mixing is required. The devices and methods of the inven­
tively charged; and negatively charged. For OEG-terminated       35   tion allow sub-millisecond measurements as well. In par­
surfactants, high values of η (≥ 16) are preferred for making         ticular, the present invention can be advantageous for reac­
these surfactants oil-soluble and preventing them from                tions that occur on a sub-second but slower than about 1 or
entering the aqueous phase. In FIG. 24, compounds that                about 10 millisecond (ms) time scale or where the primary
have between about 3 to 6 EG units attached to a thiol are            concern is the solute volume required to perform a mea­
sufficient to prevent the adsorption of proteins to a mono-      40   surement.
layer of thiols on gold, and are thus preferred for inertness.           Further, if a plug is generated with two reactive compo­
In addition, surfactants that have been shown to be biocom­           nents, it can serve as a microreactor as the plug is transported
patible in fluorocarbon blood substitutes may also be used as         down a channel. A plug’s property, such as its optical
additives to fluorinated carrier fluids.                              property, can then be measured or monitored as a function
                                                                 45   of distance from a given point or region of a channel or
Applications: Kinetic Measurements and Assays                         substrate. When the plugs are transported at a constant flow
   The devices and methods of the invention can be also used          rate, a reaction time can be directly determined from a given
for performing experiments typically done in, for example,            distance. To probe the composition of the plug as it exits a
a microtiter plate where a few reagents are mixed at many             channel, the contents of the plugs may be injected into a
concentrations and then monitored and/or analyzed. This          50   mass spectrometer (e.g., an electrospray mass spectrometer)
can be done, for example, by forming plugs with variable              from an end of the channel. The time corresponding to the
composition, stopping the flow if needed, and then moni­              end of the channel may be varied by changing the flow rate.
toring the plugs. The assays may be positionally encoded,             Multiple outlets may be designed along the channels to
that is, the composition of the plug may be deduced from the          probe, for example, the plug contents using a mass spec­
position of the plug in the channel. The devices and methods     55   trometer at multiple distance and time points.
of the invention may be used to perform high-throughput                  An advantage of the devices and methods of the invention
screening and assays useful, for example, in diagnostics and          is that when plugs are formed continuously, intrinsically
drug discovery. In particular, the devices and methods of the         slow methods of observation can be used. For example,
invention can be used to perform relatively fast kinetic              plugs flowing at a flow rate of about 10 cm/s through a
measurements.                                                    60   distance of about 1 mm from a point of origin would be
   The ability to perform fast measurements has revolution­           about 10 ms old. In this case, the invention is particularly
ized the field of biological dynamics. Examples include               advantageous because it allows the use of a relatively slow
studies of protein C folding and cytochrome C folding.                detection method to repeatedly perform a measurement of,
These measurements are performed using fast kinetics                  for example, 10 ms-old plugs for virtually unlimited time. In
instruments that rely on turbulence to mix solutions rapidly.    65   contrast, to observe a reaction in a stopped-flow experiment
To achieve turbulence, the channels and the flow rates                at a time, say, between about 9 and 11 ms, one only has about
normally have to be large, which require large sample                 2 ms to take data. Moreover, the present invention allows
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 59 of 93


                                                       US 7,129,091 Β2
                               39                                                                       40
one to obtain information involving complex reactions at                  provide a longer path and a larger dynamic range for
several times, simultaneously, simply by observing the chan­              measurements at the same total pressure.
nels at different distances from the point of origin.                         In FIG. 22, η is the number of segments for a given
   The reaction time can be monitored at various points                   channel length 1 traveled by the reaction mixture in time t„
along a channel—each point will correspond to a different            5    (see ρ. 73, second full paragraph for a related discussion of
reaction or mixing time. Given a constant fluid flow rate u,              reaction times and channel lengths). These systems allow the
one may determine a reaction time corresponding to the                    control of the ratio of reagents by varying the flow rates. The
various times t1; t2, t3, . . . t„ along the channel. Thus, if the        systems also allow a quick quantification of enzyme inhi­
distance between each pair of points η and η-1, which                     bition.
correspond to time t„ and t„_l5 are the same for a given value       10       For example, ribonuclease A can be used with known
of η, then the reaction time corresponding to point η along               inhibitors such as nucleoside complexes of vanadium and
the channel may be calculated from t„=nl/u. Thus, one can                 oxovanadium ions and other small molecules such as
conveniently and repeatedly monitor a reaction at any given               5'-diphosphoadenosine 3'-phosphate and 5'-diphosphoad-
time Xn. In principle, the substrate of the present invention             enosine 2'-phosphate. The kinetics may be characterized by
allows one to cover a greater time period for monitoring a           15   obtaining data and making Lineweaver-Burk, Eadie-Flof-
reaction by simply extending the length of the channel that               stee, or Flanes-Wolfe plots in an experiment. The experiment
is to be monitored at a given flow rate or by decreasing the              can be accomplished using only a few microliters of the
flow rate over a given channel distance (see, for example,                protein and inhibitor solutions. This capability is particularly
FIG. 22). In FIG. 22, the following can be introduced into                useful for characterizing new proteins and inhibitors that are
the following inlets: enzyme into inlets 2201, 2205, 2210,           20   available in only minute quantities, e.g., microgram quan­
2215; buffer into inlets 2202, 2206, 2211, 2216; substrate                tities.
into inlets 2203, 2207, 2212, 2217; buffer into inlets 2204,                  Kinetic measurements of reactions producing a fluores­
2208, 2213, 2218; inhibitor into inlets 2228, 2209, 2214,                 cent signal can be performed according to the invention by
2219. In FIG. 22, a carrier fluid flows through the channel               analyzing a single image obtained using, for example, an
portions 2220, 2221, 2222, 2223 from left to right. The              25
                                                                          optical microscope. Long exposures (i.e., about 2 seconds)
channel portions enclosed by the dotted square 2224, 2225,                have been used to measure fast (i.e., about 2 milliseconds)
2226, 2227 represent fields of view for the purpose of                    kinetics. This was possible because in a continuous flow
monitoring a reaction at various points along the channel.                system, time is simply equal to the distance divided by the
   The same principle applies to an alternate embodiment of               flow rate. In the continuous flow regime in accordance with
the present invention, where the distance corresponding to a         30
                                                                          the invention, the accessible time scales can be as slow as
point η from a common point of origin along the channel                   about 400 seconds, which can be extended to days or weeks
differs from that corresponding to another channel by a                   if the flow is substantially slowed down or stopped. Typi­
power or multiples of 2. This can be seen more clearly from               cally, the time scale depends on the length of the channel
the following discussion. Given a constant fluid flow rate u,             (e.g. up to about 1 meter on a 3-inch diameter chip) at a low
one may determine a reaction time corresponding to the               35
                                                                          flow rate of about 1 mm/s, which is generally limited by the
various times t1; t2, t3, . . . t„ along the channel. Thus, if the        stability of the syringe pumps, but may be improved using
distance between each pair of points η and η-1, which                     pressure pumping. The fastest time scale is typically limited
correspond to time t„ and t„_l5 are the same for a given value            by the mixing time, but it may be reduced to about 20 ps in
of η, then the reaction time corresponding to point η along               the present invention. Mixing time is generally limited by
the channel may be calculated from t„=nl/u. In a relatively          40
                                                                          two main factors: (1) the mixing distance (e.g., approxi­
more complex channel geometry such as the one shown in                    mately 10-15 times the width of the channel); and (2) the
FIG. 22(c), the corresponding equation is given by t„=2(”_                flow rates (e.g., approximately 400 mm/s, depending on the
i)l/u, which shows that the reaction times at various points              capillary number and the pressure drop required to drive the
η varies as a power or multiples of 2.                                    flow). Mixing distance is normally almost independent of
   In one aspect, channels according to the invention are            45
                                                                          the flow rate. By using suitable designs of microfluidic
used that place into a field of view different regions that               channels, or networks of microfluidic channels, a wide range
correspond to different time points of a reaction. The chan­              of kinetic experiments can be performed.
nels according to the invention allow various measurements
                                                                              Reducing the channel size generally reduces the mixing
such as those of a complete reaction profile, a series of
                                                                          time but it also increases the pressure required to drive a
linearly separated time points (such as those required for the       50
                                                                          flow. The equation below describes the pressure drop, ΛΡ (in
determination of an initial reaction velocity in enzymology),
                                                                          units of Pa), for a single-phase flow in a rectangular capil­
and a series of exponentially separated time points (e.g.,
                                                                          lary:
first-order kinetic measurements or other exponential analy­
sis). Time scales in an image frame can be varied from                          AP=2i.42Ufd/ab                                    Eqn. (9)
microseconds to seconds by, for example, changing the total          55
flow rate and channel length.                                             where U (m/s) is the velocity of the flow, μ (kilogram/meter-
   FIGS. 22A-D show various examples of geometries of                     second, kg m-1 s-1) is the viscosity of the fluid, 1 (m) is the
microfluidic channels according to the invention for obtain­              length of the capillary, a (m) is the height of the capillary,
ing kinetic information from single optical images. The                   and b (m) is the width of the capillary. There is generally a
illustrated channel systems are suitable for studies such as         60   physical limitation on how much pressure a microfluidic
measurements of enzyme kinetics in the presence of inhibi­                device can withstand, e.g., about 3 atm for PDMS and about
tors. The device shown in FIG. 22D has multiple outlets that              5 atm for glass and Si. This limitation becomes crucial for
can be closed or opened. In the device shown in FIG. 22D,                 very small channels and restricts the total length of the
preferably only one outlet is open at a time. At the fastest              channel and thus the dynamic range (the total distance
flow rates, the top outlet is preferably open, providing             65   through which this flow rate can be maintained at a maxi­
reduced pressure for flow through a short fluid path 1. As                mum pressure divided by the mixing distance) of the mea­
flow rates are reduced, other outlets are preferably opened to            surement.
      Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 60 of 93


                                                    US 7,129,091 Β2
                             41                                                                    42
   FIG. 23 depicts a microfluidic network according to the            Lowry assay, a more recent modification that uses fewer
invention with channel heights of 15 and 2 pm. The channel            reagents, improves the sensitivity with some proteins, is less
design shown in FIG. 23 illustrates how a dynamic range of            likely to be incompatible with some salt solutions, provides
about 100 can be achieved by changing the cross-section of            a more linear response, and is less likely to become satu­
the channels. Under these conditions, mixing time in the         5    rated.
winding channel is estimated to be about 25 ps and obser­
                                                                         In the Hartree-Lowry assay, the divalent copper ion forms
vation time in the serpentine channels are estimated to be
                                                                      a complex with peptide bonds under alkaline conditions in
about 3 ms.
                                                                      which it is reduced to a monovalent ion. Monovalent copper
   As FIG. 23 shows, rapid mixing occurs in the 2 pmxl pm
(heightxwidth) channels and measurements are taken in the        10
                                                                      ion and the radical groups of tyrosine, tryptophan, and
2 pmx3 pm) channels. The table in FIG. 23 shows the                   cysteine react with Folin reagent to produce an unstable
distribution of the pressure drop, flow velocity, and flow            product that becomes reduced to molybdenum/tungsten
time as a function of the channel cross-section dimensions.           blue. In addition to standard liquid handling supplies, the
A transition from a 1 -pm wide to 3 -pm wide channels should          assay only requires a spectrophotometer with infrared lamp
occur smoothly, with plugs maintaining their stability and       15   and filter. Glass or inexpensive polystyrene cuvettes may be
decreasing their velocity when they move from a 20-pm                 used.
wide into a 50-pm wide channel. Changing the width of the                The Biuret assay is similar in principle to that of the
channel can be easily done and easily incorporated into a             Lowry, however it involves a single incubation of 20 min­
mask design. The height of the channel can be changed by,             utes. In the Biuret assay, under alkaline conditions, sub­
for example, using photoresist layers having two different       20
                                                                      stances containing two or more peptide bonds form a purple
heights that are sequentially spun on, for example, a silicon         complex with copper salts in the reagent. The Biuret assay
wafer. A two-step exposure method may then be used to                 offer advantages in that there are very few interfering agents
obtain a microfluidic network having the desired cross-
                                                                      (ammonium salts being one such agent), and there were
section dimensions.
                                                                      fewer reported deviations than with the Lowry or ultraviolet
   In another example of the application of the devices and      25
                                                                      absorption methods. However, the Biuret consumes much
methods of the present invention, the folding of RNase Ρ
catalytic domain (Ρ RNA C-domain) of Bacillus subtilis                more material. The Biuret is a good general protein assay for
ribozyme can be investigated using channels according to              batches of material for which yield is not a problem. In
the invention. RNA folding is an important problem that               addition to standard liquid handling supplies, a visible light
remains largely unsolved due to limitations in existing          30
                                                                      spectrophotometer is needed, with maximum transmission
technology. Understanding the rate-limiting step in tertiary          in the region of 450 nm. Glass or inexpensive polystyrene
RNA folding is important in the design, modification, and             cuvettes may be used.
elucidation of the evolutionary relationship of functional               The Bradford assay is very fast and uses about the same
RNA structures.                                                       amount of protein as the Lowry assay. It is fairly accurate
   The folding of Ρ RNA C-domain is known to involve             35   and samples that are out of range can be retested within
three populated species: unfolded (U), intermediate (I), and          minutes. The Bradford is recommended for general use,
native (Ν, folded) states. Within the first millisecond, the          especially for determining protein content of cell fractions
native secondary structure and some of the tertiary structure         and assessing protein concentrations for gel electrophoresis.
would have already folded (the RNA is compacted to about              Assay materials including color reagent, protein standard,
90% of the native dimension) but this time regime cannot be      40   and instruction booklet are available from Bio-Rad Corpo­
resolved using conventional techniques such as stopped-               ration. The assay is based on the observation that the
flow. Using channels and substrates according to the inven­           absorbance maximum for an acidic solution of Coomassie
tion, the time-dependence of the Ρ RNA folding kinetics               Brilliant Blue G-250 shifts from 465 nm to 595 nm when
upon the addition of Mg2+ can be studied.                             binding to protein occurs. Both hydrophobic and ionic
   Various types of assays (e.g., protein assays) known in the   45   interactions stabilize the anionic form of the dye, causing a
art, including absorbance assays, Lowry assays, Hartree-              visible color change. The assay is useful since the extinction
Lowry assays, Biuret assays, Bradford assays, BCA assays,             coefficient of a dye-albumin complex solution is constant
etc., can be used, or suitably adapted for use, in conjunction        over a 10-fold concentration range. In addition to standard
with the devices and methods of the invention. Proteins in            liquid handling supplies, a visible light spectrophotometer is
solution absorb ultraviolet light with absorbance maxima at      50   needed, with maximum transmission in the region of 595
about 280 and 200 nm. Amino acids with aromatic rings are             nm, on the border of the visible spectrum (no special lamp
the primary reason for the absorbance peak at 280 nm.                 or filter usually needed). Glass or polystyrene cuvettes may
Peptide bonds are primarily responsible for the peak at 200           be used, but the color reagent stains both. Disposable
nm. Absorbance assays offer several advantages. Absor­                cuvettes are recommended.
bance assays are fast and convenient since no additional         55      The bicinchoninic acid (BCA) assay is available in kit
reagents or incubations are required. No protein standard             form from Pierce (Rockford, 111.). This procedure is quite
need be prepared. The assay does not consume the protein              applicable to microtiter plate methods. The BCA is used for
and the relationship of absorbance to protein concentration           the same reasons the Lowry is used. The BCA assay is
is linear. Further, the assay can be performed using only a           advantageous in that it requires a single step, and the color
UV spectrophotometer.                                            60   reagent is stable under alkaline conditions. BCA reduces
   The Lowry assay is an often-cited general use protein              divalent copper ion to the monovalent ion under alkaline
assay. It was the method of choice for accurate protein               conditions, as is accomplished by the Folin reagent in the
determination for cell fractions, chromatography fractions,           Lowry assay. The advantage of BCA is that the reagent is
enzyme preparations, and so on. The bicinchoninic acid                fairly stable under alkaline condition, and can be included in
(BCA) assay is based on the same principle, but it can be        65   the copper solution to allow a one step procedure. A molyb­
done in one step. However, the modified Lowry is done                 denum/tungsten blue product is produced as with the Lowry.
entirely at room temperature. The Hartree version of the              In addition to standard liquid handling supplies, a visible
      Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 61 of 93


                                                      US 7,129,091 Β2
                               43                                                                   44
light spectrophotometer is needed with transmission set to            sumes H+ and is auto-inhibitory). Reaction (2) dominates at
562 nm. Glass or inexpensive polystyrene cuvettes may be              acidic pH (since the rate of this reaction varies in proportion
used.                                                                 to [H+]2[CL], this reaction produces both H+ and CL and is
   The range of concentrations that can be measured using             superautocatalytic). FIG. 21 shows the reaction diagram for
the above assays range from about 20 micrograms to 3 mg          5    two reactions corresponding to the curves 211, 212. The
for absorbance at 280, between about 1-100 micrograms for             rates of the two reactions (referred to here as reaction 211
absorbance at 205 nm, between about 2-100 micrograms for              and reaction 212) are equal at an unstable critical point at a
the Modified Lowry assay, between about 1-10 mg for the               certain pH., The lifetime of the reaction mixtures of NaC102
Biuret assay, between about 1-20 micrograms for the Brad­             and NaS203 at this critical point crucially depends on
ford assay, and between about 0.2-50 micrograms for BCA          10   stirring. In the absence of stirring, stochastic fluctuations of
assay. Many assays based on fluorescence or changes in                [H+] in solution generate a localized increase in [H+]. This
fluorescence have been developed and could be performed               increase in [H+] marginally increases the rate of reaction
using methods and devices of the invention.                           212, but it has a much stronger accelerating effect on
   A detailed description of various physical and chemical            reaction 211 because of the higher-order dependence on [H+]
assays is provided in Remington. The Science and Practice        15   of this reaction. Therefore, in the region where local fluc­
of Pharmacy, A. R. Gennaro (ed.), Mack Publishing Com­                tuations increase local [H+], reaction 211 becomes domi­
pany, chap. 29, “Analysis of Medicinals,” ρρ. 437-490                 nant, and more H+ is produced (which rapidly diffuses out of
(1995) and in references cited therein while chapter 30 of the        the region of the initial fluctuation). The initiated chemical
same reference provides a detailed description of various             wave then triggers the rapid reaction of the entire solution.
biological assays. The assays described include titrimetric      20   Unstirred mixtures of NaC102 and NaS203 are stable only
assays based on acid-base reactions, precipitation reactions,         for a few seconds, and these fluctuations arise even in the
redox reactions, and complexation reactions, spectrometric            presence of stirring.
methods, electrochemical methods, chromatographic meth­                  FIG. 21 depicts a reaction diagram illustrating an unstable
ods, and other methods such as gasometric assays, assays              point in the chlorite-thiosulfate reaction. At [H+] values
involving volumetric measurements and measurements of            25   below the critical point, the slow reaction (1) dominates. At
optical rotation, specific gravity, and radioactivity. Other          [H+] values above the critical point, the autocatalytic reac­
assays described include assays of enzyme-containing sub­             tion (2) dominates. The reaction mixture at the [H+] value
stances, proximate assays, alkaloidal drug assays, and bio­           equal to the critical point is metastable in the absence of
logical tests such as pyrogen test, bacterial endotoxin test,         fluctuations. Under perfect mixing, the effects of small
depressor substances test, and biological reactivity tests       30   fluctuations average out and the system remains in a meta­
(in-vivo and in-vitro).                                               stable state. Under imperfect mixing, fluctuations that
   In addition, Remington: The Science and Practice of                reduce [H+] grow more slowly than those that increase [H+]
Pharmacy, A. R. Gennaro (ed.), Mack Publishing Company,               due to the autocatalytic nature of reaction (2), and the
chap. 31, “Clinical Analysis,” ρρ. 501-533 (1995) and                 reaction mixture thus rapidly becomes acidic.
references cited therein provide a detailed description of       35      It is known that chaotic flows should have a strong effect
various methods of characterizations and quantitation of              on diffusive transport within the fluid (“anomalous diffu­
blood and other body fluids. In particular, the reference             sion”). It is also known that chaotic dynamics can lead to
includes a detailed description of various tests and assays           non-Gaussian transport properties (“strange kinetics”). In
involving various body fluid components such as erythro­              one aspect according to the invention, these highly unstable
cytes, hemoglobin, thrombocyte, reticulocytes, blood glu­        40   mixtures are stabilized in the presence of chaotic mixing
cose, nonprotein nitrogen compounds, enzymes, electro­                using channels according to the invention because this
lytes, blood-volume and erythropoeitic mechanisms, and                mixing can effectively suppress fluctuations. This invention
blood coagulation.                                                    can be used to understand the effects of mixing on the
                                                                      stochastic behavior of such systems, including for example,
Nonlinear and Stochastic Sensing                                 45   the chlorite thiosulfate system.
   Stochastic behavior has been observed in many important               In a laminar flow, the flow profile in the middle of the
chemical reactions, e.g., autocatalytic reactions such as             channel is flat and there is virtually no convective mixing.
inorganic chemical reactions, combustion and explosions,              Fluctuations involving [H+] that arise in the middle of the
and in polymerization of sickle-cell hemoglobin that leads to         channel can grow and cause complete decomposition of the
sickle-cell anemia. Crystallization may also be considered       50   reaction mixture. Slow mixing reduces the probability of
an autocatalytic process. Several theoretical treatments of           fluctuations in plugs moving through straight channels.
these reactions have been developed. These reactions tend to          When fluctuations that occur in the centers of vortices are
be highly sensitive to mixing.                                        not efficiently mixed away, one or more spontaneous reac­
   Consider the extensively studied stochastic autocatalytic          tions involving some of the plugs can take place. In the
chemical reaction between NaC102 and Na2S203 (chlorite-          55   present invention, chaotic mixing in plugs moving through
thiosulfate reaction). The mechanism of this reaction can be          winding channels efficiently mix out fluctuations, and thus
described by reactions (1) and (2),                                   substantially fewer or no spontaneous reactions are expected
                                                                      to occur.
      4S2032-+C102-+4H+2S4062-+2H20+Cr rate(v)a
          [H+I                                            (1)            In a simple laminar flow, there is normally very little or
                                                                 60   no velocity gradient and substantially no mixing at the
      S2032-+C102-+H202S042-+2H++2Cr''a"<v)c‘[i2+]2                   center of the channel. Thus, fluctuations that arise in the
          [Cl]                                            (2)         chlorite-thiosulfate reaction mixture prepared at the critical
                                                                      [H+] are able to grow and lead to rapid decomposition of the
where [H+] stands for the concentration of Η+. At a slightly          reaction mixture. Propagation of chemical fronts in auto­
basic ρΗ=7.5, the slow reaction (1) dominates and maintains      65   catalytic reactions occurring in laminar flows has been
a basic pH of the reaction mixture (since the rate of this            described with numerical simulations, and back-propagation
reaction ν is directly proportional [H+], this reaction con­          has been predicted (that is, a reaction front traveling
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 62 of 93


                                                       US 7,129,091 Β2
                               45                                                                       46
upstream of the direction of the laminar flow). Using the                 hydroquinone, leading to the growth of the initial silver
method of the present invention, this back-propagation                    particles. Another example of an autocatalytic reaction is the
involving the reaction between NaC102 and Na S203 under                   polymerase-chain reaction (PCR), which is a very effective
laminar flow conditions was observed.                                     amplification method that has been widely used in the
   In accordance with the invention, chaotic flow within             5    biological sciences.
plugs that flow through winding channels suppresses fluc­                    However, a dilemma occurs when designing systems with
tuations and gives rise to stable reaction mixtures. There                very high sensitivity and amplification. To achieve a very
exists, of course, a finite probability that fluctuations can             highly sensitive amplification, the system typically has to be
arise even in a chaotically stirred plug. In one aspect                   made very unstable. On the other hand, an unstable system
according to the invention, the details of the evolution of          10   is very sensitive to noise and has a very short lifetime. Also,
these reactions are monitored using a high-speed digital                  in unstable systems, it is difficult to distinguish between
camera. The plugs are preferably separated by the oil and are             spontaneous decomposition and a reaction caused by the
not in communication with each other, so the reaction of one              analyte. In one aspect, microfluidic devices according to the
plug will not affect the behavior of the neighboring plug.                invention, which allow chaotic mixing and compartmental-
Statistics covering the behavior of thousands of plugs can be        15   ization, are used to overcome this problem.
obtained quickly under substantially identical experimental                  To demonstrate the potential of microfluidic systems
conditions.                                                               according to the present invention, a microfluidic system
   Whether a fluctuation would be able to trigger an auto-                according to the invention is used to handle unstable mix­
catalytic reaction depends on factors such as the magnitude               tures. In one application, a micro fluidic system according to
of a fluctuation and its lifetime. The lifetime of a fluctuation     20   the invention is preferably used to control a stochastic
is typically limited by the mixing time in the system. In an              reaction between NaC102 and NaS203. In particular, this
unstirred solution, mixing is by diffusion and quite slow, and            reaction is preferably used for a highly sensitive amplifica­
fluctuations may persist and lead to autocatalytic reactions.             tion process.
In a stirred solution, the lifetime of a fluctuation is relatively           If a plug containing an unstable reaction mixture of
short, and only large fluctuations have sufficient time to           25   NaC102 and NaS203 is merged with a small plug containing
cause an autocatalytic reaction.                                          an amount of Η+ sufficient to bring the local concentration
   Mixing time and the lifetime of fluctuations typically                 of H+ above critical, a rapid autocatalytic reactions is
depend on the size of the plugs. As plug size decreases,                  generally triggered. This autocatalytic reaction typically
mixing is accelerated and fluctuations are suppressed. How­               leads to the production of large amounts of H+. Thus, a weak
ever, very small plugs (e.g., about 1 pm3 or 10-15 L) in a           30   chemical signal, e.g., a small amount of H+, is rapidly
solution containing about 10-8 mole/liter concentration of                amplified by an unstable reaction mixture. Thus, for
H+ (ρΗ=8) will contain only a few H+ ions per plug (about                 example, this approach can be used to investigate biological
10-23 moles or about 6 H+ ions). When such small plugs are                reactions such as those that involve enzymes, in which small
formed, the number of H+ ions in them will have a Poisson                 amounts of H+ are produced.
distribution.                                                        35      The above autocatalytic system possesses several features
   An important experimental challenge is to establish that               that contribute to its novelty and usefulness. In one aspect,
the stochastic behavior in these systems is due mainly to                 an unstable amplifying reaction mixture is prepared in-situ
internal fluctuations of concentrations. Other factors that               and is used within milliseconds before it has a chance to
may act as sources of noise and instability are: (1) temporal             decompose. Preferably, the system is compartmentalized so
fluctuations in the flow rates of the incoming reagent               40   a reaction that occurs in one compartment does not affect a
streams, which can lead to the formation of plugs with                    reaction in another compartment. This compartmentalization
varying amounts of reagents; (2) temperature fluctuations in              allows thousands of independent experiments to be con­
solutions in a microfluidic device, which may arise due to,               ducted in seconds using only minute quantities of samples.
for example, illumination by a microscope; and (3) fluctua­               Importantly, chaotic mixing in the system reduces fluctua­
tions due to impurities in carrier-fluids leading to variations      45   tions and stabilizes the reaction mixture.
in the surface properties of different plugs.                                The applications of controlled autocatalytic amplification
   Microfluidic systems according to the invention may be                 in accordance with the invention are not limited to the
used to probe various chemical and biochemical processes,                 detection of protons or Co2+ ions. For example, the (Co(III)-
such as those that show stochastic behavior in bulk due to                5-Br-PAPS)/peroxomonosulfate oxidation reaction can also
their nonlinear kinetics. They can also be used in investi­          50   be used indirectly, for example, for a detection of small
gating processes that occur in systems with very small                    amounts of peroxidase, which can be used as a labeling
volumes (e.g., about 1 pm3, which corresponds to the                      enzyme bound to an antibody. The (Co(III)-5-Br-PAPS)/
volume of a bacterial cell). In systems with very small                   peroxomonosulfate oxidation reaction, which has been char­
volumes, even simple reactions are expected to exhibit                    acterized analytically, involves the autocatalytic decompo­
stochastic behavior due to the small number of molecules             55   sition of violet bis[2-(5-bromo-pyridylazo)-5-(N-propyl-N-
localized in these volumes.                                               sulfopropyl-amino-phenolato]cobaltate,          (Co(III)-5-Br-
   Autocatalytic reactions present an exciting opportunity                PAPS), upon oxidation with potassium peroxomonosulfate
for highly sensitive detection of minute amounts of auto­                 to produce colorless Co2+ ions, which serve as the autocata­
catalysts. Several systems are known to operate on this                   lyst (the order of autocatalysis has not been established for
principle, silver-halide photography being the most widely           60   this reaction). (Endo et al., “Kinetic determination of trace
used. In silver-halide photography, the eneigy of photons of              cobalt(II) by visual autocatalytic indication,” Talanta, 1998,
light is used to decompose an emulsion of silver halide AgX               vol. 47, ρρ. 349-353; Endo et al., “Autocatalytic decompo­
into nanometer-sized particles of metallic silver. A film that            sition of cobalt complexes as an indicator system for the
is embedded with the silver particles is then chemically                  determination of trace amounts of cobalt and effectors,”
amplified by the addition of a metastable mixture of a               65   Analyst, 1996, vol. 121, ρρ. 391-394.)
soluble silver(I) salt and a reducing agent (hydroquinone).                     Co(III)-[5-Br-PAPS]reduced+HSCV^Co2++[5-Br-
Metallic silver particles catalyze reduction of silver(I) by                        PAPS]oxidized+HS04~
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 63 of 93


                                                      US 7,129,091 Β2
                              47                                                                        48
   Addition of small amounts of Co2+ to the violet mixture               mixture to reacted mixture. In the case where time is equal
of the (Co(III)-5-Br-PAPS and peroxomonosulfate produces                 to distance, this abrupt transition over a short distance can be
an abrupt loss of color to give a colorless solution. The time           observed using the devices and methods of the invention.
delay before this decomposition depends on the amount of                 The time (and distance) is very sensitive to the initial
the Co2+ added to the solution. This reaction has been used         5    concentration of the catalyst, and thus it should be easy to
to detect concentrations of Co2+ as low as 1χ10-10 mole/L.               determine the concentration of the autocatalyst in the sample
The reaction shows good selectivity in the presence of other             by noting how far the reaction system traveled before it
ions (V(V), Cr(III), Cr(VI), Μη(Π), Fe(II), Ni(II), Cu(II) and           reacted.
Ζη(Π)).                                                                     One example of an autocatalytic process is blood coagu­
   The devices and methods according to the invention may           10   lation. It is very sensitive to flow and mixing, therefore
be applied to other autocatalytic reactions, some of which               experimenting with it in the absence of flow gives unreliable
have been described in inorganic, organic and biological                 results or results that have little relevance to the real function
chemistry. Reactions of transition metal ions such as Cr(III)            of the coagulation cascade. A typical microfluidic system
(Β82) Mn2+ or colloidal Mn02, and reactions of halides and               may be difficult to use with blood because once coagulation
oxohalides are often autocatalytic. Autocatalysis involving         15   occurs, it blocks the channel and stops the flow in the
lanthanides (Eu2+) and actinides (U4+) has also been                     microfluidic device. In addition, coagulated blood serves as
reported. All of these elements are potential targets for                an autocatalyst; even small amounts of coagulated blood in
detection and monitoring in chemical waste, drinking water,              the channels can make measurements unreliable.
or biological fluids. Intriguing possibilities arise from using             These problems can be overcome using the devices of the
asymmetric autocatalytic reactions to detect minute amounts         20   present invention. Using plugs, autocatalytic reactions can
of optically active, chiral impurities, such as biomolecules.            be easily controlled, and the formation of solid clots would
   It is also possible to design new autocatalytic reactions.            not be a problem because any solids formed will be trans­
Autocatalysis is abundant in biology, and many enzymes are               ported inside the plugs out of the channel without blocking
autocatalytic (e.g., caspases involved in programmed cell                the channel and without leaving autocatalytic residue. In
death, kinases involved in regulation and amplification, and        25   addition, flow inside plugs can be easily controlled and
other enzymes participating in metabolism, signal transduc­              adjusted to resemble flow under physiological conditions.
tion, and blood coagulation. Emulsions of perfluorocarbons                  To address the sensitivity of blood coagulation to surfaces
such as perfluorodecaline (PFD) are used as blood substi­                (the cascade is normally initiated on the surface), micro­
tutes in humans during surgeries and should be compatible                scopic beads containing immobilized tissue factor (the cas­
with a variety of biological molecules. Since the feasibility       30   cade initiator) on the surface may be added to one of the
of quantitative measurements of enzyme kinetics has been                 streams and transported inside the plugs. Also, surfactants
demonstrated using plugs formed according to the invention,              may be used to control surface chemistry.
plugs formed according to the invention may also be applied                 Thus, the devices and methods of the invention may be
to the detection of biological autocatalysts.                            used, for example, to test how well the coagulation cascade
   The devices and methods according to the present inven­          35   functions (e.g., for hemophilia or the tendency to form
tion are not limited to the detection of the autocatalyst itself.        thrombus) under realistic flow conditions. This test would be
For example, the labeling of an analyte using an autocatalyst            particularly valuable in diagnostics. Blood may be injected
is also within the scope of the present invention. Biomol­               in one stream, and a known concentration of a molecule
ecules are often labeled with metallic nanoparticles. Such               known to induce coagulation (e.g., factor Vila) can be added
metallic nanoparticles are highly effective autocatalysts for       40   through another stream prior to plug formation. At a given
the reduction of metal ions to metals. Preferably, the systems           flow rate, normal blood would coagulate at a certain distance
and methods of the present invention are used in the visual              (which corresponds to a given time), which can be observed
detection of a single molecule of DNA, RNA, or protein                   optically by light scattering or microscopy. Blood of hemo­
labeled with nanoparticles via an autocatalytic pathway. In              philiac patients would coagulate at a later time. This type of
preliminary experiments in accordance with the invention,           45   testing would be useful before surgical operations. In par­
clean particle formation and transport within plugs were                 ticular, this type of testing is important for successful child
observed.                                                                delivery, especially when hemophilia is suspected. Fetal
   In addition, the generation of metal (e.g., copper, silver,           testing may be performed since only minute amounts of
gold, nickel) deposits and nanoparticles upon chemical                   blood are required by systems according to the invention.
reduction also proceed by an autocatalytic mechanism.               50   The blood may be injected directly from the patient or
These reactions are commonly used for electroless deposi­                collected in the presence of anticoagulating agent (for
tion of metals and should be useful for the detection of                 example EDTA), and then reconstituted in the plug by
minute amounts of metallic particles. The presence of metal­             adding Ca2+. In some cases, the addition of Ca2+ may be
lic particles in water can be indicative of the presence of              sufficient to initiate the coagulation cascade.
operating mechanical devices. In one aspect according to the        55      The devices and methods of the invention may also be
invention, devices and methods according to the invention                used to evaluate the efficacy of anticoagulating agents under
are used to detect the presence of minute or trace quantities            realistic flow conditions. Plugs can be formed from normal
of metallic particles.                                                   blood (which may be used directly or reconstituted by
   The devices in accordance with the present invention are              adding Ca2+ or other agents), an agent known to induce
simple in design, consume minute amounts of material, and           60   coagulation, and an agent (or several agents that need to be
robust. They do not require high voltage sources and can be              compared) being tested as an anticoagulation agent. The
operated, for example, using gravity or a pocket-sized                   concentrations of these agents can be varied by varying the
source of compressed air. In one aspect, the systems accord­             flow rates. The distance at which coagulation occurs is
ing to the invention are used in portable and hand-held                  noted, and the efficacy of various agents to prevent coagu­
devices.                                                            65   lation is compared. The effects of flow conditions and
   Autocatalytic reactions show a threshold response, that is,           presence of various compounds in the system on the efficacy
there is a very abrupt temporal change from unreacted                    of anticoagulation agents can be investigated quickly. The
      Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 64 of 93


                                                    US 7,129,091 Β2
                             49                                                                    50
same techniques may also be used to evaluate agents that              1405. In FIG. 14Α, an aqueous stream flowed through
cause, rather prevent, coagulation. These tests could be              channel 1406 while in FIG. 14Β, oil flowed through channel
invaluable in evaluating drug candidates.                             1407. FIG. 14Α shows portions of the channels 1408 and
                                                                      1410 at time t=6 minutes and portions of the channels 1409,
Synthesis
                                                                 5    1411 at time t=30 minutes. It can be seen in FIG. 14Α that
   In accordance with the present invention, a method of              when laminar flow is used in the synthesis, large amounts of
conducting a reaction within a substrate is provided. The             CdS precipitate form on the channel walls. When plugs were
reaction is initiated by introducing two or more plug-fluids          used for the synthesis, all CdS formed inside the plugs, and
containing reactants into the substrate of the present inven­         no surface contamination was observed. FIG. 15 illustrates
tion.                                                            10   a technique for the synthesis of CdS nanoparticles, which is
   In one aspect, the plug-fluids include a reagent and               discussed in detail in Example 13 below.
solvent such that mixing of the plug-fluids results in the               The following methods according to the invention can be
formation of a reaction product. In another embodiment, one           used in synthesis involving nanoparticles:
of the plug-fluids may be reagent free and simply contain                (a) using self-assembled monolayers to nucleate nanopar­
fluid. In this embodiment, mixing of the plug-fluids will        15         ticles with crystal structures not accessible under
allow the concentration of the reagent in the plug to be                    homogeneous nucleation conditions (e.g., controlling
manipulated.                                                                polymorphism by controlling the surface at which
   The reaction can be initiated by forming plugs from each                 nucleation takes place).
plug-fluid and subsequently merging these different plugs.               (b) using merging of plugs to create core-shell nanopar­
   When plugs are merged to form merged plugs, the first         20   ticles with a range of core and shell sizes. In a stream of
and second set of plugs may be substantially similar or               plugs of a first channel, small core nanoparticles such as
different in size. Further, the first and second set of plugs         CdSe particles can be synthesized in a matter of few
may have different relative velocities. In one embodiment,            milliseconds. The CdSe particles can then be used as seeds
large arrays of microfluidic reactors are operated in parallel        for mixing with solutions such as those containing Zn+2 and
to provide substantial throughput.                               25   S-2. The CdSe particles, acting as seeds for the formation of
   The devices and methods of the invention can be used for           ZnS, thus allow the formation of CdSe(core)/ZnS(shell)
synthesizing nanoparticles. Nanoparticles that are monodis-           nanoparticles. Core-shell particles with more than two layers
perse are important as sensors and electronic components              may be obtained by simply repeating the merging process
but are difiScult to synthesize (Trindade et al., Chem. Mat.          more than once.
2001, vol. 13, ρρ. 3843-3858.). In one aspect, monodisperse      30      (c) using merging of plugs to create composite nanopar­
nanoparticles of semiconductors and noble metals are syn­             ticles. For example, small nanoparticles of CdSe and ZnS
thesized under time control using channels according to the           can be formed using streams of plugs from two separate
invention (Park et al, J. Phys. Chem. Β, 2001, vol. 105, ρρ.          channels. Merging of these streams leads to aggregation of
11630 11635.). Fast nucleation is preferably induced by               these particles to form larger nanoparticles containing CdSe/
rapid mixing, thereby allowing these nanoparticles to grow       35   ZnS composite. The composite nanoparticles that contain
for a controlled period of time. Then their growth is pref­           only a few of the original nanoparticles can be made
erably quickly terminated by passivating the surfaces of the          non-centrosymmetric, which may have interesting photo­
particles with, for example, a thiol. Nanoparticles of differ­        physical properties.
ent sizes are preferably obtained by varying the flow rate and           (d) using the devices and methods according to the
therefore the growth time. In addition, devices according to     40   invention to synthesize medically important nanoparticles,
the invention can be used to monitor the synthesis of                 such as encapsulated drugs and composite drugs.
nanoparticles, and thus obtain nanoparticles with the desired            (e) combinatorial synthesis of core-shell particles and
properties. For example, the nanoparticle formation may be            other complex systems For example, the luminescence of
monitored by measuring the changes in the color of lumi­              CdSe/ZnS particles may be monitored and the conditions
nescence or absorption of the nanoparticles. In addition, the    45   adjusted to produce particles with various core and shell
growth of nanoparticles may be stopped by introducing a               sizes, various doping impurities in the core and shell, and
stream of quenching reagent at a certain position along the           various ligand composition on the surface of the particles.
main channel.                                                         These can be conducted in real time using a device accord­
   Rapid millisecond mixing generated in channels accord­             ing to the invention. The entire process can also be auto­
ing to the invention can help ensure the formation of smaller    50   mated.
and much more monodisperse nanoparticles than nanopar­                   The devices and methods according to the present inven­
ticles synthesized by conventional mixing of solutions. FIG.          tion may also be used for synthesizing polymers. Since the
13 shows the UV-VIS spectra of CdS nanoparticles formed               invention allows precise control of the timing of a polymer­
by rapid mixing in plugs (lighter shade spectrum with sharp           ization reaction, one or more properties of a polymer such as
absorption peak) and by conventional mixing of solutions         55   molecular weight, polydispersity and blockiness can be
(darker shade spectrum). The sharp absorption peak                    readily controlled or adjusted. In addition, use of the sub­
obtained for synthesis conducted in plugs indicates that the          strate of the present invention allows the user to precisely
nanoparticles formed are highly monodisperse. In addition,            form block copolymers by merging plugs within a device,
the blue-shift (shift towards shorter wavelengths) of the             since the path length of the channel will correspond to a
absorption peak indicates that the particles formed are small.   60   specific duration of the polymerization reaction. Similarly, a
   FIGS. 14Α-Β illustrates the synthesis of CdS nanopar­              living polymer chain can be terminated with a specific end
ticles performed in PDMS microfluidic channels in single­             group to yield polymers with a discrete subset of molecular
phase aqueous laminar flow (FIG. 14Α) and in aqueous                  weights.
plugs that were surrounded by water-immiscible perfluoro-                In addition, combinatorial libraries of drug candidates
decaline (FIG. 14Β). In FIGS. 14Α-Β, Cd2+ was introduced         65   may be synthesized using similar approaches. The library
into inlets 1400, 1403, aqueous stream was introduced into            may be encoded using the position of plugs in a channel.
inlets 1401, 1404, and S2_ was introduced into inlets 1402,           Plugs of variable composition may be created by varying
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 65 of 93


                                                     US 7,129,091 Β2
                              51                                                                     52
flow rates. Combination of synthesis of the library may be              enzyme/substrate complexes, enzyme/product complexes,
combined with screening and assays performed on the same                enzyme/regulator complexes, enzyme/inhibitor complexes,
microfluidic chip according to the present invention. In                and combinations thereof); (7) colloidal particles; and (8)
some embodiments, merging, splitting and sorting of plugs               nanoparticles.
may be used during synthesis, assays, etc.                         5       Preferably, a general crystallization technique according
   All of the above synthesis methods of the present inven­             to the present invention involves two primary screening
tion can be used to form macroscopic quantities of one or               steps: a crude screen of crystallization parameters using
more reaction products by running multiple reactions in                 relatively small channels with a laige number of small plugs,
parallel.                                                               and a fine screen using larger channels and larger plugs to
                                                                   10   obtain diffraction-quality crystals. For example, ten crude
Particle Separation/Sorting Using Plugs
                                                                        screens performed using channels with a (50 pm)2 cross-
   The flow within the moving plugs can be used for
                                                                        sectional dimension and with more or less one thousand
separation of polymers and particles. Plugs can be used for
                                                                        150-picoliter (pL) plugs corresponding to 10 mg/mL final
separation by first using flow within a moving plug to
                                                                        concentration of a protein (10,000 trials total) will typically
establish a distribution of the polymers or particles inside the
                                                                   15   require about 1.5 pL of solution, produce crystals up to about
plug (for example, an excess of the polymer inside the front,
                                                                        (10 pm)3 in size, and will consume approximately 15 pg of
back, right or left side of the plug) and then using splitting
                                                                        protein. Up to 300 or more of such plugs can be formed in
to separate and isolate the part of the plug containing higher
                                                                        about 1 second in these micro fluidic networks. A fine screen
concentration of the polymers or particles. When two poly­
                                                                        around optimal conditions in (500 pm)2 channels is expected
mers or particles are present inside the plug and establish
                                                                   20   to use more or less 50 plugs. Another -5 pL of solution and
different distributions, slitting can be used to separate the
                                                                        another 50 pg of the protein are expected to be consumed.
polymers or particles. This approach may be useful, for
                                                                        This can produce crystals up to (100 pm)3 in size. Approxi­
example, in achieving on a microfluidic chip any of, but not
                                                                        mately 30 plugs can be formed about every second or so.
limited to, the following: separation, purification, concen­
                                                                        The throughput of the system will generally be determined
tration, membrane-less dialysis, and filtration.
                                                                   25   by the rate of plug formation, and may be limited by how
Crystallization                                                         rapidly the flow rates can be varied. Pressure control meth­
   The devices and methods of the invention allow fast,                 ods that operate at frequencies of 100 Flz are available and
inexpensive miniaturization of existing crystallization meth­           may be applied to PDMS microfluidic networks (Unger et
ods and other methods that can be adapted into, for example,            al., “Monolithic fabricated valves and pumps by multilayer
novel protein screening and crystallization techniques. The        30   soft lithography,” Science 2000, vol. 288, ρρ. 113-116.).
crystallization methods according to the invention may be                  Crystal properties such as appearance, size, optical qual­
applied to various drugs, materials, small molecules, mac­              ity, and diffractive properties may be characterized and
romolecules, colloidal and nanoparticles, or any of their               measured under different conditions. For example, a Raxis
combinations. Many relevant protein structures remain                   He X-ray detector mounted on a Rigaku RU 200 rotating
undetermined due to their resistance to crystallization. Also,     35   anode X-ray generator, which is equipped with double
many interesting proteins are only available in microgram               focusing mirrors and an MSC cryosystem, may be used for
quantities. Thus, a screening process must permit the use of            at least some of the characterizations and measurements. A
small amounts protein for analysis. Current crystallization             synchrotron beam may be useful for characterization of
screening technologies generally determine the ideal condi­             small crystals. Also, these devices and methods may be used
tions for protein crystallization on a milligram scale.            40   to build microfluidic systems according to the invention that
Devices and methods according to the invention improve                  are compatible with structural studies using x-ray beams.
current bench-top methodology available to single users,                   A significant problem involving current crystallization
and enables higher throughput automated systems with                    approaches is determining the conditions for forming crys­
improved speed, sample economy, and entirely new methods                tals with optimal diffractive properties. Normally crystals
of controlling crystallization.                                    45   have to be grown, isolated, mounted, and their diffractive
   A microfluidic system according to the invention can be              properties determined using an x-ray generator or a syn­
applied to the crystallization of small molecules or macro­             chrotron. Microfluidic systems with thin, non-scattering
molecules and their complexes.                                          walls would be desirable for determining the diffractive
   For example, systems and methods in accordance with the              properties of crystals inside a microfluidic system. Prefer­
present invention may include but are not limited to: (1)          50   ably, crystallization is carried out inside this system using
biological macromolecules (cytosolic proteins, extracellular            methods according to the invention, which are described
proteins, membrane proteins, DNA, RNA, and complex                      herein. The crystals are exposed to x-ray beams either to
combinations thereof); (2) pre- and post-translationally                determine their structure or diffractive properties (the
modified biological molecules (including but not limited to,            screening mode). For example, a PDMS membrane defining
phosphorylated, sulfolated, glycosylated, ubiquitinated, etc.      55   two side walls of the channels could be sandwiched between
proteins, as well as halogenated, abasic, alkylated, etc.               two very thin glass plates (defining the top and bottom walls
nucleic acids); (3) deliberately derivatized macromolecules,            of the channels) that do not significantly scatter X-rays.
such as heavy-atom labeled DNAs, RNAs, and proteins (and                Thus, the devices of the invention offer a further advantage
complexes thereof), selenomethionine-labeled proteins and               in that structural characterization could be conducted while
nucleic acids (and complexes thereof), halogenated DNAs,           60   the sample is inside the microfluidic device. Thus, the
RNAs, and proteins (and complexes thereof); (4) whole                   sample can be characterized without the need to take out the
viruses or laige cellular particles (such as the ribosome,              sample, e.g., crystal, from the device.
replisome, spliceosome, tubulin filaments, actin filaments,                The present system enables higher throughput automated
chromosomes, etc.); (5) small-molecule compounds such as                systems with improved speed, sample economy, and entirely
drugs, lead compounds, ligands, salts, and organic or met-         65   new methods of controlling crystallization. Microfluidic
allo-organic compounds; (6) small-molecule/biological                   versions of microbatch, vapor phase diffusion and FID
macromolecule complexes (e.g., drug/protein complexes,                  techniques may be carried out using the present invention, as
      Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 66 of 93


                                                    US 7,129,091 Β2
                             53                                                                    54
described below, or using a combination of these techniques           Na-cacodylate; Na-citrate; Na-succinate; Na—K-phosphate;
or other techniques. In addition, the nucleation and growth           TRIS; TRIS-maleate; imidazole-maleate; bistrispropane;
phases may be carried out in discrete steps through merging           CAPSO, CHAPS, MES, and imidazole.
plugs, as described herein.                                              Additives are small molecules that affect the solubility
   Screening for protein crystallization involves varying a      5    and/or activity behavior of the target. Such compounds can
number of parameters. During crystallization screening, a             speed up crystallization screening or produce alternate crys­
large number of chemical compounds may be employed.                   tal forms or polymorphs of the target. Additives can take
These compounds include salts, small and laige molecular              nearly any conceivable form of chemical, but are typically
weight organic compounds, buffers, ligands, small-molecule            mono and polyvalent salts (inorganic or organic), enzyme
agents, detergents, peptides, crosslinking agents, and deriva-   10   ligands (substrates, products, allosteric effectors), chemical
tizing agents. Together, these chemicals can be used to vary          crosslinking agents, detergents and/or lipids, heavy metals,
the ionic strength, pH, solute concentration, and target              organometallic compounds, trace amounts of precipitating
concentration in the plug, and can even be used to modify             agents, and small molecular weight organics.
the target. The desired concentration of these chemicals to              The following is a nonexclusive list of additives that may
achieve crystallization is variable, and can range from          15   be used in accordance with the invention: 2-butanol; DMSO;
nanomolar to molar concentrations.                                    hexanediol; ethanol; methanol; isopropanol; sodium fluo­
   A typical crystallization mix contains set of fixed, but           ride; potassium fluoride; ammonium fluoride; lithium chlo­
empirically-determined, types and concentrations of precipi­          ride anhydrous; magnesium chloride hexahydrate; sodium
tation agent, buffers, salts, and other chemical additives            chloride; calcium chloride dihydrate; potassium chloride;
(e.g., metal ions, salts, small molecular chemical additives,    20   ammonium chloride; sodium iodide; potassium iodide;
cryoprotectants, etc.). Water is a key solvent in many crys­          ammonium iodide; sodium thiocyanate; potassium thiocy­
tallization trials of biological targets, as many of these            anate; lithium nitrate; magnesium nitrate hexahydrate;
molecules may require hydration to stay active and folded.            sodium nitrate; potassium nitrate; ammonium nitrate; mag­
Precipitation agents act to push targets from a soluble to            nesium formate; sodium formate; potassium formate;
insoluble state, and may work by volume exclusion, chang­        25   ammonium formate; lithium acetate dihydrate; magnesium
ing the dielectric constant of the solvent, charge shielding,         acetate tetrahydrate; zinc acetate dihydrate; sodium acetate
and molecular crowding. Precipitation agents compatible               trihydrate; calcium acetate hydrate; potassium acetate;
with the PDMS material of certain embodiments according               ammonium acetate; lithium sulfate monohydrate; magne­
to the invention include, but are not limited to, nonvolatile         sium sulfate heptahydrate; sodium sulfate decahydrate;
salts, high molecular weight polymers, polar solvents, aque­     30   potassium sulfate; ammonium sulfate; di-sodium tartrate
ous solutions, high molecular weight alcohols, divalent               dihydrate; potassium sodium tartrate tetrahydrate; di-ammo­
metals.                                                               nium tartrate; sodium dihydrogen phosphate monohydrate;
   Precipitation agents, which include large and small                di-sodium hydrogen phosphate dihydrate; potassium dihy­
molecular weight organics, as well as certain salts, may be           drogen phosphate; di-potassium hydrogen phosphate;
used from under 1% to upwards of 40% concentration, or           35   ammonium dihydrogen phosphate; di-ammonium hydrogen
from <0.5 Μ to greater than 4 Μ concentration. Water itself           phosphate; tri-lithium citrate tetrahydrate; tri-sodium citrate
can act in a precipitating manner for samples that require a          dihydrate; tri-potassium citrate monohydrate; diammonium
certain level of ionic strength to stay soluble. Many precipi­        hydrogen citrate; barium chloride; cadmium chloride dihy­
tation agents may also be mixed with one another to increase          drate; cobaltous chloride dihydrate; cupric chloride dihy­
the chemical diversity of the crystallization screen. Devices    40   drate; strontium chloride hexahydrate; yttrium chloride
according to the invention are readily compatible with a              hexahydrate; ethylene glycol; Glycerol anhydrous; 1,6 hex­
broad range of such compounds.                                        anediol; MPD; polyethylene glycol 400; trimethylamine
   A nonexclusive list of salts that may be used as precipi­          HC1; guanidine HCI; urea; 1,2,3-heptanetriol; benzamidine
tation agents is as follows: tartrates (Li, Na, Κ, Na/K, NH4);        HCI; dioxane; ethanol; iso-propanol; methanol; sodium
phosphates (Li, Na, Κ, Na/K, NH4); acetates (Li, Na, Κ,          45   iodide; L-cysteine; EDTA sodium salt; NAD; ATP disodium
Na/K, Mg, Ca, Ζη, NH4); formates (Li, Na, Κ, Na/K, Mg,                salt; D(+)-glucose monohydrate; D(+)-sucrose; xylitol; sper­
NH4); citrates (Li, Na, Κ, Na/K, NH4); chlorides (Li, Na, Κ,          midine; spermine tetra-HCI; 6-aminocaproic acid; 1,5-di-
Na/K, Mg, Ca, Ζη, Μη, Cs, Rb, NH4); sulfates (Li, Na, Κ,              aminopentane diHCl; 1,6-diaminohexane; 1,8-diaminooc-
Na/K, NH4); maleates (Li, Na, Κ, Na/K, NH4); glutamates               tane; glycine; glycyl-glycyl-glycine; hexaminecobalt
(Li, Na, Κ, Na/K, NH4).                                          50   trichloride; taurine; betaine monohydrate; polyvinylpyrroli­
   A nonexclusive list of organic materials that may be used          done Κ15; non-detergent sulfo-betaine 195; non-detergent
as precipitation agents is as follows: PEG 400; PEG 1000;             sulfo-betaine 201; phenol; DMSO; dextran sulfate sodium
PEG 1500; PEG 2Κ; PEG 3350; PEG 4Κ; PEG 6Κ; PEG                       salt; Jeflfamine M-600; 2,5 Hexanediol; (+/-)-1,3 butanediol;
8Κ; PEG 10Κ; PEG 20Κ; PEG-MME 550; PEG-MME 750;                       polypropylene glycol Ρ400; 1,4 butanediol; tert-butanol; 1,3
PEG-MME 2Κ; PEGMME 5Κ; PEG-DME 2Κ; dioxane;                      55   propanediol; acetonitrile; gamma butyrolactone; propanol;
methanol; ethanol; 2-butanol; n-butanol; t-butanol; jefifam-          ethyl acetate; acetone; dichloromethane; n-butanol; 2,2,2
ine m-600; isopropanol; 2-methyl-2,4-pentanediol; 1,6 hex-            trifluoroethanol; DTT; TCEP; nonaethylene glycol mon-
anediol.                                                              ododecyl ether; nonaethylene glycol monolauryl ether; poly­
   Solution pH can be varied by the inclusion of buffering            oxyethylene (9) ether; octaethylene glycol monododecyl
agents; typical pH ranges for biological materials lie any­      60   ether, octaethylene glycol monolauryl ether; polyoxyethyl­
where between values of 3 and 10.5 and the concentration of           ene (8) lauryl ether; Dodecyl-P-D-maltopyranoside; Laurie
buffer generally lies between 0.01 and 0.25 Μ. The microf­            acid sucrose ester; Cyclohexyl-pentyl-P-D-maltoside;
luidics devices described in this document are readily com­           Nonaethylene glycol octylphenol ether; Cetyltrimethylam-
patible with a broad range of pH values, particularly those           monium        bromide;     N,N-bis(3-D-gluconamidopropyl)-
suited to biological targets.                                    65   deoxycholamine; Decyl-P-D-maltopyranoside; Lauryldim-
   A nonexclusive list of possible buffers that may be used           ethylamine       oxide;    Cyclohexyl-pentyl-P-D-maltoside;
according to the invention is as follows: Na-acetate; HEPES;          n-Dodecylsulfobetaine, 3-(Dodecyldimethylanimonio)pro-
      Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 67 of 93


                                                    US 7,129,091 Β2
                             55                                                                      56
pane-1-sulfonate; Nonyl^-D-glucopyranoside; Octyl^-D-                  cals and chemical combinations used in these screens are
thioglucopyranoside, OSG; N,N-Dimethyldecylamine^-                     compatible with the chip design and matrices in accordance
oxide;          Methyl           0-(N-heptylcarbamoyl)-a-D-            with embodiments of the present invention. Moreover, cur­
glucopyranoside; Sucrose monocaproylate; n-Octanoyl^-                  rent and future designs of microfluidic devices may enable
D-fructofuranosyl-a-D-glucopyranoside;            Heptyl^-D-      5    flexible combinatorial screening of an array of different
thioglucopyranoside; Octyl^-D-glucopyranoside, OG;                     chemicals against a particular target or set of targets, a
Cyclohexyl-propyl-P-D-maltoside; Cyclohexylbutanoyl-N-                 process that is difficult with either robotic or hand screening.
hydroxyethylglucamide; n-decylsulfobetaine: 3-(Decyldim-               This latter aspect is particularly important for optimizing
ethylammonio)propane-lsulfonate; Octanoyl-N-methylglu-                 initial successes generated by first-pass screens.
camide, OMEGA; Hexyl^-D-glucopyranoside; Brij 35;                 10      In addition to chemical variability, a host of other param­
Brij 58; Triton Χ-114; Triton Χ-305; Triton Χ-405; Tween               eters can be varied during crystallization screening. Such
20; Tween 80; polyoxyethylene(6)decyl ether; polyoxyeth-               parameters include but are not limited to: (1) volume of
ylene(9)decyl ether; polyoxyethylene(10)dodecyl ether;                 crystallization trial; (2) ratio of taiget solution to crystalli­
polyoxyethylene(8)tridecyl ether; Decanoyl-N-hydroxyeth-               zation solution; (3) target concentration; (4) cocrystalliza­
ylglucamide; Pentaethylene glycol monooctyl ether; 3-[(3-         15   tion of the target with a secondary small or macromolecule;
cholamidopropyl)-dimethylammonio] -1 -propane sulfonate;               (5) hydration; (6) incubation time; (7) temperature; (8)
3-[(3-Cholamidopropyl)-dimethylammonio]            hydroxy-1 -         pressure; (9) contact surfaces; (10) modifications to taiget
propane sulfonate; Cyclohexylpentanoyl-N-hydroxyethyl-                 molecules; and (11) gravity.
glucamide; Nonanoyl-N-hydroxyethyglucamide; Cyclo-                        Although the discussion below refers to proteins, the
hexylpropanol-N-hydroxyethylglucamide;            Octanoyl-N-     20   particular devices or methods described can also be used or
hydroxyethylglucamide;                 Cyclohexylethanoyl-N-           suitably adapted for the crystallization of other types of
hydroxyethylglucamide;                 Benzyldimethyldodecyl           samples such as those mentioned above (e.g., small mol­
ammonium bromide; n-Hexadecyl^-D-maltopyranoside;                      ecules, other macromolecules, nanoparticles, colloidal par­
n-Tetradecyl-β -D-maltopyranoside; n-Tridecyl-β -D-malto-              ticles, etc.). In one aspect of the present invention, protein
pyranoside; Dodecylpoly(ethyleneglycoether); n-Tetrade-           25   crystallization is conducted using miniaturized microbatch
cyl-N,N-dimethyl ammonio-l-propanesulfonate; n-Unde-                   conditions. The process consists of two steps. First, plugs are
cyl-β-D-maltopyranoside; n-Decyl D-thiomaltopyranoside;                preferably formed wherein the concentrations of the protein,
n-dodecylphosphocholine; a-D-glucopyranoside,            β-ϋ-          precipitant, and additive are adjusted by varying the relative
fructofuranosyl monodecanoate, sucrose mono-caprate; 1-s-              flow rates of these solutions. This step corresponds to a
Nonyl-β-D-thioglucopyranoside;          n-Nonyl^-D-thiomal-       30   screening step. Once the optimal concentrations have been
toyranoside; N-Dodecyl-N,N-(dimethlammonio)butyrate;                   found, the flow rates can then be kept constant at the optimal
n-Nonyl-β-D-maltopyranoside; Cyclohexyl-butyl D-malto-                 conditions. In this step, plugs are preferably transported
side; n-Octyl-β-D-maltoside; n-Octyl^-D-thiomaltopyra-                 through the channel as they form. Second, the flow is
noside; n-Decylphosphocholine; n-Nonylphosphocholine;                  preferably stopped once the desired number of plugs are
Nonanoyl-N-methylglucamide;           1 -s-Heptyl^-D-thioglu-     35   formed. The plugs are then preferably allowed to incubate.
copyranoside; n-Octylphosphocholine; Cyclohexyl-ethyl                  In some embodiments according to the invention the flow
D-maltoside; n-Octyl-N,N-dimethyl ammonio-1 -propane-                  may be continued, rather than stopped. In those embodi­
sulfonate; Cyclohexyl-methyl-β-D-maltoside.                            ments, the flow is maintained sufficiently slow and the
   Cryosolvents are agents that stabilize a target crystal to          channels are made sufficiently long that plugs spend suffi­
flash-cooling in a cryogen such as liquid nitrogen, liquid        40   cient time in the channels for crystallization to occur (from
propane, liquid ethane, or gaseous nitrogen or helium (all at          tens of minutes to weeks, but may be faster or slower).
approximately 100-120° Κ.) such that crystal becomes                      In one aspect, upon formation of the plugs, they are
embedded in a vitreous glass rather than ice. Any number of            trapped using expansions in the channels. The expansions
salts or small molecular weight organic compounds can be               act as dead volume elements while the plugs are being
used as a cryoprotectant, and typical ones include but are not    45   formed in the presence of flow. Thus, the expansions do not
limited to: MPD, PEG-400 (as well as both PEG derivatives              interfere with the flow of the plugs through the channel.
and higher molecular-weight PEG compounds), glycerol,                  Once the flow is stopped, surface tension drives plugs into
sugars (xylitol, sorbitol, erythritol, sucrose, glucose, etc.),        the expansions where surface tension is minimized. The
ethylene glycol, alcohols (both short- and long chain, both            expansions may be, but are not limited to, oval, round,
volatile and nonvolatile), LiOAc, LiCl, LiCH02, LiN03,            50   square, rectangular, or star-shaped. In particular, a star­
Li2S04, Mg(OAc)2, NaCl, NaCH02, NaN03, etc. Again,                     shaped expansion may prevent adherence of the plug or of
materials from which microfluidics devices in accordance               a crystal to the walls of the expansion. The ratio of the size
with the present invention are fabricated may be compatible            of the expansion opening to the width of the channel may be
with a range of such compounds.                                        varied based on empirical results for a particular set of
   Many of these chemicals can be obtained in predefined          55   conditions. FIG. 16 is a schematic illustration of a microf­
screening kits from a variety of vendors, including but not            luidic device according to the invention that illustrates the
limited to Hampton Research of Laguna Niguel, Calif.,                  trapping of plugs. In experiments, plugs were sustained in
Emerald Biostructures of Bainbridge Island, Wash., and Jena            perfluorodecaline inside a channel for one day, and did not
BioScience of Jena, Germany, that allow the researcher to              appear to change during that time (a refractive index mis­
perform both sparse matrix and grid screening experiments.        60   match between the fluorinated and aqueous phase was
Sparse matrix screens attempt to randomly sample as much               introduced to aid in visualization of plugs).
of precipitant, buffer, and additive chemical space as pos­               The method described above allows a high degree of
sible with as few conditions as possible. Grid screens                 control over protein and precipitant concentrations. It also
typically consist of systematic variations of two or three             allows a high degree of control over a range of time scales
parameters against one another (e.g., precipitant concentra­      65   through the control of plug size and composition. FIG. 17
tion vs. pH). Both types of screens have been employed with            shows a schematic of a microfluidic method for forming
success in crystallization trials, and the majority of chemi­          plugs with variable compositions for protein crystallization.
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 68 of 93


                                                     US 7,129,091 Β2
                              57                                                                      58
Continuously varied flow rates of the incoming streams are              be used, which has been shown to be an effective barrier to
preferably used to form plugs with various concentrations of            aqueous diffusion in crystallization trials.
the protein, precipitation agents, and additives. In FIG. 17,              Visually identifying small crystals inside plugs with
for example, the following can be introduced into the                   curved surfaces can be a challenge when performing micro­
various inlets: buffers into inlets 171, 172; PEG into inlet       5    batch experiments. In an aspect according to the invention,
173; salt into inlet 174; solvent into inlet 175; and protein           a method based on matching the refractive indices of carrier-
into inlet 176. These various solutions can enter a channel             fluid with that of the plug fluid to enhance visualization is
177 through which a carrier fluid such as perfluorodecaline             used. Microscopic detection is preferably performed by
flows. For example, a 1-meter long channel with a 200x80                using shallow channels and by matching the refractive
pm2 cross section can be used to form approximately two            10   indices of carrier-fluid mixtures to those of the aqueous
hundred 6 nL (nanoliter) plugs. If each plug contains enough            solutions.
protein to form a 40-μηΐ3 crystal, 200 trials will consume                 In addition, at least three other novel methods of control­
only about 1.2 pL of approximately 10 mg/mL protein                     ling protein crystallization are described below: (1) using
solution (12 pg of protein). About one minute may be                    surface chemistry to effect nucleation of protein crystals; (2)
sufficient to form plugs in these trials.                          15
                                                                        using different mixing methods to effect crystallization; and
   In another aspect according to the invention, after plugs            (3) performing protein crystals seeding by separating nucle­
are formed as described above for the microbatch system,                ation and growth phases in space.
slow evaporation through a very thin PDMS membrane (or                     Control of nucleation is one of the difficult steps in protein
another membrane with slight water permeability) is pref­               crystallization. Heterogeneous nucleation is statistically a
erably used for added control over the crystallization pro­        20
                                                                        more favorable process than its solution-phase counterpart.
cess. A slow decrease in the volume of the plug during                  Ideal surfaces for heterogeneous nucleation have comple­
evaporation is expected to produce a trajectory of the                  mentary electrostatic maps with respect to their macromo-
solution through the crystallization phase space similar to             lecular counterparts. Critical nuclei are more stable on such
that in a vapor diffusion experiment. Flence, this method, in           surfaces than in solution. Further, the degree of supersatu­
addition to microbatch methods, can be used to miniaturize         25
                                                                        ration required for heterogeneous nucleation is much less
and optimize vapor diffusion methods.                                   than that required for the formation of solution-phase nuclei.
   In the vapor diffusion method, a drop containing protein,            Surfaces such as silicon, crystalline minerals, epoxide sur­
stabilizing buffers, precipitants, and/or crystallization agents        faces, polystyrene beads, and hair are known to influence the
is allowed to equilibrate in a closed system with a much                efficiency of protein crystallization. Few studies have been
                                                                   30
larger reservoir. The reservoir usually contains the same               done, but promising results have been shown for protein
chemicals minus the protein but at an over all higher                   crystallization at the methyl, imidazole, hydroxyl, and car­
concentration so that water preferentially evaporates from              boxylic acid termini of self-assembled monolayers on gold.
the drop. If conditions are right, this will produce a gradual          Using self-assembled monolayers, proteins were crystal­
increase in protein concentration such that a few crystals              lized over a broader range of crystallization conditions and
                                                                   35
may form.                                                               at faster rates than when using the traditional silanized glass.
   Vapor diffusion can be performed in two ways. The one                   FIG. 18 is a schematic illustration of a method for
most often used is called Flanging Drop Technique. The drop             controlling heterogeneous nucleation by varying the surface
is placed on a glass coverslip, which is then inverted and              chemistry at the interface of an aqueous plug-fluid and a
used to seal a small reservoir in a Linbro Plate. After a period   40   carrier-fluid. In FIG. 18, plugs are formed in the presence of
of several hours to weeks, microscopic crystals may form                several solutions of surfactants that possess different func­
and continue to grow. The other set up is known as Sitting              tional groups (left side of the diagram). The right side of
Drop. In this method a drop (usually >10 uL) is placed in a             FIG. 18 shows the aqueous phase region in which a pre­
depression in either a Micro Bridge in a Linbro Plate or a              cipitant, solvent, and protein may be introduced into inlets
glass plate and again placed in a closed system to equilibrate     45   180, 181, and 182, respectively. The composition of the
with a much larger reservoir. One usually uses the sitting              surfactant monolayer is preferably controlled by varying the
drop technique if the drop has very low surface tension,                flow rates. In another application of the method illustrated in
making it hard to turn upside down or if the drops need to              FIG. 18, the surface chemistry can be varied continuously.
be larger than 20 uL. Also, in some cases, crystals will grow           The manipulation and control of the surface chemistry can
better using one technique or the other.                           50   be used for screening, assays, crystallizations, and other
   In another embodiment, the plugs are preferably formed               applications where surface chemistry is important.
and transported such that excessive mixing of the protein                  In one aspect of the invention, heterogeneous nucleation
with the precipitation agent is minimized or prevented. For             of proteins is controlled by forming aqueous plugs in a
example, gentle mixing using spiral channels may be used to             carrier-fluid, preferably containing fluoro-soluble surfac­
achieve this and also to create interfaces between the protein     55   tants if the carrier-fluid is a fluorocarbon. Varying the
and the precipitation agent. Alternatively, combining two               relative flow rates of the surfactant solutions may generate
streams of plugs in a T-junction without merging may be                 a wide variety of liquid—liquid interface conditions that can
used to create plugs that diffuse and combine without                   lead to the formation of mixed monolayers or mixed phase-
significant mixing to establish a free interface after the flow         separated monolayers. Preferably, several surfactants are
is stopped. Diffusion of the proteins and precipitates through     60   used to control the heterogeneous nucleation of protein
the interface induces crystallization. This is an analogue of           crystals. Ethylene-glycol monolayers are preferably used to
the Free-Interface Diffusion method. It may be performed                reduce heterogeneous nucleation, and monolayers with elec­
under either the microbatch or vapor diffusion conditions as            trostatic properties complementary to those of the protein
described above.                                                        are preferably used to enhance heterogeneous nucleation.
   Preferably, the spacing between plugs can be increased or       65   These methods for controlling heterogeneous nucleation are
the oil composition changed to reduce plug—plug diffusion.              designed to induce or enhance the formation of crystals that
For example, a spacing of about 2.5 mm in paraffin oil can              are normally difficult to obtain. These methods may also be
      Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 69 of 93


                                                    US 7,129,091 Β2
                             59                                                                       60
used to induce or enhance the formation of different crystal           systems, the fragile and gelatinous nature of protein crystals
polymorphs that are relatively more stable or better ordered.          makes crystal collection difficult. For example, removing
   As mentioned above, control of nucleation is highly                 protein crystals from solid surfaces can damage them to the
desired in an advanced crystallization screen. One method              point of uselessness. The present invention offers a solution
that can be used to achieve control of nucleation involves the    5    to this problem by nucleating and growing crystals in liquid
transfer of nucleating crystals from one concentration to              environments. In an aspect according to the invention, a thin
another via dilution. This method, which has been applied in           wetting layer of a carrier-fluid covered with a surfactant is
macroscopic systems primarily to vapor diffusion, was                  used to enable or facilitate the separation of a growing
intended to allow decoupling of the nucleation and growth              crystal from a solid surface. When the crystals form, they
phases. This method is difficult to perform using traditional     10   may be separated from the PDMS layer by using a thin layer
methods of crystallization because nucleation occurs long              of a carrier-fluid.
before the appearance of microcrystals.                                   It will be clear to one skilled in the art that while the above
   FIG. 19 illustrates a method of separating nucleation and           techniques are described in detail for the crystallization of
growth using a microfluidic network according to the                   proteins, techniques similar to the ones described above may
present invention using proteins as a non-limiting example.       15   also be used for the crystallization of other substances,
The left side of FIG. 19 shows plugs that are formed                   including other biomolecules or synthetic chemicals. In
preferably using high concentrations of protein and precipi­           addition, the devices and methods according to the invention
tant. In FIG. 19, the following can be introduced into the             may be used to perform co-crystallization. For example, a
various inlets shown: buffer into inlets 191, 196; PEG into            crystal comprising more than one chemical may be obtained,
inlets 192, 197; precipitant into inlets 193, 198; solvent into   20   for example, through the use of at least one stream of
inlets 194, 199; and protein into inlets 195, 200. Oil flows           protein, a stream of precipitant, and optionally, a stream
through the channels 201, 202 from left to right. The                  comprising a third chemical such as an inhibitor, another
portions 203, 204, and 205 of the channel correspond to                protein, DNA, etc. One may then vary the conditions to
regions where fast nucleation occurs (203), no nucleation              determine those that are optimal for forming a co-crystal.
occurs (204), and where crystal growth occurs (205). The          25
concentrations used are those that correspond to the nucle­            Particle Separation/Sorting Using Plugs
ating region in the phase diagram. Nucleation occurs as the               The flow within the moving plugs can be used for
plugs move through the channel to the junction over a                  separation of polymers and particles. Plugs can be used for
certain period. Preferably, these plugs are then merged with           separation by first using flow within a moving plug to
plugs containing a protein solution at a point corresponding      30   establish a distribution of the polymers or particles inside the
to a metastable (growth, rather than nucleation) region (right         plug (for example, an excess of the polymer inside the front,
side of FIG. 19). This step ends nucleation and promotes               back, right or left side of the plug) and then using splitting
crystal growth. When the combined channel has been filled              to separate and isolate the part of the plug containing higher
with merged plugs, the flow is preferably stopped and the              concentration of the polymers or particles. When two poly­
nuclei allowed to grow to produce crystals.                       35   mers or particles are present inside the plug and establish
   Nucleation time can be varied by varying the flow rate              different distributions, splitting can be used to separate the
along the nucleation channel. The nucleus is preferably used           polymers or particles.
as a seed crystal for a larger plug with solution concentra­              The invention is further described below, by way of the
tions that correspond to a metastable region. Existing data            following examples. It will be appreciated by persons of
indicate the formation of nuclei within less than about 5         40   ordinary skill in the art that this example is one of many
minutes.                                                               embodiments and is merely illustrative. In particular, the
   Fluid mixing is believed to exert an important effect in            device and method described in this example (including the
crystal nucleation and growth. Methods according to the                channel architectures, valves, switching and flow control
invention are provided that allow a precise and reproducible           devices and methods) may be readily adapted, e.g., used in
degree of control over mixing. FIG. 20 illustrates two of         45   conjunction with one or more devices or methods, so that
these methods. A method of mixing preferably places the                plugs may be analyzed, characterized, monitored, and/or
solution into a nucleation zone of the phase diagram without           sorted as desired by a user.
causing precipitation. Preferably, gentle mixing (FIG. 20,
left side) is used to achieve this by preventing, reducing, or                                   EXAMPLE
minimizing contact between concentrated solutions of the          50
protein and precipitant. Alternatively, rapid mixing (FIG. 20,                                   Example 1
right side) is used to achieve this by allowing passage
through the precipitation zone sufficiently quickly to cause               Fabrication of Microfluidic Devices and a General
nucleation but not precipitation. The two methods used as                               Experimental Procedure
examples involve the use of spiraling channels for gentle         55
mixing and serpentine channels for rapid mixing.                          Microfluidic devices with hydrophilic channel surfaces
   The two methods in accordance with the invention                    were fabricated using rapid prototyping in polydimethylsi-
depicted in FIG. 20 can be used to determine the effect of             loxane. The channel surfaces were rendered hydrophobic
mixing on protein crystallization. In addition, the various            either by silanization or heat treatment. To silanize the
methods for controlling mixing described previously (e.g.,        60   surfaces of channels, (tridecafluoro-l,l,2,2-tetrahydrooc-
slow mixing in straight channels, chaotic mixing in non­               tyl)-l-trichlorosilane (United Chemical Technologies, Inc.)
straight channels, or mixing in which twirling may or may              vapor was applied to the inlets of a device with dry nitrogen
not occur) can be applied to crystallization, among other              as a carrier gas at around 40-60 mm Fig above about 1 atm
things.                                                                pressure. Vacuum was simultaneously applied to the outlet
   After obtaining the crystals using any of the above            65   of the device at about 650 mm Fig below atmospheric
described techniques, the crystals may be removed from the             pressure. The silane vapor was applied for a period of
microfluidic device for structure determination. In other              between about 1-3 hours. To treat the channels using heat,
      Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 70 of 93


                                                   US 7,129,091 Β2
                            61                                                                    62
a device was placed in an oven at approximately 120° C. for                                   Example 3
about three hours. Alternatively, a device can be heated in a
Panasonic “The Genius” 1300 Watt microwave oven at                      Networks of microchannels with rectangular cross-sec­
power set to “10” for about ten minutes.                             tions were fabricated using rapid prototyping in PDMS. The
   Oils and aqueous solutions were pumped through devices       5    PDMS used was Dow Coming Sylgard Brand 184 Silicone
                                                                     Elastomer, and devices were sealed using a Plasma Prep II
using a kdScientific syringe pump (Model 200) or Harvard
                                                                     (SPI Supplies). The surfaces of the devices were rendered
Apparatus PhD 2000 pump. Hamilton Company
                                                                     hydrophobic by baking the devices at 120° C. for 2-4 hours.
GASTIGHT syringes were used (10-250 μ1) and Hamilton
                                                                        In FIG. 26, the red aqueous streams were McCormick®
Company 30 gauge Teflon® needles were used to attach the        10   red food coloring (water, propylene glycol, FD&C Red 40
syringes to the devices. Oils and aqueous solutions were             and 3, propylparaben), the green aqueous streams were
pumped through devices at volumetric flow rates ranging              McCormick® green food coloring (water, propylene glycol,
from about 0.10 pL/min to about 10.0 pL/min.                         FD&C yellow 5, FD&C blue 1, propylparaben) diluted 1:1
   Aqueous solutions were colored using Crayola Original             with water, and the colorless streams were water. PFD used
Formula Markers or Ferroin Indicator (0.025 Μ, Fisher           15   was a 10:1 mixture of perfluorodecaline (mixture of cis and
Scientific). Oils that were used included perfluorodecaline          trans, 95%, Acros Organics): lH,lH,2H,2H-perfluorooc-
(mixture of cis and trans, 95%, Acros Oiganics), perfluo-            tanol (Acros Oiganics). The red aqueous streams were
roperhydrophenanthrene (tech., Alfa-Aesar), or 1Η,1Η,2Η,             introduced in inlet 260, 265 while the green aqueous streams
2H-perfluorooctanol (98%, Alfa-Aesar). The experiments               were introduced in inlets 262, 263 in FIG. 266). The
were typically performed using 10:1 mixtures of perfluoro­      20   colorless aqueous stream was introduced in inlets 261, 264.
decaline and lH,lH,2H,2H-perfluorooctanol.                           The dark shadings of the streams and plug are due mainly
                                                                     from the red dye while the lighter shadings are due mainly
   The experiments were monitored using a Lica MZFLIII               from the green dye.
stereoscope with Fostec (Schott-Fostec, LLC) Modulamps.                 Aqueous solutions were pumped using 100 pL Hamilton
Photographs of the experiments were taken with a Spot           25   Gastight syringes (1700 series, TLL) or 50 pL SGE gastight
Insight Color Camera, Model # 3.2.0 (Diagnostic Instru­              syringes. PFD was pumped using 1 mL Hamilton Gastight
ments, Inc.). Spot Application version 3.4.0.0 was used to           syringes (1700 series, TLL). The syringes were attached to
take the photographs with the camera.                                microfluidic devices by means of Hamilton Teflon needles
                                                                     (30 gauge, 1 hub). Syringe pumps from Harvard Apparatus
                        Example 2                               30   (PHD 2000 Infusion pumps; specially-ordered bronze bush­
                                                                     ings were attached to the driving mechanism to stabilize
   Varying the Concentration of Aqueous Solutions in                 pumping) were used to infuse the aqueous solutions and
                         Plugs                                       PFD.
                                                                        Microphotographs were taken with a Leica ΜΖ12.5 ste­
                                                                35   reomicroscope and a SPOT Insight Color digital camera
   The left side of each of FIGS. 25A-C shows a schematic
                                                                     (Model #3.2.0, Diagnostic Instruments, Inc.). SPOT
diagram of the microfluidic network and the experimental
                                                                     Advanced software (version 3.4.0 for Windows, Diagnostic
conditions. The right side of each of FIGS. 25A-C shows
                                                                     Instruments, Inc.) was used to collect the images. Lighting
microphotographs illustrating the formation of plugs using           was provided from a Machine Vision Strobe X-Strobe XI
different concentrations of the aqueous streams. Aqueous        40   200 (20 Hz, 12 pF, 600V, Perkin Elmer Optoelectronics). To
solutions of food dyes (red/dark and green/light) and water          obtain an image, the shutter of the camera was opened for 1
constituted the three streams. The volumetric flow rates of          second and the strobe light was flashed once with the
the three solutions (given in pL/min) are indicated. The dark        duration of the flash being about 10 ps.
stream is more viscous than the light stream. Therefore, the            Images were analyzed using NIH Image software, Image
dark (more viscous) stream moves (measured inmm/s) more         45   J. Image J was used to measure periods and lengths of plugs
slowly and occupies a larger fraction of the channel at a            from microphotographs such as shown in FIG. 276). Periods
given volumetric flow rate.                                          corresponded to the distance from the center of one plug to
   FIG. 45a) shows a schematic of the microfluidic network           the center of an adjacent plug, and the length of a plug was
used to demonstrate that on-chip dilutions can be accom­             the distance from the extreme front to the extreme back of
plished by varying the flow rates of the reagents. In FIG.      50   the plug (see FIG. 28 for the definitions of front and back).
45α), the reagents are introduced through inlets 451, 453            Measurements were initially made in pixels, but could be
while the dilution buffer is introduced through inlet 452. An        converted to absolute measurements by comparing them to
oil stream flows through channel 454. The blue rectangle             a measurement in pixels of the 50 pm width of the channel.
outlines the field of view for images shown in FIG. 45c)-d).            To make measurements of the optical intensity of
FIG. 456) shows a graph quantifying this dilution method by     55   Fe(SCN)x(3_x:i+ complexes in plugs, microphotographs were
measuring fluorescence of a solution of fluorescein diluted          converted from RGB to CMYK color mode in Adobe
in plugs in the microchannel. Data are shown for 80 experi­          Photoshop 6.0. Using the same program, the yellow color
ments in which fluorescein was flowed through one of the             channels of the microphotographs were then isolated and
three inlets, where Cmeasured and Ctheoretical [μΜ] are mea­         converted to grayscale images, and the intensities of the
sured and expected fluorescein concentration. FIG. 45(c)        60   grayscale images were inverted. The yellow color channel
shows photographs illustrating this dilution method with             was chosen to reduce the intensity of bright reflections at the
streams of food dyes 455, 456, 457 having flow rates of 45           extremities of the plugs and at the interface between the
nL/s, 10 nL/s, and 10 nL/s, respectively. FIG. 45(d) shows           plugs and the channel. Following the work done in Photo­
photographs illustrating this dilution method with streams of        shop, regions of plugs containing high concentrations of
food dyes 458, 459, 460 having flow rates of 10 nL/s, 45        65   Fe(SCN)x(3_x:i+ complexes appeared white while regions of
nL/s, and 10 nL/s, respectively. Carrier fluid was flowed at         low concentration appeared black. Using Image J, the inten­
60 nL/s.                                                             sity was measured across a thin, rectangular region of the
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 71 of 93


                                                     US 7,129,091 Β2
                              63                                                                    64
plug, located halfway between the front and back of the plug         gray shaded areas indicate the walls of the microchannel.
(white dashed lines in FIG. 21α1)). The camera used to take          FIG. 21c2) is the same as FIG. 27cl) except that each plug
the microphotographs of the system was not capable of                had traversed a distance of 1.3 mm. The d/1 of each water
making linear measurements of optical density. Therefore,            fraction (wf) were 15.2 (wf 0.14), 13.3 (wf0.20), 11.7
the measurements of intensity were not quantitative. Several       5 (wf0.30), 9.7 (wf 0.40), 6.8 (wf0.60), 4.6 (wf0.73), and 2.7
of the plots of intensity versus relative position across the        (wf 0.84), where d is the distance traveled by the plug and
channel (FIG. 27c) were shifted vertically by less than 50           1 is the length of the plug.
units of intensity to adjust for non-uniform illuminations of
different parts of the images. These adjustments were justi­                                    Example 4
fied because it was the shape of the distribution that was of      to
interest, rather than the absolute concentration.                                           Merging of Plugs
   FIG. 29a)-b) shows plots of the sizes of periods and sizes
of plugs as a function of total flow velocity (FIG. 29α)) and            Experiments were conducted to investigate the merging of
water fraction (wf) (FIG. 29b)). Values of capillary number           plugs using different channel junctions (Τ- or Y-shaped),
(C.n.) were 0.0014, 0.0036, 0.0072 and 0.011, while values         15 cross-sections, and flow rates (see FIGS. 33a-d). The figures
of the Reynolds number (Re) were 1.24, 3.10, 6.21, and9.31,           on the left side of FIGS. 33a-d show top views of microf­
each of the C.n. and Re value corresponding to a set of data          luidic networks that comprise channels having either uni­
points with water fractions (wf) 0.20, 0.52, 0.52, and 0.20           form or nonuniform dimension (e.g., the same or different
(the data points from top to bottom in FIG. 29Α)). In turn,           channel diameters). The corresponding figures on the right
each of these sets of data points corresponds to a particular      20 are microphotographs that include a magnified view of two
flow velocity as shown in FIG. 29a). Plugs in FIG. 29b)               plug streams (from the two separate channels portions of
travel at about 50 millimeter/second (mm/s). All measure­             which form the branches of the Y-shaped junction) that
ments of length and size are relative to the width of the             meiges into a common channel.
channels (50 pm).                                                        In FIG. 33α, the oil-to-water volumetric ratio was 4:1 in
   FIG. 30 shows microphotographs illustrating weak depen-         25 each pair of oil and water inlets. The oil streams were
dence of periods, length of plugs, and flow patterns inside           introduced into inlets 330, 332, while the aqueous streams
plugs on total flow velocity. The left side of FIG. 30 shows          were introduced into inlets 331, 333. The flow rates of the
a diagram of the microfluidic network. Here, the same                 combined oil/water stream past the junction where the oil
solutions were used as in the experiment corresponding to             and water meet was 8.6 mm/s. The channels, which were
FIG. 27. The Fe(SCN)x(3_x)+ solution was introduced into           30 rectangular, had dimensions of 50 (width)x50 (height) pm2.

inlet 301 while the colorless aqueous streams were intro­             As shown in FIG. 33α, plugs that flow in uniform-sized
duced into inlets 302, 303. The same carrier fluid as used in         channels typically merged only when they simultaneously
the FIG. 27 experiment was flowed into channel 304. The               arrived at the T-junction. Thus, plug merging in these
right side of FIG. 30 shows microphotographs of plugs                 channels occur infrequently. In addition, lagging plugs were
formed at the same water fraction (0.20), but at different         35 typically not able to catch up with leading plugs along the
total flow velocities (20, 50, 100, 150 mm/s from top to              common channel.
bottom). Capillary numbers were 0.0014, 0.0036, 0.0072,                  FIG. 33b illustrates plug merging occurring between
and 0.011, respectively, from top to bottom. Corresponding            plugs arriving at different times at the Y-shaped junction
Reynolds numbers were 1.24, 3.10, 6.21, and 9.31.                     (magnified view shown). The oil streams were introduced
   FIG. 31A-C are plots showing the distribution of periods        40 into inlets 334, 336, while the aqueous streams were intro­

and lengths of plugs where the water fractions were 0.20,             duced into inlets 335, 337. In FIG. 33b, the flow rates for the
0.40, and 0.73, respectively. The total flow velocity was             combined oil/water fluid past the junction where the oil and
about 50 mm/s, C.n.=0.0036, Re=3.10 in all cases.                     water meet were 6.9 mm/s for channel 346 (the 50x50 pm2
   FIG. 27 shows the effects of initial conditions on mixing          channel) and 8.6 mm/s for channel 347 (the 25x50 pm2
by recirculating flow inside plugs moving through straight         45 channel). The oil-to-water volumetric ratio was 4:1 in each

microchannels. FIG. 27α1) shows that recirculating flow               pair of oil and water inlets. The two channels (the branch
(shown by black arrows) efficiently mixed solutions of                channels) merged into a common channel 348 that had a
reagents that were initially localized in the front and back          100x50 pm2 cross-section. As shown in the figure, the laiger
halves of the plug. Notations of front, back, left, and right         plugs from the bigger channel are able to merge with the
are the same as that in FIG. 28. FIG. 21α2) shows that             50 smaller plugs from the narrower channel even when they do

recirculating flow (shown by black arrows) did not effi­              not arrive at the junction at the same time. This is because
ciently mix solutions of reagents that were initially localized       lagging larger plugs are able to catch up with the leading
in the left and right halves of the plugs. The left side of FIG.      smaller plugs once the plugs are in the common channel.
21b) shows a schematic diagram of the microfluidic net­                  FIG. 33c depicts in-phase merging (i.e., plug merging
work. The two colorless aqueous streams were introduced            55 upon simultaneous arrival of at least two plugs at a junction)
into inlets 271, 272 while a carrier fluid in the form of             of plugs of different sizes generated using different oil/water
perfluorodecaline flowed through channel 273. These solu­             ratios at the two pairs of inlets. The oil streams were
tions did not perturb the flow patterns inside plugs.                 introduced into inlets 338, 340, while the aqueous streams
   The right side of FIG. 21b) shows microphotographs of              were introduced into inlets 339, 341. The flow rate corre­
plugs of various lengths near the plug-forming region of the       60 sponding to the fluid stream through channel 349 resulting
microfluidic network for water fractions of from 0.14 up to           from a 1:1 oil-to-water volumetric ratio was 4.0 mm/s, while
1.00. FIG. 27cl) shows a graph of the relative optical                that through channel 350 corresponding to the 4:1 oil-to-
intensity of Fe(SCN)x(3_x:i+ complexes in plugs of varying            water volumetric ratio was 6.9 mm/s. Each branch channel
lengths. The intensities were measured from left (χ=1.0) to           of the Y-shaped portion of the network (magnified view
right (χ=0.0) across the width of a plug (shown by white           65 shown) had a dimension of 50x50 pm2 while the common
dashed lines in FIG. 21α1)-α2)) after the plug had traveled           channel 351 (the channel to which the branch channels
4.4 times its length through the straight microchannel. The           meige) was 125x50 pm2.
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 72 of 93


                                                      US 7,129,091 Β2
                              65                                                                      66
   FIG. 33d illustrates defects (i.e., plugs that fail to undergo        flowed past the junction in two separate channels at a
merging when they would normally meige under typical or                  90°-angle to each other (the plug flow being represented by
ideal conditions) produced by fluctuations in the relative               arrows). The oil and aqueous streams (4:1 oikaqueous
velocity of the two incoming streams of plugs. The oil                   stream ratio) were introduced into inlets 3500 and 3501,
streams were introduced into inlets 342, 344, while the             5    respectively. An oil-only stream flowed through channel
aqueous streams were introduced into inlets 343, 345. In this            3502. All channels had a cross-section of 50x50 pm2. The
experiment, the flow rate corresponding to the fluid stream              flow rate used was 4.3 mm/s. FIGS. 35a-c, which represent
through channel 352 resulting from a 1:1 oil-to-water volu­              top views of a channel network, show that plugs behave
metric ratio was 4.0 mm/s, while that through channel 353                differently compared to the plugs in Example 3 when they
corresponding to the 4:1 oil-to-water volumetric ratio was          10   flow past a junction in the absence of a channel constriction,
6.9 mm/s. Each branch channel that formed one of the two                 such as a constriction shown in FIGS. 35b-c. As FIG. 35c
branches of the Y-shaped intersection (magnified view                    shows, when Ρ^Ρ^ the plugs remained intact after passing
shown) was 50x50 pm2 while the common channel 354 (the                   through the junction. Further, the plugs traveled along the
channel to which the two branch channels merge) is 125x50                channel that had the lower pressure (P3 in FIG. 35c) while
pm2.                                                                15   the intervening oil stream split at the junction. The splitting
                                                                         of the oil stream at the junction gives rise to a shorter
                          Example 5                                      separation between plugs flowing along the channel with
                                                                         pressure Pj compared to the separation between plugs in the
        Splitting Plugs Using a Constricted Junction                     channel upstream of the branching point or junction.
                                                                    20
   The splitting of plugs was investigated using a channel                                        Example 7
network with a constricted junction. In this case, the plugs
split and flowed past the junction into two separate branch                     Monitoring Autocatalytic Reactions Using a
channels (in this case, branch channels are the channels to                                Microfluidic System
which a junction branches out) that are at a 180°-angle to          25
each other (see FIGS. 34a-c each of which show a channel                    FIG. 37 illustrates the design of an experiment involving
network viewed from the top). In these experiments, the                  chemical amplification in microfluidic devices according to
outlet pressures, Pj and P2, past the constricted junction               the invention that involves an investigation of a stochastic
were varied such that either P1; P2 (FIG. 34b) or Pi<P2 (FIG.            autocatalytic reaction. This example illustrates how the
34c). Here, the relative pressures were varied by adjusting         30   devices of the present invention can be used to study the
the relative heights of the channels that were under pressures           acid-sensitive autocatalytic reaction between NaC102 and
Pj and P2. Since longer plugs tend to split more reliably, this          NaS203. On the left side of the micro fluidic network, a
branching point (or junction) was made narrower than the                 three-channel inlet introduces an aqueous stream through
channel to elongate the plugs. FIG. 34a shows a schematic                channel 3702, an ester through channel 3701, and an
diagram of the channel network used in the experiment. The          35   esterase through channel 3703. Oil flowed through channels
oil and water were introduced into inlets 3400 and 3401,                 3713, 3714. The reaction between ester and esterase yield
respectively. The oil-to-water ratio was 4:1 while the flow              plugs 3704 that contain a small amount of acid. On the right
rate past the junction where the oil and water meet was 4.3              side of the microfluidic network, the five-channel inlet
mm/s.                                                                    introduces NaC102 through inlet 3705, an aqueous stream
   FIG. 34b is a microphotograph showing the splitting of           40   through inlet 3706, a pH indicator through inlet 3707, a
plugs into plugs of approximately one-half the size of the               second aqueous stream through inlet 3708, and NaS203
initial plugs. The channels 3404, which were rectangular,                through channel 3709. A carrier fluid flows through channels
had a cross-section that measured 50x50 pm2. The con­                    3713, 3714. Unstirred mixtures of NaC102 and NaS203 are
stricted section of the channel 3402 right next to the branch­           highly unstable and even a slight concentration fluctuation
ing point measured 25x50 pm2. The outlet pressures, Pj and          45   within that mixture leads to rapid decomposition. Thus, the
P2, were about the same in both branch channels. Here, the               plugs 3710 containing NaC102/NaS203 mixture must not
plugs split into plugs of approximately the same sizes.                  only be quickly mixed but also promptly used after forma­
   FIG. 34c is a microphotograph showing the asymmetric                  tion. In this proposed experiment, the curvy channels pro­
splitting of plugs (i.e., the splitting of plugs into plugs of           mote chaotic mixing. When a slightly acidic plug of the
different sizes or lengths) which occurred when Ρ^Ρ^ The            50   ester-esterase reaction is merged with a plug of an unstable
microphotograph shows that larger plugs (somewhat rect­                  NaC102/NaS203 mixture at the contact region 3712, an
angular in shape) flowed along the channel with the lower                autocatalytic reaction will generally be triggered. Upon
pressure P1; while smaller plugs (spherical in shape) flowed             rapid mixing of these two plugs, the resulting plugs 3711
along the channel with the higher pressure P2. As in FIG.                become strongly acidic. The pH indicator introduced in the
34b, each of the channel 3405 cross-section measured 50x50          55   five-channel inlet is used to visualize this entire amplifica­
pm2. The constricted section of the channel 3403 at the                  tion process.
junction measured 25x50 pm2.
                                                                                                  Example 8
                          Example 6
                                                                    60        Using Chemical Reactions as Highly Sensitive
        Splitting Plugs Without Using a Constricted                         Autoamplifying Detection Elements in Microfluidic
                         Junction                                                               Devices

  The splitting of plugs was investigated using a channel                   In one aspect according to the invention, a sequential
network without a constriction such as the one shown in             65   amplification using controlled autocatalytic systems is used
FIGS. 35b-c. The channel network used was similar to that                to amplify samples that contain single molecules of auto­
shown in FIG. 34(α) except that here the plugs split and                 catalysts into samples containing a sufiSciently high concen­
      Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 73 of 93


                                                     US 7,129,091 Β2
                              67                                                                     68
tration of an autocatalyst such that the amplified autocatalyst           The (10 pm)3 plugs are preferably merged with larger
can be detected with the naked eye can be detected with the            (100 pm)3 plugs in the third channel to give approximately
naked eye. Although systems displaying stochastic behavior             4χ10-8 mole/L solution of Co2+ ions. Autocatalytic decom­
are expected to display high sensitivity and amplification,            position in the approximately 10-9 L plugs will produce
various autocatalytic systems can be used in accordance           5    plugs 3809 with about 2.4χ1010 Co2+ ions (4χ10-5 mole/L).
with the invention. A sequential amplification using the               The flow rates in this system are preferably controlled
microfluidic devices according to the invention can be                 carefully to control the time that plugs spend in each branch.
illustrated using a reaction that has been characterized               The time provided for amplification is preferably long
analytically: the autocatalytic decomposition of violet bis            enough to allow amplification to substantially reach comple­
[2-(5-bromo-pyridylazo)-5-(N-propyl-N-sulfopropyl-                10   tion, but short enough to prevent or minimize slow decom­
amino-phenolato] cobaltate, (Co(III)-5-Br-PAPS), upon oxi­             position.
dation with potassium peroxomonosulfate to produce                        Using different plug sizes is advantageous when merging
colorless Co2+ ions. Here, the Co2+ ions serve as the                  plugs. Plugs with a size of about (1 pm)3 are preferably
autocatalyst (the order of autocatalysis, m, has not been              formed by flowing a sample containing about 3χ10-9 mole/L
established for this reaction).                                   15   Co2+ through channel 3806. This reaction can be used to
                                                                       detect Co2+ at this, or lower, concentration (Endo et al.,
      Co(III)-[5-Br-PAPS]reduced+HSCVc°2++[5-Br-
           PAPS]oxidized+HS<V                               (3)
                                                                       “Kinetic determination of trace cobalt(II) by visual auto­
                                                                       catalytic indication,” Talanta, 1998, vol. 47, ρρ. 349-353;
   Addition of small amounts of Co2+ to the violet mixture             Endo et al., “Autocatalytic decomposition of cobalt com­
of (Co(III)-5-Br-PAPS and peroxomonosulfate produces an           20   plexes as an indicator system for the determination of trace
abrupt loss of color to give a colorless solution. The time            amounts of cobalt and effectors,” Analyst, 1996, vol. 121,
delay before this decomposition depends on the amount of               ρρ. 391-394.). These plugs have a corresponding volume of
the Co2+ added to the solution. This reaction has been used            about 10-15 L and carry just a few cobalt ions, on average
to detect concentrations of Co2+ as low as about 1χ10-10               about 1.8 ions per plug (corresponding to a Poisson distri­
mole/L. The reaction shows good selectivity in the presence       25   bution). These plugs 3810 are preferably meiged with the (1
of other ions (V(V), Cr(III), Cr(VI), Μη(Π), Fe(II), Ni(II),           pm)3 plugs 3811 containing the Co(III)-5-Br-PAPS/perox-
Cu(II) and Ζη(Π)).                                                     omonosulfate mixture (about 4χ10-5 mole/L).
   To use this reaction for amplification, a microfluidic                 Upon autocatalytic decomposition of the complex, the
network as shown in FIG. 38 is preferably used. An unstable            number of Co2+ ions in the merged plug 3807 will increase
solution of Co(III)-[5-Br-PAPS]Wut;(,rf and peroxomonosul­        30   by a factor of between about 104 to 1.2χ104 Co2++ ions
fate at ρΗ=7 buffer in laige plugs are preferably formed in            (2x10 mole/L in 2 pm3). These plugs 3807 are preferably
a channel. These large plugs are preferably split in accor­            meiged with the (10 pm)3 plugs 3811 containing the unstable
dance with the invention into three different sizes of plugs.          mixture (about 4x10“5 mole/L). The concentration of Co2+
Preferably, the plug sizes are (1 pm)3=10-15 L in the first            ions in these approximately 10-12 Lplugs is preferably about
channel; (10 pm)3=10-12 L in the second channel; and (100         35   2χ10-8 mole/L, which is sufficient to induce autocatalytic
pm)3=10-9 L in the third channel. A three-step photolithog­            decomposition. The number of Co2+ ions will increase by a
raphy is preferably used in the fabrication of masters for             factor of between about 103 to about 2.4χ107 ions/plug in
these micro fluidic channels.                                          plugs 3808. The starting solution is dark violet (℮=9.8χ104
                                                                       L mol_1cm_1 for Co(III)-5-Br-PAPS). Channels are prefer­
                          Example 9                               40   ably designed to create an optical path through at least ten
                                                                       consecutive 100 pm plugs. These plugs will provide an
   Multi-Stage Chemical Amplification In Microfluidic                  approximately 1-mm long optical path, with absorbance of
         Devices For Single Molecule Detection                         the starting 4χ10-5 mole/L solution of about 0.4. This
                                                                       absorbance can be detected by an on-chip photodetector or
   FIG. 38 illustrates a method for a multi-stage chemical        45   with the naked eye. If Co2+ is present in the sample solution,
amplification for single molecule detection using microflu­            an autocatalytic cascade will result in the disappearance of
idic devices according to the invention. This example illus­           the color of the reaction mixture.
trates the use of an autocatalytic reaction between Co(III)-              At low concentrations of Co2+ in the sample, the system
5-Br-PAPS (introduced through inlet 3803) and KHS04                    may show stochastic behavior, that is, not every Co2+ ion
(introduced through inlet 3801) in a ρΗ=7 buffer (introduced      50   would give rise to a decomposition cascade. However, the
through inlet 3802) that is autocatalyzed by Co2+ ions. Oil            attractive feature of this system is that thousands of tests can
streams are allowed to flow through channels 3804, 3805.               be carried out in a matter of seconds, and statistics and
This reaction mixture (contained in plugs 3811) is unstable            averaging can be performed. Preferably, a sequence of
and decomposes rapidly (shown in red) when small amounts               controlled autocatalytic amplification reactions leads to a
of Co2 3810 are added. Thus, this reaction mixture is             55   visual detection of single ions.
preferably mixed quickly and used immediately. The reac­
tion mixture is preferably transported through the network in                                   Example 10
(1 pm)3, (10 pm)3, (100 pm)3 size plugs. On the left side of
the microfluidic network, the approximately 1 pm3 plugs of                                   Enzyme Kinetics
the sample to be analyzed form at a junction of two channels      60
(shown in green). The merging of plugs containing Co2+                    A microfluidic chip according to the invention was used
ions and plugs containing the reaction mixture results in a            to measure millisecond single-turnover kinetics of ribonu-
rapid autocatalytic reaction. By using an amplification cas­           clease A (RNase A; EC 3.1.27.5), a well-studied enzyme.
cade in which larger and larger plugs of the reaction mixture          Sub-microliter sample consumption makes the microfluidic
are used for amplification, each Co2+ ion in a plug can be        65   chip especially attractive for performing such measurements
amplified to about 1010 Co2+ ions per plug. The result of              because they require high concentrations of both the enzyme
amplification is visually detectable.                                  and the substrate, with the enzyme used in large excess.
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 74 of 93


                                                     US 7,129,091 Β2
                                  69                                                                 70
   The kinetic measurements were performed by monitoring                economical complement to stopped-flow methods for a
the steady-state fluorescence arising from the cleavage of a            broad range of kinetic experiments in chemistry and bio­
fluorogenic substrate by RNase A as the reaction mixture                chemistry.
flowed down the channel (see FIG. 40(α)). In FIG. 40, a
substrate, buffer, and RNase A were introduced into inlets         5                            Example 11
401, 401, and 403, respectively. A carrier fluid flowed
through channel 404. The amount of the product at a given                                Kinetics of RNA Folding
reaction time t [s] was calculated from the intensity of
                                                                           The systems and methods of the present invention are
fluorescence at the corresponding distance point d [m]
                                                                   10   preferably used to conduct kinetic measurements of, for
(t=d/U where υ=0.43 m/s is the velocity of the flow). The
                                                                        example, folding in the time range from tens of microsec­
channels were designed to wind so that rapid chaotic mixing
                                                                        onds to hundreds of seconds. The systems and methods
was induced, and were designed to fit within the field of               according to the invention allow kinetic measurements using
view of the microscope so that the entire reaction profile              only small amounts of sample so that the folding of hundreds
could be measured in one spatially resolved image. Selw-           15   of different RNA mutants can be measured and the effect of
yn’s test (Duggleby, R. G., Enzyme Kinetics and Mecha­                  mutation on folding established. In one aspect according to
nisms, Pt D; Academic Press: San Diego, 1995, vol. 249, ρρ.             the invention, the kinetics of RNA folding is preferably
61-90; Selwyn, Μ. J. Biochim. Biophys. Acta, 1965, vol.                 measured by adding Mg2+ to solutions of previously syn­
105, ρρ. 193-195) was successfully performed in this sys­               thesized unfolded RNA labeled with FRET pairs in different
tem to establish that there were no factors leading to product     20   positions. In accordance with the invention, the concentra­
inhibition or RNase A denaturation.                                     tions of Mg2+ are preferably varied in the 0.04 to 0.4 μΜ
   The flow rate of the stock solution of 150 μΜ of RNase               range by varying the flow rates (see, for example, FIGS.
A was kept constant to maintain 50 μΜ of RNase A within                 25α)-℮)) to rapidly determine the folding kinetics over a
the plugs. By varying the flow rates of the buffer and                  range of conditions. The ability to integrate the signal over
substrate (see FIG. 45), progress curves were obtained for         25   many seconds using the steady-flow microfluidic devices
                                                                        according to the invention can further improve sensitivity.
eight different substrate concentrations. For [E]0»[S]0, the
                                                                           As shown in FIGS. 25ά)-℮), the concentrations of aque­
simple reaction equation is [P]t=[S]0(l-Exp(-kt)), where
                                                                        ous solutions inside the plugs can be controlled by changing
[E] is the initial enzyme concentration, [S]c is the initial
                                                                        the flow rates of the aqueous streams. In FIGS. 25a)-c),
substrate concentration, [P]t is the time-dependent product
                                                                   30   aqueous streams were introduced into inlets 251-258
concentration andk [s-1] is the single-turnover rate constant.          wherein flow rates of about 0.6 pL/min for the two aqueous
To obtain a more accurate fit to the data, the time delay At„           streams and 2.7 pL/min was used for the third stream. The
required to mix a fraction of the reaction mixture f„ was               stream with the 2.7 pL/min volumetric flow rate was intro­
accounted for.                                                          duced in the left, middle, and right inlet in FIGS. 25a)-c),
   An attractive feature of the microfluidic system used is        35   respectively. A carrier fluid in the form of perfluorodecaline
that the reaction mixture can be observed at time t=0 (there            was introduced into channel 259, 260, 261. The correspond­
is no dead-time). This feature was used to determine t„ and             ing photographs on each of the right side of FIGS. 25a)-c)
f„ in this device by obtaining a mixing curve using fluo-4/             illustrate the formation of plugs with different concentra­
Ca2+ system as previously described (Song et al., Angew.                tions of the aqueous streams. The various shadings inside the
Chem. Int. Ed. 2002, vol. 42, ρρ. 768-772), and correcting         40   streams and plugs arise from the use of aqueous solutions of
for differences in diffusion constants (Stroock et al., Science,        food dyes (red/dark and green/light), which allowed visual­
2002, vol. 295, ρρ. 647-651). All eight progress curves gave            ization, and water were used as the three streams, the darker
a good fit with the same rate constant of 1100±250 s-1. The             shading arising mainly from the red dye color while the
simpler theoretical fits gave indistinguishable rate constants.         lighter shading arising mainly from the green dye color. The
These results are in agreement with previous studies, where        45   dark stream is more viscous than the light stream, therefore
cleavage rates of oligonucleotides by ribonucleases were                it moves slower (in mm/s) and occupies a larger fraction of
shown to be -103 s-1.                                                   the channel at a given volumetric flow rate (in pL/min).
   Thus, this example demonstrates that millisecond kinetics
with millisecond resolution can be performed rapidly and                                        Example 12
economically using a microchannel chip according to the            50
invention. Each fluorescence image was acquired for 2 s,                    Nanoparticle Experiments with and without Plugs
and required less than 70 nL of the reagent solutions. These
experiments with stopped-flow would require at least several               FIG. 15 illustrates a technique for the synthesis of CdS
hundreds of microliters of solutions. Volumes of about 2 pL             nanoparticles 155. In one experiment, nanoparticles were
are sufiScient for -25 kinetic experiments over a range of         55   formed in a microfluidic network. The channels of the
concentrations.                                                         microfluidic device had 50 μηΐχ50 pm cross-sections. A
                                                                        fluorinated carrier-fluid (10:1 ν/ν mixture of perfluorohex-
                                                                        ane and lFl,lF[,2F[,2F[-perfluorooctanol) was flowed
                                                                        through the main channel at 15 pm min-1. An aqueous
       [Pit   =   2 Λ1Α1ο(1 - ExpM(r -   Ar„)))
                                                                   60   solution, ρΕΤ=11.4, of 0.80 mM CdCl2 and 0.80 mM 3-mer-
                                                                        captopropionic acid was flowed through the left-most inlet
                                                                        channel 151 at 8 pL min-1. An aqueous solution of 0.80 mM
  Fabrication of these devices in PDMS is straightforward               polyphosphates Na(P03), was flowed through the central
(McDonald, et al., Accounts Chem. Res. 2002, vol. 35, ρρ.               inlet channel 152 at 8 pL min-1, and an aqueous solution of
491-499) and no specialized equipment except for a stan­           65   0.96 mM Na2S was flowed through the right-most inlet
dard microscope with a CCD camera is needed to run the                  channel 153 at 8 pL min-1. To terminate the growth of
experiments. This system could serve as an inexpensive and              nanoparticles, an aqueous solution of 26.2 mM 3-mercap-
      Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 75 of 93


                                                    US 7,129,091 Β2
                             71                                                                    72
topropionic acid, ρΗ=12.1, was flowed through the bottom              can be increased by keeping the device in a solution of salt
inlet of the device 157 at 24 μΜ min-1. FIG. 15 shows                 or other substances instead of keeping the device in pure
various regions or points along the channel corresponding to          water.
regions or points where nucleation 154, growth 158, and                  The plug traps are separated by narrow regions that help
termination 156 occurs. Based on the UV-VIS spectrum,            5
                                                                      force the plugs into the traps.
substantially monodisperse nanoparticles formed in this
experiment.                                                              In this experiment, a composite glass/PDMS device was
   Nanoparticles were also formed without micro fluidics.             used. PDMS layer had microchannel and a microscopy slide
Solutions of CdCl2, polyphosphates, Na2S, and 3-mercap-               (Fisher, 35x50-1) was used as the substrate. Both the glass
topropionic acid, identical to those used in the microfluidics   10   slide and the PDMS were treated in plasma cleaner (Harrick)
experiment, were used. 0.5 mL of the solution of CdCl2 and            then sealed. The device was made hydrophobic by first
3-mercaptopropionic acid, 0.5 mL of polyphosphates solu­              baking the device at 120° C. for 2-4 hours then silanizing it
tion, and 0.5 mL of Na2S solution were combined in a                  by (tridecafluoro-1,1,2,2-tetrahydrooctyl)-1 -trichlorosilane
cuvette, and the cuvette was shaken by hand. Immediately              (United Chemical Technologies, Inc.).
after mixing, 1.5 mL of 26.2 mM 3-mercaptopropionic acid         15      During the experiment, a flow of carrier-fluid at 1.0
was added to the reaction mixture to terminate the reaction,          pL/min was established, then flow of aqueous solution was
and the cuvette was again shaken by hand. Based on the                established at a total rate of 0.9 pL/min. Plug formation was
UV-VIS spectrum, substantially polydisperse nanoparticles             observed inside the microchannel. The flow was stopped
formed in this experiment.                                            approximately 5-10 minutes afterwards by applying a pres­
                                                                 20
                                                                      sure from the outlet and stopping the syringe pumps at the
                        Example 13
                                                                      same time.
   Networks of microchannels were fabricated using rapid                 FIG. 41 shows a microphotograph (middle and right side)
prototyping in polydimethylsiloxane (PDMS). The PDMS                  of the water plugs region of the microfluidic network. FIG.
was purchased from Dow Corning Sylgard Brand 184                 25   41 (b)-{c) show the plugs at time t=0 and t=2 hours,
Silicone Elastomer. The PDMS devices were scaled after                respectively. Red aqueous solution is 50% waterman red ink
plasma oxidation treatment in Plasma Prep II (SPI Supplies).          in 0.5 Μ NaCl solution. Ink streams were then introduced
The devices were rendered hydrophobic by baking the                   into inlets 411, 412, 413. An oil stream flowed through
devices at 120° C. for 2-4 hours. Microphotographs were               channel 414. The carrier-fluid is FC-3283 (3Μ Fluorinert
taken with a Leica ΜΖ12.5 stereomicroscope and a SPOT            30   Liquid) with 2% lH,lH,2H,2H-perfluorodecanol. This pho­
Insight color digital camera (Model#3.2.0, Diagnostic                 tograph demonstrates that the evaporation of water through
Instruments, Inc.). Lighting was provided from a Machine              PDMS can be controlled, and thus the concentration of the
Vision Strobe X-strobe Χ1200 (20 Hz, 12 pF, 600V, Perkin              contents inside the drops can be increased (this is equivalent
Elmer Optoelectronics). To obtain an image, the shutter of            to microbatch crystallization). FIG. 41(α) shows a diagram
the camera was opened for 1 second and the strobe light was      35   of the microfluidic network.
flashed once with the duration of approximately 10 ps.
   Aqueous solutions were pumped using 10 μ1 or 50 μ1                 C. Controlling Shape and Attachment of Water Plugs
Hamilton Gastight syringes (1700 series). Carrier-fluid was              During the experiment, a flow of carrier fluid at 1.0
pumped using 50 μ1 Hamilton Gastight syringes (1700                   pL/min was established, then flow of aqueous solution was
series). The syringes were attached to micro fluidic devices     40   established at a total rate of 2.1 pL/min. Plug formation was
by means of Teflon tubing (Weico Wire & Cable Inc., 30                observed inside the microchannel. The flow was stopped
gauge). Syringe pumps from Harvard Apparatus (PHD                     approximately 5-10 minutes afterwards by applying a pres­
2000) were used to inject the liquids into microchannels.             sure from the outlet and stopping the syringe pumps at the
   Microbatch crystallization conditions can be achieved.             same time.
This experiment shows that size of plugs can be maintained       45      FIG. 39 shows a diagram (left side) of a microfluidic
and evaporation of water prevented. In this case, the PDMS            network according to the invention. Aqueous streams were
device has been soaked in water overnight before the                  introduced into inlets 3901, 3902, 3903 while an oil stream
experiment in order to saturate PDMS with water. The                  flowed through channel 3904. FIG. 39 also shows a micro­
device was kept under water during the experiment. During             photograph (right side) of the water plug region of the
the experiment, the flow rates of carrier-fluid and NaCl         50   microfluidic network. This image shows water plugs
solution were 2.7 pL/min and 1.0 pL/min, respectively. The            attached to the PDMS wall. This attachment occurs when
flow was stopped by cutting off the Teflon tubing of both             low concentrations of surfactant, or less-effective surfactants
carrier-fluid and NaCl solution.                                      are used. In this case lH,lH,2H,2H-perfluorooctanol is less
   FIG. 16 shows a schematic illustration of a microfluidic           effective than lH,lH,2H,2H-perfluorodecanol. In this
device according to the invention and a microphotograph of       55   experiment the oil is FC-3283 (3Μ Fluorinert Liquid) with
plugs of 1 Μ aqueous NaCl sustained in oil. The carrier-fluid         2% lH,llH,2H,2H-perfluorooctanol as the surfactant.
is perfluorodecaline with 2% lH,lH,2H,2H-perfluorooc-
                                                                      D. Examples of Protein Crystallization
tanol. Inside a microchannel, plugs showed no appreciable
change in size.                                                          During the experiment, a flow of oil at 1.0 pL/min was
                                                                 60   established. Then the flow of water was established at 0.1
Β. Vapor Diffusion Crystallization in Microchannels: Con­             pL/min. Finally flows of lysozyme and precipitant were
trolling Evaporation of Water from Plugs                              established at 0.2 pL/min. Plug formation was observed
   This experiment shows that evaporation of water from               inside the microchannel. The flow of water was reduced to
plugs can be controlled by soaking devices in water for               zero after the flow inside the channel became stable. The
shorter amounts of time or not soaking at all. The rate of       65   flow was stopped approximately 5-10 minutes afterwards by
evaporation can be also controlled by the thickness of                applying a pressure from the outlet and stopping the syringe
PDMS used in the fabrication of the device. Evaporation rate          pumps at the same time.
      Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 76 of 93


                                                    US 7,129,091 Β2
                             73                                                                    74
   FIG. 36 depicts lysozyme crystals grown in water plugs in                                   Example 15
the wells of the microfluidic channel. Lysozyme crystals
started to appear inside aqueous plugs both inside and                    Formation of Plugs in the Presence of Fluorinated
outside plug traps in approximately 10 minutes. The image                         Surfactants and Surface Tension
of the three crystals in FIG. 36 was taken 1 hour after the      5
flow was stopped. Lysozyme crystals appear colored                       The surface tension of the oil/water interface has to be
because they were observed under polarized light. This is             sufficiently high in order to maintain a low value of capillary
common for protein crystals.                                          number, C.n. The fluorosurfactant/water interfaces for
                                                                      water-insoluble fluorosurfactants have not been character-
   The left side of FIG. 36 is a diagram of a micro fluidic      io   ized, but these surfactants are predicted to reduce surface
network according to the invention while the right side is            tension similar to that observed in a system involving Span
microphotograph of the crystals formed in plugs in the                on hexane/water interface (about 20 mN/m). The surface
microfluidic network. A precipitant, lysozyme, and water              tensions of the aqueous/fluorous interfaces are preferably
were introduced into inlets 3601, 3602, and 3603, respec­             measured in the presence of fluorosurfactants using the
tively. Oil was flowed through channel 3604. The lysozyme        15   hanging drop method. A video microscopy apparatus spe­
solution contains 100 mg/ml lysozyme in 0.05 Μ sodium                 cifically constructed for performing these measurements has
acetate (pH 4.7); the precipitant solution contains 30% w/v           been used to successfully characterize interfaces. FIG. 24
PEG (M.W. 5000), 1.0 Μ NaCl and 0.05 Μ sodium acetate                 illustrates the synthesis of fluorinated surfactants containing
(pH 4.7); The carrier-fluid is FC-3283 (3Μ Fluorinert Liq­            perfluoroalkyl chains and an oligoethylene glycol head
uid) with 10% lH,lH,2H,2H-perfluoro-octanol. The micro-          20   group.
channel device was soaked in FC-3283/H20 for one hour
before experiment.                                                                             Example 16
   FIG. 32 shows that plug traps are not required for for­                    Forming Gradients by Varying Flow Rates
mation of crystals in a microfluidic network. FIG. 32 shows
                                                                 25
a diagram (left side) of the micro fluidic network. A precipi­       FIG. 42 shows an experiment involving the formation of
tant was introduced into inlet 321, lysozyme was introduced       gradients by varying the flow rates. In this experiment,
into inlet 322, and an aqueous stream was introduced into         networks of microchannels were fabricated using rapid
inlet 323. Oil was flowed through channel 324. FIG. 32 also       prototyping in polydimethylsiloxane (PDMS). The width
shows microphotographs (middle and right side) of              30 and height of the channel were both 50 pm. 10% 1Η,1Η,
lysozyme crystals grown inside the microfluidic channel.          2H,2H-perfluorodecanol in perfluoroperhydrophenanthrene
The experimental condition is same as in FIG. 36.                 was used as oil. Red aqueous solution prepared from 50%
                                                                  waterman red ink in 0.5 Μ NaCl solution was introduced
                         Example 14                               into inlet 421. The oil flowed through channel 424 at 0.5
                                                               35 pl/min. Aqueous streams were introduced into inlets 422,
        Oil-Soluble Surfactants for Charged Surfaces              423. To generate the gradient of ink in the channel, the total
                                                                  water flow rate was gradually increased from 0.03 pl/min to
                                                                  0.23 pl/min in 20 seconds at a ramp rate of 0.01 pl/min per
   In accordance with the invention, neutral surfactants that
                                                                  second. At the same time, ink flow rate was gradually
are soluble in perfluorinated phases are preferably used to
                                                               40 decreased from 0.25 pl/min to 0.05 pl/min in 20 seconds at
create positively and negatively-charged interfaces. To cre­      a ramp rate of -0.01 pl/min per second. The total flow rate
ate charged surfaces, neutral surfactants that can be charged     was constant at 0.28 pl/min. The established gradient of ink
by interactions with water, e.g., by protonation of an amine      concentration inside the plugs can be clearly seen from FIG.
or a guanidinium group (FIG. 24Β), or deprotonation of a          42: the plugs further from the inlet are darker since they
carboxylic acid group (FIG. 24C), are preferably used. 45 were formed at a higher ink flow rate.
Preferably, charged surfaces are used to repel, immobilize,
or stabilize charged biomolecules. Negatively charged sur­                                 Example 17
faces are useful for handling DNA and RNA without surface
adsorption. Preferably, both negatively and positively-                    Lysozome Crystallization Using Gradients
charged surfaces are used to control the nucleation of protein 50
crystals. Many neutral fluorinated surfactants with acidic           FIG. 43 illustrates an experiment involving the formation
and basic groups (RfC(O)OH, Rf(CH2)2NH2, Rf(CH2)2C                of lysozome crystals using gradients. The channel regions
(NH)NH2) are available commercially (Lancaster, Fluoro-           435, 437 correspond to channel regions with very low
chem, Aldrich).                                                   precipitant concentration while channel region 436 corre-
                                                               55 sponds to optimal range of precipitant concentration. In this
   To synthesize oligoethylene-glycol terminated surfac­
                                                                  experiment, networks of microchannels were fabricated
tants, a modification and improvement of a procedure based
                                                                  using rapid prototyping in polydimethylsiloxane (PDMS).
on the synthesis of perfluoro non-ionic surfactants is pref­      The width of the channel was 150 pm and the height was 100
erably used. In one aspect, the synthesis relies on the higher    pm. 10% lH,lH,2H,2H-perfluorodecanol in perfluoroper-
acidity of the fluorinated alcohol to prevent the polyconden­ 60 hydrophenanthrene was used as oil.
sation of the oligoethylene glycol. The modified synthesis           During the experiment, a flow of oil through channel 434
uses a selective benzylation of one of the alcohol groups of      at 1.0 pl/min was established. Then the flow of water
oligoethylene glycol, followed by activation of the other         introduced through inlet 432 was established at 0.2 pl/min.
alcohol group as a tosylate. A Williamson condensation is         The flows of lysozyme introduced through inlet 431 and
then performed under phase transfer conditions followed by 65 precipitant introduced through inlet 433 were established at
a final deprotection step via catalytic hydrogenation using       0.2 pl/min. Plugs formed inside the channel. To create the
palladium on charcoal.                                            gradient, water flow rate was first gradually decreased from
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 77 of 93


                                                     US 7,129,091 Β2
                              75                                                                      76
0.35 μ1/ηύη to 0.05 μ1/ηύη over 45 seconds at a ramp rate of               11. The method of claim 1, wherein the reaction of the
(-0.01 μ1/ηύη per 1.5 seconds), then increased back to 0.35             plug-fluids forms a soluble reaction product within at least
μ1/ηύη in 45 seconds at a ramp rate of (0.01 μ1/ηύη per 1.5             one plug.
seconds). At the same time, precipitant flow rate was gradu­               12. The method of claim 1, wherein the plug-fluids are
ally increased from 0.05 μ1/ηύη to 0.35 μ1/ηύη in 45 seconds       5    distinct laminar streams at or before the inlet.
at a ramp rate of (0.01 μ1/ηύη per 1.5 seconds), then                      13. The method of claim 1, wherein the channels com­
decreased to 0.05 μ1/ηύη in 45 seconds at a ramp rate of                prises one or more turns or bends.
(-0.01 μ1/ηύη per 1.5 seconds). The flow was stopped by                    14. The method of claim 1, further comprising a step of
pulling out the inlet tubing immediately after water and                merging at least one plug with a second plug downstream of
precipitant flow rates returned to the starting values. The        10   the first inlet.
plugs created in this way contained constant concentration                 15. The method of claim 1, further comprising a step of
of the protein, but variable concentration of the precipitant:          splitting at least one plug into two or more parts by splitting
the concentration of the precipitant was lowest in the begin­           the channel downstream of the first inlet.
ning and the end of the channel, and it peaked in the middle               16. The method of claim 1, further comprising splitting at
of the channel (the center row). Only the plugs in the middle      15   least one plug into two or more parts such that a first part of
of the channel have the optimal concentration of precipitant            the plug passes into a second channel through an opening,
for lysozyme crystallization, as confirmed by observing                 wherein the second channel is downstream of the first inlet.
lysozyme crystals inside plugs in the center row. Visualiza­               17. The method of claim 16, wherein the cross-section
tion was performed under polarized light. Preferably, all               dimension of the first channel differs from a cross-section
flow rates would be varied, not just the precipitant and water.    20
                                                                        dimension of the second channel.
   What is claimed is:
                                                                           18. The method of claim 16, wherein a cross-section
   1. A method of conducting a reaction within at least one
                                                                        dimension of the first channel is approximately equal to a
plug comprising the steps of:
                                                                        cross-section dimension of the second channel.
   introducing a carrier-fluid into a first microchannel of a
      device;                                                      25
                                                                           19. The method of claims 16, wherein the pressure within
   simultaneously introducing at least two streams of plug-             the first channel differs from the pressure in the second
      fluids into a first inlet in fluid communication with the         channel.
      first microchannel so that at least one plug forms in the            20. The method of claim 16, wherein a constriction exists
      carrier-fluid after the streams contact the carrier-fluid;        at or near the junction of the first and second channels.
      wherein:                                                     30      21. The method of claim 1, further comprising separating
   a first plug-fluid comprises a first reagent;                        at least one plug from the carrier-fluid.
   a second plug-fluid comprises a second reagent;                         22. The method of claim 1, further comprising detecting
   each plug-fluid is immiscible with the carrier-fluid; and            the presence of at least one plug downstream of the first
   each plug comprises both the first and second plug-fluids            inlet.
      so that the reaction of the reagents substantially occurs    35      23. The method of claim 1, further comprising detecting
      in the plug;                                                      the product of the reaction.
   each plug is substantially surrounded by carrier.                       24. The method of claim 1, further comprising monitoring
   2. The method of claim 1, wherein the carrier-fluid                  the reaction.
comprises an oil.                                                          25. The method of claim 1, further comprising monitoring
   3. The method of claim 1, wherein the carrier-fluid             40   the kinetics of the reaction.
comprises a fluorinated compound.                                          26. The method of claim 24, wherein monitoring com­
   4. The method of claim 3, wherein the fluorinated com­               prises measuring at least one optical property of the plugs.
pound is perfluorodecaline or perfluoroperhydrophenan-                     27. The method of claim 1, wherein refractive indices of
threne.                                                                 the carrier-fluid and the plug-fluids are substantially similar.
   5. The method of claim 1, wherein the carrier-fluid             45
                                                                           28. The method of claim 24, wherein monitoring is
comprises at least one surfactant.
                                                                        conducted at one or more positions along the first micro-
   6. The method of claim 1, wherein the at least one of the
                                                                        channel of the device.
plug-fluids comprises a solvent.
   7. The method of claim 1, wherein at least one of the                   29. The method of claim 1, further comprising employing
plug-fluids comprises a solvent and a surfactant.                  50
                                                                        a number of devices in parallel.
   8. The method of claim 1, further independently adjusting               30. The method of claim 1, further comprising stopping
flow rates of each plug-fluids so that an array of plugs forms          the introducing of carrier-fluid and plug-fluids for a period
where at least two plugs contain different concentration of             of time.
reagents.                                                                  31. The method of claim 1, wherein the reaction is a
   9. The method of claim 1, wherein plugs are formed at a         55   polymerization reaction.
capillary number of ≤ about 0.2.                                           32. The method of claim 1, wherein the reaction results in
   10. The method of claim 1, wherein the reaction of the               an unstable intermediate.
plug-fluids forms an insoluble reaction product within at
least one plug.
          Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 78 of 93

              UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

PATENT NO.             7,129,091 Β2                                                         Page 1 of 6
APPLICATION NO.        10/434970
DATED                  October 31, 2006
INVENTOR(S)            Ismagilov et al.

      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:



      Please insert Claim Numbers 33-58 (as shown below).



                  33. The method of claim 1, wherein each plug initially has a cross section that

      is substantially the same size as the cross section of the channel at the inlet.


                  34. The method of claim 1, wherein a cross section of the first inlet is about 30

      pm to about 50 pm.


                  35. The method of claim 1, wherein the volume of at least one plug is about 1

      femtoliter to about 250 nL.


                  36. A method of conducting a reaction within at least one plug comprising the

      steps of:

                  introducing a carrier-fluid into a first microchannel of a device;


                  simultaneously introducing at least two streams of plug-fluids into a first inlet in

      fluid communication with the first microchannel so that at least one plug forms in the

      carrier fluid at a junction of the first inlet and the first microchannel; wherein:


                  -a first plug-fluid comprises a first reagent;


                  -a second plug-fluid comprises a second reagent different from the first reagent;


                  -each plug-fluid is immiscible with the carrier-fluid; and
          Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 79 of 93

              UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

PATENT NO.             7,129,091 Β2                                                         Page 2 of 6
APPLICATION NO.        10/434970
DATED                  October 31, 2006
INVENTOR(S)            Ismagilov et al.

      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:



                  -each plug comprises both the first and second plug-fluids so that the reaction of

      the reagents substantially occurs in the plug;


                  -each plug is substantially surrounded by carrier.


                  37. A method of conducting a reaction within at least one plug comprising the

      steps of:


                  introducing a carrier-fluid into a first microchannel of a device;


                  introducing a stream of a first plug-fluid into a first inlet in fluid communication

      with the first microchannel and simultaneously introducing a stream of a second plug-

      fluid into a second inlet in fluid communication with the first microchannel so that at

      least one plug forms in the carrier-fluid after the first and second plug-fluids contact the

      carrier fluid; wherein:


                  -a first plug-fluid comprises a first reagent;


                  -a second plug-fluid comprises a second reagent;


                  -each plug-fluid is immiscible with the carrier-fluid;


                  -each plug comprises both the first and second plug-fluids so that the reaction of

      the reagents substantially occurs in the plug; and
          Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 80 of 93

              UNITED STATES PATENT AND TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION

PATENT NO.           7,129,091 Β2                                                           Page 3 of 6
APPLICATION NO.      10/434970
DATED                October 31, 2006
INVENTOR(S)          Ismagilov et al.

      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:



               -each plug is substantially surrounded by carrier.


               38.       The method of claim 37, wherein the carrier-fluid comprises an oil.


               39.       The method of claim 37, wherein the carrier-fluid comprises at least one

      surfactant.


               40.       The method of claim 37, further comprising independently adjusting

      flow rates of each plug-fluids so that an array of plugs forms where at least two plugs

      contain different concentration of reagents.


               41.       The method of claim 37, wherein plugs are formed at a capillary number

      of < about 0.2.


               42.       The method of claim 37, wherein the reaction of the plug-fluids forms an

      insoluble reaction product within at least one plug.


               43.       The method of claim 37, wherein the reaction of the plug-fluids forms a

      soluble reaction product within at least one plug.


               44.       The method of claim 37, wherein the plug-fluids are distinct laminar

      streams at or before the inlet.


               45.       The method of claim 37, wherein the channels comprise one or more

      turns, or bends.
          Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 81 of 93

              UNITED STATES PATENT AND TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION

PATENT NO.           7,129,091 Β2                                                           Page 4 of 6
APPLICATION NO.      10/434970
DATED                October 31, 2006
INVENTOR(S)          Ismagilov et al.

      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:



               46.       The method of claim 37, further comprising a step of merging at least

      one plug with a second plug downstream of the first inlet.


               47.       The method of claim 37, further comprising a step of splitting at least

      one plug into two or more parts by splitting the channel downstream of the first inlet.


               48.       The method of claim 37, further comprising splitting at least one plug

      into two or more parts such that a first part of the plug passes into a second channel

      through an opening, wherein the second channel is downstream of the first inlet.


               49.       The method of claim 37, further comprising separating at least one plug

      from the carrier-fluid.


               50.       The method of claim 37, further comprising detecting the presence of at

      least one plug downstream of the first inlet.


               51.       The method of claim 37, further comprising detecting the product of the

      reaction.


               52.       The method of claim 37, further comprising monitoring the reaction.


               53.       The method of claim 37, further comprising employing a number of

      devices in parallel.
          Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 82 of 93

              UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

PATENT NO.             7,129,091 Β2                                                         Page 5 of 6
APPLICATION NO.        10/434970
DATED                  October 31, 2006
INVENTOR(S)            Ismagilov et al.

      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:



                  54. The method of claim 37, further comprising stopping the fluid flow for a

      period of time.


                  55. The method of claim 37, wherein a cross section of at least one of the first

      and second inlets is about 30 pm to about 50 pm.


              56. The method of claim 37, wherein the volume of at least one plug is about
      1 femtoliter to about 250 nL.


                  57. A method of conducting a reaction within at least one plug comprising the

      steps of:


                  introducing a carrier-fluid into a first microchannel of a device;


                  introducing a stream of a first plug-fluid into a first inlet in fluid communication

      with the first microchannel and simultaneously introducing a stream of a second

      plug-fluid into a second inlet in fluid communication with the first microchannel so that

      at least one plug forms in the carrier fluid at a junction area of the first and second inlets

      and the first microchannel; wherein:


                  -a first plug-fluid comprises a first reagent;


                  -a second plug-fluid comprises a second reagent;


                  -each plug-fluid is immiscible with the carrier-fluid;
          Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 83 of 93

              UNITED STATES PATENT AND TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION

PATENT NO.           7,129,091 Β2                                                               Page 6 of 6
APPLICATION NO.      10/434970
DATED                October 31, 2006
INVENTOR(S)          Ismagilov et al.

      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:



               -each plug comprises both the first and second plug-fluids so that the reaction of

      the reagents substantially occurs in the plug; and


               -each plug is substantially surrounded by carrier.


               58.      The method of claim 57, wherein each plug initially has a cros section

      that is substantially the same size as the cross section of the channel at the junction area.




                                                                  Signed and Sealed this

                                                        Twenty-second Day of May, 2007




                                                                            JON W. DUDAS
                                                        Director ofthe United States Patent and Trademark Office
           Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 84 of 93

               UNITED STATES PATENT AND TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION

PATENT NO.      : 7,129,091 Β2                                                                   Page 1 of 1
APPLICATION NO. : 10/434970
DATED          : October 31, 2006
INVENTOR(S)    : Ismagilov et al.

       It is certified that error appears in the above-identified patent and that said Letters Patent is
       hereby corrected as shown below:



                Col. 76, Line 52
                On page 3 of the Certificate of Correction issued on May 22, 2007, in claim 40,
       line 2, delete “plug-fluids” and substitute -plug-fluid- in its place.




                                                                   Signed and Sealed this

                                                          Twentieth Day of November, 2007




                                                                             JON W. DUDAS
                                                         Director ofthe United States Patent and Trademark Office
          Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 85 of 93

              UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

PATENT NO.             7,129,091 Β2                                                         Page 1 of 7
APPLICATION NO.        10/434970
DATED                  October 31, 2006
INVENTOR(S)            Ismagilov et al.

      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:



      Please insert Claim Numbers 33-58 (as shown below).


                  33. The method of claim 1, wherein each plug initially has a cross section that

      is substantially the same size as the cross section of the channel at the inlet.


                  34. The method of claim 1, wherein a cross section of the first inlet is about 30

      pm to about 50 pm.


                  35. The method of claim 1, wherein the volume of at least one plug is about 1

      femtoliter to about 250 nL.


                  36. A method of conducting a reaction within at least one plug comprising the

      steps of:

                  introducing a carrier-fluid into a first microchannel of a device;

                  simultaneously introducing at least two streams of plug-fluids into a first inlet in

      fluid communication with the first microchannel so that at least one plug forms in the

      carrier fluid at a junction of the first inlet and the first microchannel; wherein:


                  -a first plug-fluid comprises a first reagent;


                  -a second plug-fluid comprises a second reagent different from the first reagent;


                  -each plug-fluid is immiscible with the carrier-fluid; and
          Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 86 of 93

              UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

PATENT NO.             7,129,091 Β2                                                         Page 2 of 7
APPLICATION NO.        10/434970
DATED                  October 31, 2006
INVENTOR(S)            Ismagilov et al.

      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:



                  -each plug comprises both the first and second plug-fluids so that the reaction of

      the reagents substantially occurs in the plug;


                  -each plug is substantially surrounded by carrier.


                  37. A method of conducting a reaction within at least one plug comprising the

      steps of:


                  introducing a carrier-fluid into a first microchannel of a device;


                  introducing a stream of a first plug-fluid into a first inlet in fluid communication

      with the first microchannel and simultaneously introducing a stream of a second

      plug-fluid into a second inlet in fluid communication with the first microchannel so that

      at least one plug forms in the carrier-fluid after the first and second plug-fluids contact

      The carrier fluid; wherein:


                  -a first plug-fluid comprises a first reagent;


                  -a second plug-fluid comprises a second reagent;


                  -each plug-fluid is immiscible with the carrier-fluid;


                  -each plug comprises both the first and second plug-fluids so that the reaction of

      the reagents substantially occurs in the plug; and
          Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 87 of 93

              UNITED STATES PATENT AND TRADEMARK OFFICE
                    CERTIFICATE OF CORRECTION

PATENT NO.           7,129,091 Β2                                                           Page 3 of 7
APPLICATION NO.      10/434970
DATED                October 31, 2006
INVENTOR(S)          Ismagilov et al.

      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:



               -each plug is substantially surrounded by carrier.


               38. The method of claim 37, wherein the carrier-fluid comprises an oil.


               39. The method of claim 37, wherein the carrier-fluid comprises at least one

      surfactant.


               40. The method of claim 37, further comprising independently adjusting

      flow rates of each plug-fluid so that an array of plugs forms where at least two plugs

      contain different concentration of reagents.


               41. The method of claim 37, wherein plugs are formed at a capillary number

      of < about 0.2.


               42. The method of claim 37, wherein the reaction of the plug-fluids forms an

      insoluble reaction product within at least one plug.


               43. The method of claim 37, wherein the reaction of the plug-fluids forms a

      soluble reaction product within at least one plug.


               44. The method of claim 37, wherein the plug-fluids are distinct laminar

      streams at or before the inlet.
          Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 88 of 93

              UNITED STATES PATENT AND TRADEMARK OFFICE
                    CERTIFICATE OF CORRECTION

PATENT NO.           7,129,091 Β2                                                           Page 4 of 7
APPLICATION NO.      10/434970
DATED                October 31, 2006
INVENTOR(S)          Ismagilov et al.

      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:



               45. The method of claim 37, wherein the channels comprise one or more

      turns, or bends.


               46. The method of claim 37, further comprising a step of merging at least

      one plug with a second plug downstream of the first inlet.


               47. The method of claim 37, further comprising a step of splitting at least

      one plug into two or more parts by splitting the channel downstream of the first inlet.


               48. The method of claim 37, further comprising splitting at least one plug

      into two or more parts such that a first part of the plug passes into a second channel

      through an opening, wherein the second channel is downstream of the first inlet.


               49. The method of claim 37, further comprising separating at least one plug

      from the carrier-fluid.


               50. The method of claim 37, further comprising detecting the presence of at

      least one plug downstream of the first inlet.


               51. The method of claim 37, further comprising detecting the product of the

      reaction.
          Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 89 of 93

              UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

PATENT NO.             7,129,091 Β2                                                         Page 5 of 7
APPLICATION NO.        10/434970
DATED                  October 31, 2006
INVENTOR(S)            Ismagilov et al.

      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:



                  52. The method of claim 37, further comprising monitoring the reaction.



                  53. The method of claim 37, further comprising employing a number of

      devices in parallel.


                  54. The method of claim 37, further comprising stopping the fluid flow for a

      period of time.


                  55. The method of claim 37, wherein a cross section of at least one of the first

      and second inlets is about 30 pm to about 50 pm.


                  56. The method of claim 37, wherein the volume of at least one plug is about

      1 femtoliter to about 250 nL.


                  57. A method of conducting a reaction within at least one plug comprising the

      steps of:


                  introducing a carrier-fluid into a first microchannel of a device;


                  introducing a stream of a first plug-fluid into a first inlet in fluid communication

      with the first microchannel and simultaneously introducing a stream of a second

      plug-fluid into a second inlet in fluid communication with the first microchannel so that

      at least one plug forms in the carrier fluid at a junction area of the first and second
          Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 90 of 93

              UNITED STATES PATENT AND TRADEMARK OFFICE
                    CERTIFICATE OF CORRECTION

PATENT NO.           7,129,091 Β2                                                           Page 6 of 7
APPLICATION NO.      10/434970
DATED                October 31, 2006
INVENTOR(S)          Ismagilov et al.

      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:



      inlets and the first microchannel; wherein:


               -a first plug-fluid comprises a first reagent;


               -a second plug-fluid comprises a second reagent;


               -each plug-fluid is immiscible with the carrier-fluid;


               -each plug comprises both the first and second plug-fluids so that the reaction of

      the reagents substantially occurs in the plug; and


               -each plug is substantially surrounded by carrier.
          Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 91 of 93

              UNITED STATES PATENT AND TRADEMARK OFFICE
                    CERTIFICATE OF CORRECTION

PATENT NO.           7,129,091 Β2                                                               Page 7 of 7
APPLICATION NO.      10/434970
DATED                October 31, 2006
INVENTOR(S)          Ismagilov et al.

      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:



               58. The method of claim 57, wherein each plug initially has a cross section

      that is substantially the same size as the cross section of the channel at the junction

      area.




      This certificate supersedes Certificates of Correction issued May 22, 2007 and

      November 20, 2007.


                                                                  Signed and Sealed this

                                                      Twenty-fifth Day of December, 2007




                                                                            JON W. DUDAS
                                                        Director ofthe United States Patent and Trademark Office
       Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 92 of 93
                                    US007129091C1

                                                                                   US007129091C1

       (ΐ2) EX PARTE REEXAMINATION CERTIFICATE (11488th)
United States Patent                                               (ΐο) Number:          US 7,129,091 Cl
Ismagilov et al.                                                   (45) Certificate Issued:  Mar. 27, 2019

(54)   DEVICE AND METHOD FOR                                                   3/502761 (2013.01); BOIL 7/52 (2013.01);
       PRESSURE-DRIVEN PLUG TRANSPORT                                       C12P 19/34 (2013.01); C12Q 1/44 (2013.01);
       AND REACTION                                                                 G01N15/1404 (2013.01); GOIN 35/08
(75)   Inventors: Rustem F. Ismagilov, Chicago, IL                              (2013.01); G01N35/085 (2013.01); B01F
                  (US); Joshua David Tice, Webster, NY                     5/0403 (2013.01); B01F 2215/0037 (2013.01);
                  (US); Helen Song, Chicago, IL (US)                         B01J 2219/0059 (2013.01); B01J 2219/0074
                                                                              (2013.01); B01J 2219/0086 (2013.01); B01J
(73)   Assignee: THE UNIVERSITY OF CHICAGO,                                      2219/00286 (2013.01); B01J 2219/00576
                 Chicago, IL (US)                                           (2013.01); B01J 2219/00585 (2013.01); B01J
Reexamination Request:                                                           2219/00599 (2013.01); B01J 2219/00722
       No. 90/014,201, Sep. 13, 2018                                        (2013.01); B01J 2219/00725 (2013.01); B01J
Reexamination Certificate for:                                                   2219/00736 (2013.01); B01J 2219/00756
     Patent No.:   7,129,091                                                (2013.01); B01J 2219/00783 (2013.01); B01J
     Issued:       Oct. 31, 2006                                                 2219/00837 (2013.01); B01J 2219/00867
     Appl. No.:    10/434,970
                                                                            (2013.01); B01J 2219/00869 (2013.01); B01J
     Filed:        May 9, 2003
                                                                                 2219/00889 (2013.01); B01J 2219/00891
                                                                            (2013.01); B01J 2219/00975 (2013.01); B01J
Certificate of Correction issued May 22, 2007                                     2219/00977 (2013.01); BOIL 2200/0647
Certificate of Correction issued Nov. 20, 2007                               (2013.01); BOIL 2200/0668 (2013.01); BOIL
Certificate of Correction issued Dec. 25, 2007
                                                                                      2200/0673 (2013.01); BOIL 2200/10
                                                                             (2013.01); BOIL 2300/0867 (2013.01); BOIL
              Related U.S. Application Data                                         2300/0883 (2013.01); BOIL 2400/0424
(60)   Provisional application No. 60/379,927, filed on May                  (2013.01); BOIL 2400/0448 (2013.01); BOIL
       9, 2002, provisional application No. 60/394,544, filed                       2400/0454 (2013.01); BOIL 2400/0487
       on Jul. 8, 2002.                                                           (2013.01); Β82Υ 30/00 (2013.01); G01N
(51)   Int. Cl.                                                                       15/1484 (2013.01); G01N 2015/1409
       GOIN 33/00              (2006.01)                                           (2013.01); Υ02Α 90/26 (2018.01); Υ10Τ
       BOIL 3/00               (2006.01)
                                                                          436/118339 (2015.01); Υ10Τ 436/12 (2015.01);
       Β0IF 13/00              (2006.01)
                                                                                                 Υ10Τ 436/2575 (2015.01)
                                                                (58) Field of Classification Search
       Β01J19/00               (2006.01)
                                                                     None
       G01N 35/08              (2006.01)                             See application file for complete search history.
       GOIN 15/14              (2006.01)
       C12P19/34               (2006.01)                        (56)                References Cited
       C12Q 1/44               (2006.01)
       B01F 3/08               (2006.01)                        To view the complete listing of prior art documents cited
                                                                during the proceeding for Reexamination Control Number
       BOIL 7/00               (2006.01)
                                                                90/014,201, please refer to the USPTO’s public Patent
       Β0IF 5/06               (2006.01)                        Application Information Retrieval (PAIR) system under the
       Β82Υ30/00               (2011.01)                        Display References tab.
       B01F 5/04               (2006.01)
                                                                Primary Examiner — Elizabeth L McKane
(52)   U.S. Cl.
       CPC .....     BOIL 3/502784 (2013.01); Β0IF 3/0861       (57)                   ABSTRACT
                    (2013.01); Β0IF 5/0646 (2013.01); Β0IF      The present invention provides microfabricated substrates
                  5/0647 (2013.01); Β0IF 13/0071 (2013.01);     and methods of conducting reactions within these substrates.
                      B01J19/0046 (2013.01); B01J 19/0093       The reactions occur in plugs transported in the flow of a
                  (2013.01); BOIL 3/502746 (2013.01); BOIL      carrier-fluid.




                                           ≈0
      Case 1:19-cv-12533-WGY Document 113-1 Filed 07/13/20 Page 93 of 93


                                                  US 7,129,091 Cl
               1                                                    2
           EX PARTE
   REEXAMINATION CERTIFICATE
     NO AMENDMENTS HAVE BEEN MADE TO
               THE PATENT

AS A RESULT OF REEXAMINATION, IT HAS BEEN
  DETERMINED THAT:

  The patentability of claims 1-3, 5, 6, 23, 27, 29, 31, 33,
36-39, 46, 53, 57 and 58 is confirmed.
  Claims 4, 7-22, 24-26, 28, 30, 32, 34, 35, 40-45, 47-52
and 54-56 were not reexamined.
